Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 1 of 136 PageID #: 4925




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


   DELAWARE STATE UNIVERSITY,        :
                                     :
                         Plaintiff,  :
                                     :
        v.                           :             C. A. No. 15-1144-LPS-MPT
                                     :
   THOMAS COMPANY, INC., LIBERTY     :
   MUTUAL INSURANCE COMPANY,         :
   RICHÄRD+BAUER, LLP, CZAR          :
   ENGINEERING, LLC, and PRECISION   :
   FOAM FABRICATORS, INC.            :
                                     :
   AND                               :
                                     :
   WHITING-TURNER CONTRACTING, CO., :
                                     :
   AND                               :
                                     :
   ANTHONY P. ASHFORD,               :
                                     :
                         Defendants. :


                                  MEMORANDUM OPINION

         This Memorandum Opinion addresses several motions submitted by the parties

   in what began in state court as a simple two-sided action based on alleged non-

   payment due under a contract which was removed to this court. Over the years, the

   case was stayed, informal settlement discussions held, formal mediations with the court

   and with an outside expert conducted, parties incrementally added and finally realigned;

   resulting in a case that has morphed into a star-crossed constellation of eight parties

   asserting a plethora of claims, counter-claims, and cross-claims against and among

   each other. At this point, fact and expert discovery have concluded and the court’s

   determinations herein resolve many issues in this long, but ongoing, saga.
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 2 of 136 PageID #: 4926




   I.    PROCEDURAL HISTORY

         This action was initiated on December 11, 2015 by the filing of a Notice of

   Removal in this court1 of a complaint originally filed in Delaware Superior Court by

   Precision Foam Fabricators, Inc. (“Precision Foam” or “PFF”) against Thomas

   Company, Inc. (“Thomas” or “TCI”) and Liberty Mutual Insurance Company (“Liberty

   Mutual”) that sought sums allegedly due to Precision Foam for the fabrication of certain

   insulated metal wall panels in connection with construction of the Optical Science

   Center and Applied Research (the “OSCAR Facility” or “Project”) at Delaware State

   University (“DSU”).2

         On January 4, 2016, Thomas filed a Third-Party Complaint against DSU.3 On

   February 19, 2016, Third-Party Defendant DSU answered, and filed a Counterclaim

   against Thomas.4 DSU’s Counterclaim, and other claims that followed, allege

   significant defects in the panel wall installed at the OSCAR Facility.5 On February 27,

   2017, Thomas filed a Fourth-Party Complaint against Czar Engineering, LLC (“Czar”)

   arising out of the defect allegations raised by DSU.6 On March 10, 2017, DSU filed a

   Third-Party Complaint against Richärd+Bauer, LLC (“Richärd+Bauer” or “R+B”), the

   architect for the OSCAR Facility and the panel wall, also arising out of the alleged




         1
           D.I. 1.
         2
           Id., Ex. A (Precision Foam Fabricators, Inc. v. Thomas Co., Inc., C.A. No.
   N15C-11-115-CLS (Del. Super. Nov. 13, 2015)); see also D.I. 73 (Consent Motion to
   Realign Parties) at 2 ¶ 1.
         3
           D.I. 8; D.I. 73 ¶ 2.
         4
           D.I. 15; D.I. 73 ¶ 2.
         5
           Id.; D.I. 73 ¶ 3.
         6
           D.I. 35; D.I. 73 ¶ 4.

                                               2
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 3 of 136 PageID #: 4927




   defects in the panel wall.7 Various other cross-claims by the parties against and among

   each other followed.8 On April 27, 2019, the parties filed a Consent Motion to Realign

   Parties (“Motion to Realign”)9 and, contemporaneously, DSU filed a Second Amended

   Complaint joining The Whiting-Turner Contracting Company (“Whiting-Turner” or “W-T”)

   and Anthony P. Ashford (“Ashford”) as additional parties in connection with the defect

   claims.10

          The Motion to Realign suggested in the then-current posture that the def ect

   claims among and between the various parties predominated the litigation, and it was

   no longer simply about payment allegedly due to Precision Foam.11 Because DSU’s

   defect allegations had become the heart of the litigation, and in light of the complex and

   confusing posture of the parties at that juncture, the parties jointly requested they be

   realigned to properly organize the practical posture of the parties and their claims

   appropriately, and to simplify the procedural posture of the matter for the court and the

   parties.12

          The court ordered realignment of the parties on May 1, 2018, such that DSU is

   plaintiff and counter-defendant to the extent any counterclaims are filed against it; and

   Richärd+Bauer, Liberty Mutual, Thomas, Czar, Whiting-Turner, and Ashford are




          7
            D.I. 40; D.I. 73 ¶ 5.
          8
            D.I. 73 ¶ 6.
          9
            D.I. 73.
          10
             D.I. 74 (Third Party Second Amended Complaint (“SAC”)). Other than filing a
   pro se Answer to the SAC, see D.I. 89, and being deposed on March 15, 2019, see D.I.
   243-7, Ashford has not meaningfully participated in this action.
          11
             D.I. 73 ¶ 8.
          12
             Id.

                                                3
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 4 of 136 PageID #: 4928




   defendants, counter-plaintiffs, and cross-claimants, where appropriate.13

         On February 21, 2019, the parties consented to this m agistrate judge conducting

   all proceedings and entering a final order on case dispositive motions, and those

   motions were referred on in accordance with 28 U.S.C. § 636(c). 14

         On June 11, 2019, DSU filed a Consent Motion for Leave to File Amended

   Complaint for the limited purpose of adding defendant Thomas to SAC Count III

   (Negligence) which had been named in DSU’s original negligence counterclaim and

   inadvertently omitted as such in the SAC. 15 DSU’s motion was granted on June 14,

   2016,16 making Delaware State University’s Third Amended Complaint (“TAC”)17 its

   operative pleading.

         The TAC asserts four causes of action: Count I (Breach of Contract), Count II

   (Claim on the Performance Bond), Count III (Negligence), and Count IV (Unjust

   Enrichment).18

         The co-defendants each broadly assert cross-claims against and among each

   other for indemnification and/or contribution. 19 Thomas also asserts claims for breach


         13
             So Ordered D.I. 73 Consent Motion (Docket Entry May 1, 2018); D.I. 73 at 3
   (Wherefore clause). In the separate discussions of each motion, the court may
   generally refer to DSU as “plaintiff” and the parties advancing or opposing the particular
   motion collectively as “defendant(s)” and/or “movant(s).”
          14
             D.I. 147.
          15
             D.I. 180.
          16
             D.I. 181.
          17
             D.I. 180-2.
          18
             Id. Count I is alleged against Richärd+Bauer, Whiting-Turner, Thomas,
   Precision Foam, Czar, and Ashford. Id. ¶¶ 48-56. Count II is alleged against Liberty
   Mutual. Id. ¶¶ 57-60. Count III is alleged against Thomas, Precision Foam, Czar, and
   Ashford. Id. ¶¶ 61-69. Count IV is alleged against Precision Foam, Czar, and Ashford.
   Id. ¶¶ 70-72.
          19
             See D.I. 49 (PFF); D.I. 77 (R+B); D.I. 97 (W-T); D.I. 98 (Czar); D.I. 103 (TCI).

                                               4
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 5 of 136 PageID #: 4929




   of contract, unjust enrichment, and breach of warranty against Precision Foam.20

          Presently before the court are seven motions for summary judgment filed by

   DSU,21 Richärd+Bauer,22 Whiting-Turner,23 Thomas,24 Precision Foam,25 and Czar.26

   Whiting-Turner and Precision Foam also filed a Joint Motion to Strike Expert Report of

   Thornton Tomasetti, Inc. and Mark E. Dannettel. 27

   II.    BACKGROUND–STIPULATED FACTS28

          1. This case concerns Structural Insulated Panels or “SIPs” and their integration

   into an overall wall system that includes the SIPs, the design, construction and

   installation of the SIP connections to the building structure, and other related elements



          20
              D.I. 103.
          21
              D.I. 211.
           22
              D.I. 203.
           23
              D.I. 208.
           24
              D.I. 207; D.I. 217. On July 9, 2020, DSU informed the court that it had settled
   its claims against TCI and Liberty Mutual, as well as TCI’s claims against DSU (the
   “DSU-TCI Settlement”). D.I. 255. On July 29, 2020, the court granted the voluntary
   dismissal of DSU’s claims against TCI and Liberty Mutual, and TCI’s claims against
   DSU (the “Settled Claims”). D.I. 257. “The sole effect of this order is dismissal of the
   Settled Claims. The action remains pending and unaffected with respect to the
   remaining claims.” Id. At the time of the DSU-TCI Settlement, TCI had a pending
   motion seeking, inter alia, summary judgment that DSU’s proposed repairs to the Panel
   Wall System constitute economic waste. D.I. 217. That part of TCI’s motion is denied
   as moot. DSU does not have a pending motion for summary judgment against TCI.
           25
              D.I. 205.
           26
              D.I. 215.
           27
              D.I. 201.
           28
              These facts are taken from the stipulated facts filed by all parties for purposes
   of the their respective summary judgment motions. D.I. 195 (“Stipulated Facts”). The
   documents referenced therein are cited as “Stip. Ex.” and designated by their
   deposition exhibit numbers inasmuch as all exhibits were consecutively numbered
   throughout the depositions. Id. at 2 n.1. The parties submitted their Joint Exhibits and
   Deposition Designations on October 4, 2019. See D.I. 243; D.I. 243-1 through 243-19.
   For consistency, citation to “Stip. Ex.” is maintained throughout the discussion of the
   parties’ respective motions.

                                                5
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 6 of 136 PageID #: 4930




   (such as connectors, sealants, and the like) (collectively, the “Panel Wall System,” or

   “Wall System”) installed as part of constructing the OSCAR Facility, or Project, on

   DSU’s main campus in Dover, Delaware.29

          2. This case also involves the structural design of the panel connections with the

   OSCAR Facility design.

          3. The OSCAR Facility is a three-story building that houses classrooms,

   laboratories, and research facilities.30

          4. The Wall System that comprises the exterior façade is comprised of

   composite panels consisting of the following:

                 (a) the exterior side of the panel is stainless steel with a mirrored finish;

                 (b) the interior side of the panel is galvanized steel that is corrugated and
                 painted; and

                 (c) “sandwiched” between the exterior and interior panels is rigid,
                 expanded polystyrene or “EPS” insulating foam that is glued to the interior
                 and exterior metal sheets with 3M® bonding material.

          5. The panels are approximately 50 feet tall.

          6. The Wall System is connected to the facility’s steel structure.

          7. On or about January 20, 2012, DSU retained R+B as the Architect of Record

   for the OSCAR Facility pursuant to a contract titled AIA® Document B132™–2009,

   Standard Form of Agreement Between Owner and Architect, Construction Manager

   as Adviser Edition. (D.I. 243-1, Stip. Ex. 47.)31


          29
            The building’s exterior walls consist of a combination of glass “curtain walls”
   and the Wall System at issue. D.I. 195 at 2 n.2.
         30
            See D.I. 243-5 (OSCAR Facility photographs), Photograph 1-A.
         31
            Throughout this opinion, all emphases are in the original document cited
   unless otherwise noted.

                                                 6
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 7 of 136 PageID #: 4931




         8. As the Architect of Record, R+B prepared the architectural drawings for the

   facility, which include design drawings for the Wall System. Portions of the Wall

   System drawings are attached as D.I. 243-1, Stip. Ex. 7, Drawing Pages A11.1 through

   A11.3. (See also, A11.0 through A11.8.)

         9. R+B also issued Specification Section 07435 - INSULATED METAL WALL

   PANELS (Addendum 3, 11/14/2013) for the Wall System. (See D.I. 243-1, Stip. Ex. 3,

   “Specification 07435”.)

         10. R+B used Permatherm, Inc. (“Permatherm”) as its basis of design for the

   panels, and Specification 07435 listed both Permatherm and PFF as acceptable panel

   manufacturers.

         11. Specification 07435 provides, in pertinent part:

                !      Part 1, General: Construct panel system to provide for expansion
                       and contraction of component materials without causing buckling,
                       failure of joint seals, undue stress on fasteners, other detrimental
                       effects to the panel system or adjacent building systems, or
                       warping of faces of panel system. (D.I. 243-1, Stip. Ex. 3 at DSU
                       006176.)

                !      General Paragraph 1.4 – Performance Requirements: Design and
                       construct panels to meet requirements as indicated.

                       A. Structural and Wind load Tests:

                              1. Design panel composition to resist wind load mandated
                              by code, with deflection limit of L/240.

                              2. No permanent damage to panels or connections when
                              subjected to 1.5 times the design wind pressures for both
                              inward and outward.

                       B. Thermal Performance:

                              1. Panels shall produce no post manufacturing off gassing
                              which could result in loss of future thermal resistance and

                                              7
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 8 of 136 PageID #: 4932




                           must have a certified Long Term R-Value (LTR) . . . . ¨

               !    Submittals Paragraph 1.5.D – “Engineered Drawings and
                    Calculations: For installed products indicated to comply with
                    certain design loadings, include structural analysis data and design
                    prepared by an independent third party signed and sealed by the
                    qualified professional engineer responsible for their preparation.”

               !    Quality Assurance Paragraph 1.6.A – “Manufacturer’s
                    qualifications: Company specializing in manufacturing all required
                    aspects of insulated metal panel production.

                           1. No less than 10 years’ experience in the actual
                           production of specified products.

                                      * * * * *

                           3. Successfully completed not less than 100 comparable
                           projects using this system.”

               !    Quality Assurance Paragraph 1.6.B – “Installer’s Qualifications:
                    Installer shall be responsible for installation of panel and support
                    framing as specified . . . to comply with the following: Wind load
                    engineering to comply with code requirements.”

               !    Quality Assurance Paragraph 1.6.D – “Mock-Up: Provide a
                    mock-up for evaluation of surface preparation techniques, detail
                    interfaces with other materials, corner condition, edge conditions,
                    and application workmanship.”

               !    Products & Materials Paragraph 2.1.A – “Acceptable
                    Manufacturers:

                           a. Permatherm, Inc.
                           b. Precision Foam Fabricators
                           c. Or prior approved equal.”

               !    Paragraph 2.2.A – “Panel General Requirements: Roll-formed
                    exterior and interior steel sheet faces laminated to panel grade
                    Type IX expanded polystyrene (EPS) foam core . . . Insulated wall
                    panels shall be supplied in widths . . . [as] indicated on drawings.
                    Panel lengths shall be factory cut to meet required site
                    dimensions.”

               !    Paragraph 2.2.A.1.a – “See drawings for panel thicknesses.”

                                            8
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 9 of 136 PageID #: 4933




                 !      Paragraph 2.3.A.1 – “Interior face of wall panels shall be clad with
                        26 gauge prepainted G90 galvanized steel where indicated.
                        Smooth face finish.”

                 !       Paragraph 2.3.B.2 – “Exterior face [indicated] to be polished
                        stainless steel: clad on weather exposed side with 26 gauge Type
                        316 stainless steel with #8 polished mirror finish.”

                 !      Paragraph 2.3.C.1 – “Metal skins shall be thermal-set to the Type
                        IX EPS insulation. Insulated panels shall be manufactured
                        individually laminated, insuring uniform adhesion between metal
                        skins and EPS insulation.”

                 !      Paragraph 2.3.D.1 – “Wall panels and ceiling panels shall consist
                        of Type IX Expanded Polystyrene (EPS) insulation, density as
                        indicated in drawings and as required for loading requirements of
                        panels.”

                 !      Paragraph 2.3.H – “Fasteners: Clips, anchoring devices, fasteners,
                        and accessories for installation of panel system as recommended
                        by panel manufacturer for the system specified.”

                 !      Installation Paragraph 3.2.A – “Install in accordance with
                        manufacturer’s instructions and industry standards.”

                 !      Adjusting and Cleaning Paragraph 3.4.B – “Replace damaged
                        panels and other components of work, which cannot be repaired by
                        finish touch-up or similar minor repair.”

          12. On January 12, 2012, DSU and Whiting-Turner entered into a contract titled

   AIA® Document C132™ – 2009, Standard Form of Agreement Between Owner and

   Construction Manager as Adviser, AIA® Document A232™ – 2009, General

   Conditions of the Contract for Construction, Construction Manager as Adviser

   Edition, and Section 00730 – SUPPLEMENTARY GENERAL CONDITIONS TO THE

   CONTRACT (DSU Designee Tr. 12). (See D.I. 243-3, Stip. Ex. 94; D.I. 243-1, Stip. Ex.

   48; and D.I. 243-3, Stip. Ex. 140, respectively.)

          13. Whiting-Turner conducted a “descope meeting” with Thomas on November


                                                9
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 10 of 136 PageID #: 4934




   26, 2013.

          14. DSU entered into a contract with Thomas on or about December 27, 2013

   titled AIA® Document A132™ – 2009, Standard Form of Agreement Between Owner

   and Contractor, Construction Manager as Adviser Edition for the Wall System. (See

   D.I. 243-3, Stip. Ex. 139.)

          15. On or about January 2, 2014, Thomas submitted a Performance Bond

   issued by Liberty Mutual for the Wall System project. (See D.I. 243-3, Stip. Ex. 139-A,

   AIA® Document 312-A 2010, Performance Bond, dated 12/20/2013 and 01/02/2014

   transmittal letter.)

          16. On or about January 15, 2014, Thomas made its initial submission of PFF’s

   Product Data to Whiting-Turner for review. (See D.I. 243-1, Stip. Ex. 33.)

          17. On January 17, 2014, Whiting-Turner forwarded Thomas’s Submittal

   Number 07435-01-0 to R+B. (D.I. 243-1, Stip. Ex. 34.)

          18. R+B reviewed the PFF Product Data and returned it to W hiting-Turner on

   January 23, 2014. (Id.)

          19. The PFF product materials submittal was “approved as noted” by R+B on

   May 7, 2014. (D.I. 243-1, Stip. Ex. 6.) Those materials state, in part:

                  !       Engineering Design Data, Section 2.1.1 – “Design and control of
                          thermal movement, heat flow, water vapor transmission and air
                          movement in environments where a high level of appearance and
                          durability are essential. Precision Insulated Panels (hereinaf ter
                          referred to as PIP) and liners offer systems that will satisfy these
                          needs economically. The data contained herein should be used f or
                          selection and identification of insulating panel systems.”

                  !       Engineering Design Data, Section 2.1.2 – “The purpose of the
                          design data in this bulletin is to assist the architect and/or eng ineer


                                                  10
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 11 of 136 PageID #: 4935




                        when considering the use of the PIP. However, the responsibility
                        for the final design is that of the architect or engineer.”

                 !      Engineering Design Data, Section 2.6.1 – “Flatness of structural
                        sandwich panels is affected by dimensional change of the facings.
                        When the panel is subjected to a temperature differential, the
                        contraction of the cold facing will cause warping of the panel. A
                        practice of cutting the interior skin at midpoint of girt is used to
                        relieve the stress on panels required connection to intermediate girt
                        lines.”

                 !      Engineering Design Data, Section 2.6.2 – Calculation for thermal
                        expansion is provided. “Actual measured deflections are generally
                        less than predicted due to shear strain of the core; however, the
                        predicted deflection should be used for design. Addition of
                        intermediate bracing, to restrain thermal flatness changes is
                        generally not recommended.”

                 !      Engineering Design Data, Section 2.9.1 – “Effective design of
                        connections should provide for the structural function as well as
                        accommodate thermal movements. In addition, the connections
                        must prevent excessive moisture and air migration, resist heat gain
                        and maintain acceptable appearance.”

                 !      Engineering Design Data, Section 2.13.2 – “Installation
                        specifications apply generally to holding freezers and holding
                        coolers unless otherwise note[ed].”

          20. On or about March 6, 2014, Czar issued a proposal to Thomas for

   engineering services in connection with the Wall System. (D.I. 243-3, Stip. Ex. 130.)

          21. The shop drawings prepared by Ashford on Thomas’s behalf did not include

   the “V” grooves, or channels, (“V-Channels”) referenced in PFF’s Product Data and

   R+B’s construction documents.

          22. On September 8, 2014, there was an email discussion regarding the

   absence of V-Channels, in the shop drawings submitted by Thomas. (D.I. 243-1, Stip.

   Ex. 44; D.I. 243-3, Stip. Ex. 129.)

          23. The V-Channels were not field cut in panels when Thomas installed them.

                                              11
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 12 of 136 PageID #: 4936




           24. Installation of the Wall System on the building commenced in September

   2014.

           25. The first batch of panels was delivered to the site on September 30, 2014.

   (D.I. 243-3, Stip. Ex. 124 at 2.)

                                       PARTIES’ MOTIONS

           Because of its impact on the parties’ motions for summary judgment, the court

   first discusses Whiting-Turner and Precision Foam’s Motion to Strike, and then

   proceeds to the parties’ motions for summary judgment.

      Whiting-Turner and Precision Foam’s Joint Motion to Strike Expert Report of
                    Thornton Tomasetti, Inc. and Mark E. Dannettel

           Whiting-Turner and Precision Foam move pursuant to Federal Rule of Evidence

   702 (“F.R.E. 702") to strike the FEDERAL RULE OF CIVIL PROCEDURE 26(b)(2) Expert

   Report of Thornton Tomasetti, Inc. and Mark E. Dannettel (“Thornton Tomasetti Report”

   or “Report”) as it pertains to claims asserted by DSU against W-T and PFF (“Motion to

   Strike”).32 Alternatively, they move in limine requesting the Thornton Tomasetti Report,

           32
              D.I. 201. Briefing on the motion is found at D.I. 202 (W-T and PFF Opening
   Brief); D.I. 231 (DSU Consolidated Answering Brief); and D.I. 237 (W-T and PFF Reply
   Brief). On January 24, 2020, TCI filed a Notice of Adoption of the Motion to Strike and
   the movants’ opening brief in support thereof. D.I. 251 (“Notice of Adoption”). On
   January 31, 2020, DSU filed a Response to the Notice of Adoption urging the court to
   reject TCI’s filing as untimely under the Scheduling Order or, in the alternative, deny it
   for the substantive reasons set forth in DSU’s original opposition. D.I. 252. Separately,
   DSU emphasizes the nature of the motion in its response: “[t]hough titled a ‘Motion to
   Strike,’ it is indisputably a Daubert motion as it seeks to excluded expert evidence
   based on F.R.E. 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993) and
   its progeny.” Id. at 1 n.1. The court does not disagree with DSU’s characterization of
   the motion, however, consistent with the parties’ references in briefing, the court uses
   “Motion to Strike” when discussing this motion. With regard to TCI’s filing, it is rejected
   as untimely. It is also superfluous as it does nothing more than adopt the movants’
   positions without adding any substantive argument, and the court’s determination that

                                               12
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 13 of 136 PageID #: 4937




   and any testimony associated therewith by Dannettel or any other witness identified as

   providing expert testimony on behalf of DSU, be excluded from the evidence in support

   of DSU’s claims against them.33

   I.     BACKGROUND–W-T and PFF Motion to Strike

          DSU’s OSCAR Facility is a three story structure with a triangular floor plan.34

   The OSCAR Facility’s three sides generally face north, east, and west and are enclosed

   primarily by 50 ± foot tall insulated metal panels, commonly referred to as structural

   insulated panels (“SIPs” or “Panels”). 35 As installed on the Project, the Panels are

   composite, comprised of a 6 inch rigid foam core that is bonded between two metal

   facings.36 As specified by the Project architect of record, R+B, the Panels’ exterior

   facings are thin (1/64th inches), 26 gauge polished stainless steel sheets. 37 The

   Panels’ exterior facings make up part of the OSCAR Facility’s façade.38 The Panels’

   interior facings are thin (1/64th inches) 26 gauge corrugated and painted galvanized

   steel.39 As designed and specified by R+B, the Panels attached to the OSCAR Facility

   by “gravity load connections” that “hang” the Panels from the OSCAR Facility’s third

   floor.40 The Panels are suspended from the OSCAR at the point of the gravity load



   the Report does not meet the requirements of F.R.E. 702 removes the Report’s
   application to all defendants.
          33
             D.I. 201.
          34
             D.I. 195 ¶ 3.
          35
             D.I. 202-1, Ex. A, DSU 9575-77 (photographs of OSCAR Facility); D.I. 195
   ¶¶ 1-5.
          36
             D.I. 195 ¶ 4.
          37
             D.I. 243-1, Stip. Ex. 3 § 2.3.B.
          38
             D.I. 243-12 (George Dep.) at 43:7-15.
          39
             D.I. 243-1, Stip. Ex. 3 § 2.3.A.
          40
             D.I. 195 ¶¶ 8-9; D.I. 243-1, Stip. Ex. 7.

                                               13
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 14 of 136 PageID #: 4938




   connection.41 Two “lateral connections,” one above, and one below, the gravity

   connections, connect the Panels to the building while allowing for some horizontal

   movement to control wind forces that affect the Panels. 42 As specified by R+B, the

   Panels served as both the exterior façade and as an insulated wall to which drywall was

   attached to create the interior of the OSCAR Facility.43 R+B used Permatherm as its

   basis of design for the panels, and Specification 07435 listed both Permatherm and

   PFF as acceptable panel manufacturers.44

          DSU alleges design and construction defects relating to the construction of the

   insulated panel façade of DSU’s OSCAR Facility.45 DSU contracted with W-T to serve

   as the Construction Manager (“CM”) as Adviser for the Project.46 DSU contracted with

   TCI to furnish and install the metal panels and provide design/engineering services for

   the panel façade system, including all connections thereof.47 TCI, in turn, entered into a

   purchase order (“PO”) with PFF to procure the panels. 48

          As pertinent to the Motion to Strike, DSU contends the m etal panels failed by

   horizontally deforming or “buckling” on the exterior skin.49 DSU sued W-T for breach of

   contract, and PFF for breach of contract, negligence, and unjust enrichment.50 DSU



          41
             D.I. 243-12 (George Dep.) at 123:2-5.
          42
             D.I. 243-1, Stip. Ex. 7; D.I. 243-12 (George Dep.) at 123:10-19.
          43
             D.I. 243-12 (George Dep.) at 44:22-45:13.
          44
             D.I. 195 ¶ 10.
          45
             D.I. 202 at 1.
          46
             D.I. 195 ¶ 12.
          47
             D.I. 202 at 1 (citing (D.I. 195 ¶¶ 10, 14; D.I. 243-1, Stip. Exs. 3, 48; D.I. 243-3,
   Stip. Exs. 139, 140)).
          48
             Id.
          49
             Id.
          50
             Id.

                                                 14
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 15 of 136 PageID #: 4939




   retained Thornton Tomasetti, Inc. and its principal, Mark E. Dannettel (“Dannettel”),

   (collectively, “Thornton Tomasetti”) to issue the Report pursuant to F EDERAL RULE OF

   CIVIL PROCEDURE 26(B)(2) with respect to, inter alia, the alleged responsibility of various

   entities for the purported failures in the panels. 51 W-T and PFF maintain neither the

   Report and/or Dannettel meet the requirements of FEDERAL RULE OF EVIDENCE 702 and,

   therefore, the Motion to Strike must be granted.52

   II.    GOVERNING LAW–W-T and PFF Motion to Strike

          The admissibility of expert testimony is governed by FEDERAL RULE OF EVIDENCE

   702, which provides:

          A witness who is qualified as an expert by knowledge, skill, experience,
          training, or education may testify in the form of an opinion or otherwise if:

          (a) the expert’s scientific, technical, or other specialized knowledge will
          help the trier of fact to understand the evidence or to determine a fact in
          issue;

          (b) the testimony is based on sufficient facts or data;

          (c) the testimony is the product of reliable principles and methods; and

          (d) the expert has reliably applied the principles and methods to the facts
          of the case.53

          In Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court interpreted

   Rule 702 to “confide[] to the judges some gatekeeping responsibility in deciding

   questions of the admissibility of proffered expert testimony.”54 The Third Circuit stated

          51
              Id.; D.I. 243-3, Stip. Ex. 147 (Thornton Tomasetti Report). The Report was
   authored by Dannettel and Christopher E. Pinto, P.E. Id.
           52
              D.I. 202 at 2.
           53
              FED. R. EVID. 702 (emphasis added).
           54
              509 U.S. 579, 600 (1993) (Rehnquist, J., concurring in part and dissenting in
   part); see also Pineda v. Ford Motor Co., 520 F.3d 237, 243 (3d Cir. 2008) (Daubert

                                               15
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 16 of 136 PageID #: 4940




   that Rule 702 “embodies a trilogy of restrictions on expert testimony: qualification,

   reliability and fit.”55 The question of whether an expert’s testimony is admissible based

   on his qualifications, reliability, and fit is committed to the court’s discretion. 56 The party

   proffering the expert bears the burden of demonstrating that the expert’s opinion is

   reliable and fits the facts by a preponderance of the evidence.57

   III.   DISCUSSION–W-T and PFF Motion to Strike

          A.     Positions of the Parties–W-T and PFF Motion to Strike58

                 1.      W-T and PFF

          The movants contend Dannettel is not qualified to serve as an expert as relates

   to Whiting-Turner or Precision Foam, and, even if found to be qualified, he fails to meet

   any of the required elements because: (1) Dannettel is not qualified to speak on the

   contractual obligations or responsibilities of Whiting-Turner or Precision Foam; (2) his

   opinion is not based on sufficient facts or data; and (3) his opinion is inherently

   unreliable, and, therefore, inadmissible.59

                 2.      DSU



   imposes upon the court a duty to act as a “gatekeeper” where the court must “ensure
   that ‘any and all expert testimony or evidence is not only relevant, but also reliable.’”)
   (quoting Kannankeril v. Terminix Int'l, Inc., 128 F.3d 802, 806 (3d Cir. 1997)); Sonos,
   Inc. v. D & M Holdings Inc., 297 F. Supp. 3d 501, 507 (D. Del. 2017) (W hen an expert’s
   testimony is challenged, “the district court has a ‘basic gatekeeping obligation’ to ensure
   that the expert’s testimony ‘is not only relevant, but reliable.’”) (quoting Kumho Tire Co.
   v. Carmichael, 526 U.S. 137, 147 (1999)).
           55
              Estate of Schneider v. Fried, 320 F.3d 396, 404 (3d Cir. 2003).
           56
              In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 749 (3d Cir. 1994).
           57
              Oddi v. Ford Motor Co., 234 F.3d 136, 144 (3d Cir. 2000).
           58
              The parties’ positions for each motion are taken from the argument summary,
   or argument sections of their respective opening briefs.
           59
              D.I. 202 at 2, 16-20.

                                                 16
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 17 of 136 PageID #: 4941




          DSU argues the Motion to Strike should be denied beca use: (1) Dannettel’s

   extensive experience as a façade consultant and façade contractor qualify him to testify

   on defendants’ obligations and responsibilities; (2) Dannettel’s testimony is based on

   sufficient facts and data; and (3) Dannettel’s testimony is the product of reliable

   principles and methods that were properly applied to the facts of this case.60

          B.     Analysis–W-T and PFF Motion to Strike

                 1.     Whether Dannettel is Qualified to Opine on the
                        Contractual Obligations or Responsibilities of Whiting-
                        Turner or Precision Foam

          “Qualification refers to the requirement that the witness possess specialized

   expertise.”61 The Third Circuit has “‘interpreted [the qualification] requirement liberally,’

   holding that ‘a broad range of knowledge, skills, and training qualify an expert as

   such,’”62 but “ha[s] not pursued a policy of qualifying any proffered witness as an

   expert.”63 “The basis of this specialized knowledge ‘can be practical experience as well

   as academic training and credentials.’”64 The Third Circuit has “eschewed imposing

   overly rigorous requirements of expertise and ha[s] been satisfied with more



          60
              D.I. 231 at 24-34.
          61
              Estate of Schneider, 320 F.3d at 404.
           62
              Calhoun v. Yamaha Motor Corp., U.S.A., 350 F.3d 316, 321 (3d Cir. 2003)
   (quoting Paoli, 35 F.3d at 741).
           63
              Waldorf v. Shuta, 142 F.3d 601, 625 (3d Cir. 1998) (quoting American Tech.
   Resources v. United States, 893 F.2d 651, 656 (3d Cir. 1990)).
           64
              Waldorf v. Shuta, 142 F.3d 601, 625 (3d Cir. 1998) (quoting Hammond v. Int’l
   Harvester Co., 691 F.2d 646, 653 (3d Cir. 1982)); see also id. (“[I]n considering the
   qualification of witnesses as experts, we stress that ordinarily an otherwise qualified
   witness is not disqualified merely because of a lack of academic training.”) (citing
   Hammond, 691 F.2d at 653 (determining that a witness could testify as an expert
   regarding a rollover protective structure on a tractor even though he did not have a
   formal degree in engineering or physics, but did have experience in the field)).

                                                17
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 18 of 136 PageID #: 4942




   generalized qualifications.”65 “[I]t is not necessary that the expert have expertise in the

   precise technology” at issue,66 and “[a]n expert should not be excluded ‘simply because

   the trial court does not deem the proposed expert to be the best qualified or because

   the proposed expert does not have the specialization that the court considers most

   appropriate.’”67

          DSU contends Dannettel’s education and general experience as a façade

   consultant demonstrate he is qualified to offer expert testimony in this case.68 The

   movants counter that Dannettel does not have the required specialized knowledge as it

   relates to W-T and PFF because he has never served as, or worked for, a construction

   manager (“CM”), has no prior experience with similar SIPs, lacks any education or

   training related to the duties of a CM or SIP panel manufacturer, and does not know the

   difference between a CM and a general contractor.69 The movants also argue that

   because Dannettel is not a licensed architect, is not registered as a professional

   engineer, and is not an engineer of any kind, he is precluded from testifying as an

   expert in Delaware.70

          Addressing the last argument first, the movants rely on two unreported cases

   from the Superior Court of Delaware that discuss the qualifications required for an


          65
              Paoli, 35 F.3d at 741 (citations omitted).
          66
              Sonos, 297 F. Supp. 3d at 510 (citing Paoli, 35 F.3d at 741); see, e.g., Knight
   v. Otis Elevator Co., 596 F.2d 84, 87-88 (3d Cir. 1979) (holding that an expert could
   testify that unguarded elevator buttons constituted a design defect despite expert's lack
   of specific background in design and manufacture of elevators).
           67
              Sonos, 297 F. Supp. 3d at 508 (quoting Pineda v. Ford Motor Co., 520 F.3d
   237, 244 (3d Cir. 2008)).
           68
              D.I. 231 at 26.
           69
              D.I. 202 at 16.
           70
              Id. at 16-17.

                                                18
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 19 of 136 PageID #: 4943




   expert to testify in Delaware state court.71 Those cases considered whether a proffered

   expert who was not licensed in the field at issue was precluded from offering expert

   testimony in view of certain Delaware state statutory licensing/registration

   requirements.72 While acknowledging those requirements, the Talley court also stated

   “[t]he Act was never intended to override the Court's gatekeeping function under D.R.E.

   702 or affect the Court's analysis under Daubert.”73 This court has also recently noted

   that, in contrast to certain parties recognized by Delaware as subject to professional

   negligence causes of action, e.g., architects and engineers, that require a license to

   practice, “[e]xpert witnesses . . . are not required to hold a license to offer opinions or

   testimony.”74 Given the Third Circuit’s clear statement that specialized knowledge can

   be found without “academic training and credentials,”75 and this court’s recent

   statement in Verition, the court rejects the argument Dannettel is precluded from

   testifying because he is not a licensed architect or engineer.

          DSU is ultimately unable, however, to demonstrate Dannettel has the required

   specialized knowledge to offer his proffered testimony. DSU suggests the movants

   “overlook the fact that [the Report] was co-authored by Christopher E. Pinto, P.E., who


          71
              Id. (citing Talley v. Tri-State Waste Solutions, Inc., C.A. No. 05C-08-311-PLA,
   2007 WL 1816356 (Del. Super. June 25, 2007); Burkett-Woods v. Haines, C.A. No.
   02C-10-263-CLS, 2006 WL 1579770 (Del. Super. May 2, 2006)).
           72
              See Talley, 2007 WL 1816356, at *3; Burkett-Woods, 2006 WL 1579770, at
   *3.
           73
              Talley, 2007 WL 1816356, at *3. Talley cited the same section of the
   Delaware code the movants cite. See D.I. 202 at 17 n.16; see also Burkett-Woods,
   2006 WL 1579770, at *1 (“D.R.E. 702 is identical to its f ederal counterpart, F.R.E.
   702.”).
           74
              Verition Partners Master Fund, Ltd. v. Cornell, C.A. No. 19-377-CFC, 2020 WL
   2917258, at *4 (D. Del. June 3, 2020) (citations om itted).
           75
              Hammond, 691 F.2d at 653.

                                                19
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 20 of 136 PageID #: 4944




   is a licenced engineer in Delaware (among other states), supported by a team of three

   other Thornton Tomasetti engineers.”76 Dannettel is the only DSU testifying expert

   witness.77 His qualifications are not implicated by the qualifications of others involved

   with the Report. The suggestion that Dannettel can somehow rely upon the credentials

   of others associated with the Report to establish his qualification is provided without

   support and rejected. 78

          DSU also argues Dannettel’s specialized knowledge is based on his education

   and extensive experience as a façade consultant. 79 The court first notes Dannettel’s

   degrees are in architecture rather than engineering. DSU’ argument that Dannettel’s

   experience as a façade consultant and façade contractor qualifies him to testify on

   defendants’ obligations and responsibilities relies almost exclusively on Dannettel’s

   September 20, 2019 affidavit which comprises 253 paragraphs spanning forty-six

   pages, and was submitted contemporaneously with DSU’s consolidated answering

   brief.80 The movants object to DSU’s reliance on that affidavit because it was not

   included in the Thornton Tomasetti Report as mandated by FED. R. CIV. P. 26(a)(2), or


          76
              D.I. 231 at 26.
          77
              See D.I. 202 at 3 (citing D.I. 202-1, Ex. D (Kelly e-mail dated 04/02/2019 and
   D. Rea e-mail dated 04/04/2019)).
           78
              See, e.g., Talley, 2007 WL 1816356, at *3 (“The licensing status of [two other]
   . . . engineers employed by the same firm as [the proffered expert], has no impact on
   the Court’s analysis of [the proffered expert’s] qualifications.”).
           79
              Dannettel received a Bachelor of Science Degree in Architecture from the
   University of Maryland and a Master of Science Degree in Architecture from Arizona
   State University, is a principal of the international engineering firm Thornton Tomasetti,
   is a member of the American Society of Civil Engineering and the American Institute of
   Architects (“AIA”), author of numerous technical articles in the industry, and has taught
   and lectured across the country and abroad. See D.I. 243-3, Stip. Ex. 147 (Dannettel’s
   curriculum vitae attached to Report).
           80
              See D.I. 231-1, App’x A (“Dannettel Affidavit”).

                                               20
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 21 of 136 PageID #: 4945




   disclosed in Dannettel’s two days of deposition testimony, despite repeated questioning

   about his relevant qualifications and experiences.81

          Rule 26(a)(2) requires a testifying expert’s report contain, inter alia, “the

   witness’s qualifications . . . .”82 The scheduling order provided for expert discovery to

   close August 23, 2019. 83 The Thornton Tomasetti Report is dated March 1, 2019, 84 and

   Dannettel provided deposition testimony on April 15 and May 31, 2019.85 Unfortunately,

   other than stating their objection to DSU’s reliance on the affidavit, the movants do not

   explicitly ask the court to disregard the affidavit or provide case citation upon which the

   court could rely to do so. Had they done so, the court would have seriously considered

   the request because Dannettel’s qualifications go to the heart of the Rule 702 analysis.

          For instance, in Doe v. Luzerne County, the court declined to strike expert

   affidavits for failure to comply with Rule 26(a)(2)(B)(iii) & (vi) (inclusion of exhibits used

   to support opinions, and statement of compensation, respectively) with the court finding

   failure to fully comply with the rule did not prejudice the plaintiff “because the summary

   judgment motion can be decided without this information,” and exclusion based on

   “remedial oversights would be an extreme and unwarranted sanction,” 86 Here, the

   failure to include the information in Dannettel’s Report now offered via his affidavit goes

   to the heart of the issue of his qualifications to testify as an expert. Nevertheless, the



          81
            D.I. 237 at 1-2 (citing D.I. 243-9 (Dannettel Dep. Vol. I) at 64:4-66:9;
   129:22-130:1; 135:7-21; D.I. 243-10 (Dannettel Dep. Vol. II) at 14:10-18:10).
         82
            FED. R. CIV. P. 26(a)(2)(B)(iv).
         83
            D.I. 146 ¶ 4; D.I. 169; D.I. 177.
         84
            D.I. 243-3, Stip. Ex. 147 at 1.
         85
            D.I. 243-9; D.I. 243-10 (Dannettel Dep. Vols. I and II).
         86
            C.A. No. 3:08-cv-1155, 2010 WL 2245578, at *4 (M.D. Pa. June 1, 2010).

                                                 21
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 22 of 136 PageID #: 4946




   court determines Dannettel’s affidavit does not demonstrate he is qualified to offer his

   proffered testimony.

          DSU spends several pages of briefing reciting Dannettel’s “extensive experience

   working at architecture firms, an international engineering firm and a façade

   contractor.”87 Nowhere, however does DSU tie Dannettel’s impressive resume to the

   specialized knowledge required to offer his proffered testimony. The movants present

   unrebutted evidence suggesting he does not.

          Dannettel acknowledges he has never served as, worked for, or been

   responsible for overseeing, a CM as Advisor, i.e., the position W-T held on the

   Project.88 He testified to not knowing if he ever worked on a project where there was a

   CM as Advisor, “if there is a construction manager on the project, the distinction of

   whether that’s an adviser or a standard construction manager, would not be made to

   someone like me so I wouldn’t know.”89 Dannettel also stated he did not know the

   difference between the positions of a general contractor, or CM at Risk, and a CM as

   Adviser.90

          DSU does not specifically address Dannettel’s knowledge of the roles played by

   the various entity-positions. His apparent lack knowledge indicates the absence of his

   specialized knowledge.


          87
              See D.I. 231 at 26-31.
          88
              See D.I. 243-9 (Dannettel Dep. Vol. I) at 64:25-65:25.
           89
              Id. at 66:1-9.
           90
              Id. at 137:7-12. According to the movants, a CM at Risk or General Contractor
   enters into a contract with an owner to deliver a final and finished product, contracts
   directly all trades necessary to complete the final product, and is, therefore, responsible
   for the performance of the trade contractors that actually perform the work. D.I. 202 at
   13 n.13 (citing D.I. 202-1, Exs. E, F; id., Ex. G (George Aff.) ¶¶ 4-6).

                                               22
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 23 of 136 PageID #: 4947




         The movants also contend that, prior to the OSCAR Facility, Dannettel’s lack of

   work on a project that specified, used, or contained a SIP panel system further

   demonstrates he is unqualified to testify here.91 The court agrees. Dannettel testified

   he “never used these panels before. I‘ve never been involved in a project using these

   panels before.”92 He also has no special training in the use or design of SIP panels or

   systems,93 no experience with SIP panel manufacturing, and has never worked for a

   panel manufacturer like PFF.94

         DSU’s surprising response is not to counter, but rather emphasize, Dannettel’s

   testimony that he lacks experience with the panels at issue.

         So I haven’t done SIP panels and SIP panels are not normally used for
         the type of commercial construction that I normally engage with, which
         would include a building like this, but my suspicion is that because SIP
         panels are used for kind of a lower grade of construction like warehouses,
         that would never have a façade consultant involved with a cheap job like
         that, like for a warehouse, that would really just be the architect and the
         engineer. So I’m suspecting that the common practice is that the design
         team just fully engineers and details that based on manufacturer’s
         information, and the installer is really just an installer, but I don’t know that
         for a fact if that is standard practice for the SIPs.95

         Based on Dannettel’s lack of experience with SIPs, and suppositions as to their

   use, DSU remarkably proclaims “Dannettel is not experienced in these particular panels

   because they are not used in high-end architectural applications, but in warehouses




         91
           D.I. 202 at 14 (citing D.I. 243-9 (Dannettel Dep. Vol. I) at 64:4–11; D.I. 243-10
   (Dannettel Dep. Vol. II) at 14:10–16, 15:10–13).
        92
           D.I. 243-9 (Dannettel Dep. Vol. I) at 129:22-130:1.
        93
           D.I. 243-10 (Dannettel Dep. Vol. II) at 14:17-23.
        94
           Id. at 15:24-16:2, 16:23-25.
        95
           D.I. 231 at 32-33 (emphasis added).


                                                23
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 24 of 136 PageID #: 4948




   and industrial freezer units.”96

            Thus, the court determines Dannettel is not qualified to opine as to defendants’

   liability.

            This determination is sufficient to grant the Motion to Strike. The court will,

   however, discuss DSU’s failure to meet its burden of demonstrating the additional Rule

   702 restrictions on expert testimony.

                   2.     Whether Dannettel’s Opinion is Based on Sufficient Facts or
                          Data

            The movants assert Dannettel’s opinion is not based on suf ficient facts or data.

   They do not take issue with the Report’s identification that the cause of the panel-failure

   resulted from the panels being restrained in a way that failed to allow them to expand

   under the heat of the sun, and that the connections are the cause of that restraint.97

   Instead, they argue Dannettel’s assignment of responsibility for that failure lacks a basis

   in science or his experience.98

            The movants state that in assigning responsibility to PFF for the alleged panel

   failures, Dannettel did not rely on the contracts, and he did not perf orm any forensic or

   destructive testing, or product analysis, on the PFF panels. 99 They contend Dannettel

   was unable to identify any product defect that caused the alleged panel failures.100 The

            96
             Id. at 33 (emphasis added).
            97
             D.I. 202 at 17.
          98
             Id.
          99
             Id. (citing D.I. 243-10 (Dannettel Dep. Vol. II) at 28:12-23; 56:7-10). T he
   movants suggest, and DSU does not argue otherwise, that the contracts/purchase
   orders are the source of any responsibilities they had to DSU and TCI. D.I. 237 at 8
   n.8.
          100
              D.I. 202 at 17.


                                                 24
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 25 of 136 PageID #: 4949




   movants conclude that because Dannettel did not conduct any product analysis,

   combined with his purported lack of education, training, or experience in working with a

   SIP system or SIP manufacturing, that his opinions with respect to PFF are mere

   conjecture.101

          DSU provides very little in support of this requirement. In less than one page of

   argument, it merely states the Report and Dannettel’s testimony demonstrates,

   “Thornton Tomasetti engaged in a thorough cause and origin analysis of the failure of

   the Precision Foam panels.”102 The extent of that argument is as follows:

          At Thornton Tomasetti’s direction, Intertek conducted a thermal study for
          a period of 14 days in July 2018, using thermocouple sensors installed on
          the stainless steel facings of the panels throughout the exterior and
          interior of the building. Thornton Tomasetti then conducted an extensive
          engineering analysis of the Precision Foam composite panels to
          determine the cause and origin of the failure. This analysis included
          extensive computer modeling to assess various stresses the panels are
          subject to including solar exposure, thermal variations, and wind loads.
          Thornton Tomasetti also engaged in a thorough review of the design,
          engineering, and construction of the OSCAR Facility contained in
          documents produced by all parties. Based on the results of extensive
          independent engineering analysis, Thornton Tomasetti determined the
          panels were failing due to the effect of thermal loads. There was no need
          to conduct material testing as Thornton Tomasetti determined the cause
          and origin of the panel failure.103

          As the movants note, DSU “does not provide a record citation for these

   enumerated studies and analysis[.]”104 The court’s review of the Report reveals Intertek

   conducted a fourteen-day thermal study in July 2018, using thermocouple sensors



          101
              Id. at 17-18.
          102
              D.I. 231 at 33 (emphasis added).
          103
              Id. at 33-34.
          104
              D.I. 237 at 5 n.6.


                                                 25
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 26 of 136 PageID #: 4950




   installed on the stainless steel facings of the panels throughout the exterior and interior

   of the building.105 The only “studies” Thornton Tomasetti performed of the PFF panels

   to determine the cause and origin of the failure, were: Element Analysis to determine

   the stresses in the Panels’ stainless steel as attached to the OSCAR Building caused

   by differential temperatures; and three analyses to determine the stresses in the

   Panels’ stainless steel facings due to differential temperature, but including

   relief-notches (V-Channels).106 As the movants indicate, however, Dannettel’s

   testimony, shows that neither he nor Thornton Tomasetti: (1) tested how or to what

   extent making the V-Channels might lead to structural failures in the panels; 107 (2)

   analyzed how the V-Channels could challenge the panels’ abilities to support their own

   weight;108 or (3) investigated either the beneficial or detrimental effects of making the V-

   Channels in the panels at places other than the second and third f loor connections. 109

   The movants also indicate neither DSU nor Thornton Tomasetti produced the electronic

   data and models that were requested to be produced in the Finite Element Analysis.110

          As the movants note, “there is not a lot of dispute” that the panels were failing

   due to the effect of thermal loads111 and the court finds DSU’s mere statement “[t]here

   was no need to conduct material testing as Thornton Tomasetti determined the cause



          105
               See D.I. 243-3, Stip. Ex. 147 at 13-14 § 3.1.5, 18 § 3.2.1; id., App. C
   (Interteck Thermal Observation Report).
           106
               Id. at 19-21 § 3.2.4 (Engineering Analysis of Composite Panel).
           107
               D.I. 243-9 (Dep. Tr. Dannettel, Vol. I) at 86:14-88:7.
           108
               Id. at 88:8-91:5.
           109
               Id. at 86:14-88:7.
           110
               D.I. 237 at 5-6 n.6.
           111
               Id.


                                                26
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 27 of 136 PageID #: 4951




   and origin of the cause and origin of the panel failure”112 unpersuasive. The court

   agrees with the movants that the Report is not based on sufficient facts or data to

   support Dannettel’s opinion “assigning responsibility to every company involved in any

   way with the panels.” 113

          The movants also contend Dannettel’s conclusion that W -T contributed to the

   panel failures is deficient as he was unable to cite any supporting facts or data.114 W-T

   maintains its obligations to DSU are defined by its contract, but Dannettel testified that

   though he read the contracts at issue, he did not rely upon them in assigning

   responsibility, thereby creating responsibilities having contractual bases. 115

          DSU acknowledges the movants’ argument that Dannettel did not rely on any

   parties’ contract in assigning liability, but states that lack of reliance does not show his

   Report and testimony were not based on sufficient facts and data because Thornton

   Tomasetti engaged in the tests and analysis discussed above.116

          The court agrees with the movants that Dannettel’s opinion that defendants’

   failures may have contributed to the Panel’s buckling never specifically states how

          112
              D.I. 231 at 34. DSU also defends the failure to conduct any forensic or
   destructive testing of PFF’s panel’s based on the movants failure to reference the
   expert opinion of any other parties’ expert supporting the argument that such testing is
   necessary and/or specifically pointing to what testing or opinion of PFF’s expert did, or
   did not, conduct or offer, as well as W-T’s adopting the opinion of others in leu of
   designating its own expert. Id. at 36-37. The court does not understand the actions or
   opinions of other experts in this case as having a determinative impact on the court’s
   analysis as to the sufficiency of Dannettel’s Report under a Rule 702. DSU has the
   burden of establishing its Report’s compliance with Rule 702.
          113
              D.I. 202 at 17; D.I. 237 at 6 (emphasis added).
          114
              D.I. 202 at 17.
          115
              Id. (citing D.I. 243-9 (Dannettel Dep. Vol. I) at 41:23-42:6; 44:5-16).
          116
              D.I. 231 at 33 (citing D.I. 202 at 17-18).


                                                27
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 28 of 136 PageID #: 4952




   those failures fell below the standard of care applicable to any defendant, including W-T

   and PFF, or what those standards of care are.117 Despite DSU’s contention that

   Dannettel “did opine that [all] Defendants breached various standards of care and

   duties governing their performance,”118 and citation to several pages of testimony by

   Dannettel in support, 119 the court rejects the sufficiency of that testimony.

          DSU acknowledges the Report does not use the words “standard of care” with

   regard to any defendant’s purported failures, but relies on this court’s opinion in

   McCuster v. Surgical Monitoring Associates, Inc. to argue the failure to use those

   “magic words” is not necessarily fatal to an expert’s opinion.120 That opinion is not

   persuasive based on the evidence presented here. The court disagrees with DSU’s

   argument that McCuster is analogous to this case. 121 In rejecting the defendant’s

   argument that its “conduct only ‘possibly’ could have caused the injury at issue,” the

   court stated that, although the expert did not use the “magic words” “standard of care,”

   she specifically testified the doctor’s error was “the only possible explanation” for the

   plaintiff-patient’s injuries,122 and that the doctor made “technical errors,” which the

   expert equated to a breach of the standard of care.123 As movants stress, Dannettel’s

   Report and deposition testimony, and affidavit, contain no similar assertion that

          117
             D.I. 202 at 9 (emphasis added).
          118
             D.I. 231 at 15-16 (citing D.I. 243-3, Stip. Ex. 147 at 23-27 §§ 4.0-4.3)
   (emphasis added).
         119
             Id. at 18-23 (specifically referencing PFF, W-T, and R+B).
         120
             See id. at 16-18 (citing McCuster v. Surgical Monitoring Assocs., Inc., C.A.
   No. 01-891-KAJ, 2005 WL 348307 (D. Del. Feb. 7, 2005)).
         121
             Id. at 16 (citing McCuster, 2005 WL 348307, at *4).
         122
             McCuster, 2005 WL 348307, at *5 (emphasis added).
         123
             Id. at *5 and n.11.


                                                28
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 29 of 136 PageID #: 4953




   defendants’ alleged “failures” or “responsibilities” were the “only explanation”; they were

   merely possible proximate causes of the Panel defects.124

          The court concludes, therefore, DSU fails to meet its burden to show the Report

   and Dannettel’s opinion are based on suf ficient facts or data.

                 3.     Whether Dannettel’s Opinion is Product of a Reliable
                        Methodology.

          The movants assert Dannettel’s opinion as to their liability is unreliable and fails

   to meet the Daubert standard because, in arriving at his opinions, Dannettel and the

   Report do not state that either W -T or PFF’s acts or omissions conclusively, or within

   any reasonable degree of certainty, actually caused the alleged defects.125 They also

   reiterate that neither Dannettel’s Report nor testimony assign any responsibility to W-T

   or PFF for failing to meet contractual obligations, or articulate what the standard is for

   the CM Advisers or a panel manufacturer’s alleged duty of care, or that W-T or PFF did

   not meet that duty.126

          An expert’s opinion is typically reliable if it is ‘“based on the ‘methods and

   procedures of science’ rather than on ‘subjective belief or unsupported speculation’; the

   expert must have ‘good grounds for his or her belief.’”127 The purpose of this reliability

   requirement “is to make certain that an expert, whether basing testimony upon

   professional studies or personal experience, employs in the courtroom the same level



          124
              D.I. 237 at 7 and n.7.
          125
              D.I. 202 at 19.
          126
              Id.
          127
              Izumi Prods. Co. v. Koninklijke Philips Elecs. NV, 315 F. Supp. 2d 589, 600
   (D. Del. 2004).


                                                29
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 30 of 136 PageID #: 4954




   of intellectual rigor that characterizes the practice of an expert in the field.”128 As a

   gatekeeper, the “district court must examine the expert's conclusions in order to

   determine whether they could reliably follow from the facts known to the expert and the

   methodology used.”129 “[N]othing in either Daubert or the [F.R.E.] requires a district

   court to admit opinion evidence that is connected to existing data only by the ipse dixit

   . . . of the expert. A court may conclude that there is simply too great an analytical gap

   between the data and the opinion prof fered.”130

          The Third Circuit considers the following non-exhaustive factors when evaluating

   the reliability of a particular methodology:

          (1) whether a method consists of a testable hypothesis; (2) whether the
          method has been subject to peer review; (3) the known or potential rate of
          error; (4) the existence and maintenance of standards controlling the
          technique’s operation; (5) whether the method is generally accepted; (6)
          the relationship of the technique to methods which have been established
          to be reliable; (7) the qualifications of the expert witness testifying based
          on the methodology; and (8) the non-judicial uses to which the method
          has been put. 131

   “When the methodology is sound, and the evidence relied upon sufficiently related to

   the case at hand, disputes about the deg ree of relevance or accuracy (above this

   minimum threshold) may go to the testimony’s weight, but not its admissibility.”132

   Indeed, “in most cases, objections to the inadequacies of a study are more



          128
              Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152 (1999).
          129
              Heller v. Shaw Indus., Inc., 167 F.3d 146, 153 (3d Cir. 1999).
          130
              Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).
          131
              Hologic, Inc. v. Minerva Surgical, Inc., 325 F. Supp. 3d 507, 520 (D. Del.
   2018) (citation omitted).
          132
              Id. at 521 (quoting i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 852 (Fed.
   Cir. 2010), aff’d, 564 U.S. 91 (2011)).


                                                  30
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 31 of 136 PageID #: 4955




   appropriately considered an objection going to the weight of the evidence rather than its

   admissibility.”133

          DSU cited the above block-quoted language from Hologic listing factors

   considered when a court evaluates the reliability of a particular methodology,134 but did

   not discuss them other than to state: “Dannettel applied standard m ethods to conduct

   an extensive engineering analysis of the Precision Foam composite panels to

   determine the cause and origin of their failure. Additionally, Mr. Dannettel thoroughly

   reviewed all architectural, structural, and design drawings, Precision Foam’s Product

   Data, email correspondences throughout the project and technical standards.” 135 DSU

   then quotes sections of the Report listing conclusions with respect to W-T and PFF.136

   Having discussed the insufficiency of the Dannettel’s Report and testimony to meet the

   facts and data requirement, including the standard of care applicable to the movants’

   respective contractual obligations and proximate cause of their actions with respect to

   the panel failures, the court likewise determines Dannettel’s Report and testimony are

   not the product of a reliable methodology.

          The party proffering the expert bears the burden of demonstrating that the

   expert’s opinion is reliable and fits the facts by a preponderance of the evidence.137

   The court finds DSU fails to meet that burden with respect to each of the Rule 702

   requirements.

          133
              Hemmings v. Tidyman’s Inc., 285 F.3d 1174, 1188 (9th Cir. 2002).
          134
              See D.I. 231 at 34.
          135
              Id. at 35.
          136
              Id. at 35-36.
          137
              Oddi v. Ford Motor Co., 234 F.3d 136, 144 (3d Cir. 2000).


                                                31
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 32 of 136 PageID #: 4956




   IV.   CONCLUSION–W-T and PFF Motion to Strike

         For the reasons discussed above, The Whiting-Turner Contracting Company and

   Precision Foam Fabricators, Inc.’s Joint Motion to Strike Expert Report of Thornton

   Tomasetti, Inc. and Mark E. Dannettel (D.I. 201) is GRANTED.

                         Parties’ Motions for Summary Judgment

         Because of the overlapping nature of the issues and arguments between and

   among the parties’ motions for summary judgment, the court decides the motions in

   separate sections, grouping motions that lend themselves to consolidated analysis to

   the extent possible. The court begins with a section discussing DSU, W-T, and R+B’s

   cross-motions for summary judgment on DSU’s breach of contract against those two

   defendants. Next, the court addresses the summary judgment motions of Czar, TCI,

   and R+B. The final section resolves PFF’s motion for summary judgment on claims

   alleged against it by DSU, followed by PFF and TCI’s cross-motions on TCI’s breach of

   contract claim against PFF, and on the discrete issue of alleged damages relating to

   the first set of panels PFF produced and delivered. That section concludes with the

   court’s determination of PFF’s motion for summary judgment on TCI’s remaining claims

   against PFF. As will become apparent, despite attempting to address common issues

   in each section of the opinion, there are instances of overlap within, and among, the

   sections.

                Governing Law–Parties’ Motions for Summary Judgment

         A grant of summary judgment pursuant to F ED. R. CIV. P. 56 is appropriate if

   materials on the record, such a deposition, docum ents, electronically stored



                                              32
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 33 of 136 PageID #: 4957




   information, admissions, interrogatory answers, affidavits and other like evidence show

   that there is no genuine issue as to any material fact, and the moving party is entitled to

   judgment as a matter of law.138 The movant bears the burden of establishing the lack of

   a genuinely disputed material fact by demonstrating “that there is an absence of

   evidence to support the nonmoving party’s case.”139 “Facts that could alter the outcome

   are ‘material,’ and disputes are ‘genuine’ if evidence exists from which a rational person

   could conclude that the position of the person with the burden of proof on the disputed

   issue is correct.”140 “Where the record taken as a whole could not lead a rational trier of

   fact to find for the non-moving party, there is no genuine issue for trial.”141

          This standard does not change because there are cross-motions for summary

   judgment.142 Cross-motions for summary judgment:

          are no more than a claim by each side that it alone is entitled to summary
          judgment, and the making of such inherently contradictory claims does not
          constitute an agreement that if one is rejected the other is necessarily justified or
          that the losing party waives judicial consideration and determination whether
          genuine issues of material fact exist.143

          “The filing of cross-motions for summary judgment does not require the court to

   grant summary judgment for either party.”144




          138
              FED. R. CIV. P. 56 (a) and (c).
          139
              Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
          140
              Horowitz v. Fed. Kemper Life Assurance Co., 57 F.3d 300, 302 n.1 (3d
   Cir.1995) (internal citations omitted).
          141
              Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)
   (internal quotations omitted).
          142
              Appelmans v. City of Philadelphia, 826 F.2d 214, 216 (3d Cir. 1987).
          143
              Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir. 1968).
          144
              Krupa v. New Castle County, 732 F. Supp. 497, 505 (D. Del. 1990).


                                                 33
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 34 of 136 PageID #: 4958




           Delaware State University’s Motion for Partial Summary Judgment

            Whiting-Turner Contracting Co.’s Motion for Summary Judgment

                  Richärd+Bauer, LLC’s Motion for Summary Judgment

         DSU moves for summary judgment in its favor on its breach of contract claim

   against R+B and W-T.145 W-T moves for summary judgment in its favor on DSU’s

   breach of contract claim against W-T, and/or to limit DSU’s damages.146 R+B moves for

   summary judgment in its favor on DSU’s breach of contract claim against R+B.147

   I.    BACKGROUND–DSU, W-T, and R+B Cross-Motions for Summary Judgment
         on DSU’s Count I (Breach of Contract)

         DSU’s breach of contract claim against R+B and W-T alleges breaches of

   various provisions of defendants’ respective contracts with DSU related to the Project.

   As described above, DSU contracted with R+B to serve as the Architect for the Project,

   and with W-T to serve as the Construction Manager (“CM”) as Adviser.148 Each

   contract required, inter alia, that W-T and R+B report errors, omissions, defects or

   deficiencies in the work to DSU as the Owner.149 DSU alleges both defendants

         145
              D.I. 211 (Delaware State University Motion for Partial Summary Judgment).
   Briefing on the motion is found at D.I. 213 (DSU Opening Brief); D.I. 226 (R+B
   Answering Brief); D.I. 229 (W-T Answering Brief); and, D.I. 236 (DSU Consolidated
   Reply Brief).
          146
              D.I. 208 (Whiting-Turner Contracting Co. Motion for Summary Judgment).
   Briefing on the motion is found at D.I. 210 (W-T Opening Brief); D.I. 231 (DSU
   Consolidated Answering Brief); and D.I. 239 (W-T Reply Brief).
          147
              D.I. 203 (Richärd+Bauer, LLC Motion for Summary Judgment). Briefing on
   the motion is found at D.I. 204 (R+B Opening Brief); D.I. 231 (DSU Consolidated
   Answering Brief); and, D.I. 233 (R+B Reply Brief). R+B’s motion also seeks summary
   judgment in its favor and against all other defendants on all cross-claims against R+B.
   The parties’ arguments on those claims are addressed elsewhere in this opinion.
          148
              D.I. 195, Stip. Fact 7; id. Stip. Fact 12.
          149
              D.I. 213 at 1.


                                              34
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 35 of 136 PageID #: 4959




   breached their contracts by failing to meet their respective reporting requirements.150

   W-T and R+B contend DSU’s breach of contract claim fails due to the lack of expert

   testimony showing they breached their respective professional standards of care and/or

   the evidence shows each fulfilled their contractual obligations, or that questions of fact

   preclude summary judgment in favor of DSU.151

          The specific contracts, documents, and provisions relevant to the parties’

   motions follow.

          On R+B January 20, 2012, DSU and R+B entered into a contract titled AIA®

   Document B132™–2009, Standard Form of Agreement Between Owner and

   Architect, Construction Manager as Advisor Edition) (“DSU-R+B Contract”).152

   Pursuant to its contract, R+B prepared the Design Drawings for the Panel Wall System

   designated as “100% Construction Documents.”153 R+B also prepared the specification

   for the Panel Wall System, entitled “Specification 07435–INSULATED METAL WALL

   PANELS” (Addendum 3, 11/14/2013) (“Specification 07435").154 Section 1.6.A of

   Specification 07435 requires that the approved manufacturers possess certain

   qualifications and experience.

          Manufacturer’s Qualifications: Company specializing in manufacturing of
          all required aspects of insulated metal panel production.

                 1.     No less than 10 years’ experience in the actual production of
                        specified products,

          150
              Id.
          151
              D.I. 210; D.I. 229; D.I. 204; D.I. 226.
          152
              D.I. 195, Stip. Fact 7; D.I. 243-1, Stip. Ex. 47 (R+B Contract).
          153
              D.I. 243-1, Stip. Ex. 7 (Design Drawings A11.1 through A11.3.).
          154
              Id., Stip. Ex. 3.


                                               35
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 36 of 136 PageID #: 4960




                   2.     Third party certification of Quality Control program and
                          materials utilized, in compliance with rigid factory guidelines,
                          which includes quarterly unannounced inspections by
                          independent testing laboratories, capable of providing
                          reports directly to code authority.

                   3.     Successfully completed not less than 100 comparable scale
                          projects using this system.

                   4.     Company specializing in manufacturing factory continuous
                          lamination of insulated metal panels with a minimum
                          documented experience of ten years.

                   5.     Company specializing in on site manufacturing rigid foam
                          insulation for the purpose of insulated metal panels with a
                          minimum documented experience of ten years.155

          Provisions of the DSU-R+B Contract relevant to the parties’ motions include the

   following:

          R+B’s contract required it to oversee the services provided by other contractors,

   and to coordinate with those contractors and DSU as the Owner.

          Section 2.3 provides:

          The Architect shall provide its services in conjunction with the services of
          a Construction Manager as described in AlA Document C132 TM–2009,
          Standard Form of Agreement Between Owner and Construction Manager.
          The Architect shall not be responsible for actions taken by the
          Construction Manager.156

          Pursuant to § 3.1.2:

          The Architect shall coordinate its services with those services provided by
          the Owner, the Construction Manager and the Owner’s other consultants.
          The Architect shall be entitled to rely on the accuracy and completeness
          of services and information furnished by the Owner, the Construction
          Manager, and the Owner’s other consultants. The Architect shall provide


          155
                Id., Stip. Ex. 3 at DSU_006179-80.
          156
                Id., Stip. Ex. 47 § 2.3.


                                                 36
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 37 of 136 PageID #: 4961




          prompt written notice to the Owner if the Architect becomes aware of any
          error, omission or inconsistency in such services or information.157

          DSU argues that although § 3.1.2 entitles R+B to rely on the accuracy of

   information provided by others, it is required to report known errors, omissions, and

   deficiencies in the work or submittals to DSU.158

          R+B was required to provide “construction phase services,” including conducting

   periodic site visits, and keeping DSU as Owner reasonably informed about the quality

   and progress of the Work.

          Section 3.6.2.1 provides:

          The Architect shall visit the site at intervals appropriate to the stage of
          construction . . . to become generally familiar with the progress and quality
          of the portion of the Work completed, and to determine, in general, if the
          Work observed is being performed in a manner indicating that the Work,
          when fully completed, will be in accordance with the Contract
          Documents. . . . On the basis of the site visits, the Architect shall keep the
          Owner reasonably informed about the progress and quality of the portion
          of the Work completed, and report to the Owner and the Construction
          Manager (1) known deviations from the Contract Documents and from the
          most recent construction schedule, and (2) defects and deficiencies
          observed in the Work.159

          DSU states R+B was required to review all submittals, including engineering

   submittals made by other contractors under any so-called “performance

   specifications.”160



          157
             Id., Stip. Ex. 47 § 3.1.2 (emphasis added); see also id., Stip. Ex. 47 § 3.1.1
   (“The Architect shall manage the Architect’s services, consult with the Owner and the
   Construction Manager, research applicable design criteria, attend Project meetings,
   communicate with members of the Project team and report progress to the Owner.”).
         158
             D.I. 213 at 4.
         159
             D.I. 243-1, Stip. Ex. 47 § 3.6.2.1.
         160
             D.I. 213 at 4.


                                               37
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 38 of 136 PageID #: 4962




          Section 3.6.4.2 specifies:

          [The] Architect shall review and approve or take other appropriate action
          upon the Contractor’s submittals such as Shop Drawings, Product Data
          and Samples, but only for the limited purpose of checking for
          conformance with information given and the design concept expressed in
          the Contract Documents. Review of such submittals is not for the purpose
          of determining the accuracy and completeness of other information such
          as dimensions, quantities, and installation or performance of equipment or
          systems, which are the Contractor’s responsibility.161

          In addition to R+B’s obligation to report nonconforming or defective work to DSU,

   R+B had authority to reject such work, and an obligation to notify DSU of any

   rejection.162

          Section 3.6.2.2 states:

          The Architect has the authority to reject Work that does not conform to the
          Contract Documents and shall notify the Construction Manager about the
          rejection.163

          Finally, R+B was required to perform its work according to the applicable

   professional standard of care, and was responsible for its own breaches of that

   standard.164

          Section 2.2 provides:

          The Architect shall perform its services consistent with the professional
          skill and care ordinarily provided by architects practicing in the same or
          similar locality under the same or similar circumstances.165




          161
             D.I. 243-1, Stip. Ex. 47 § 3.6.4.2.
          162
             D.I. 213 at 4 (citing D.I. 243-1, Stip. Ex. 47 § 3.6.2.2; D.I. 243-17 (Kennedy
   Dep.) at 206-07).
         163
             D.I. 243-1, Stip. Ex. 47 § 3.6.2.2.
         164
             D.I. 213 at 5 (citing D.I. 243-1, Stip. Ex. 47 §§ 2.2, 3.6.1.2).
         165
             D.I. 243-1, Stip. Ex. 47 § 2.2.


                                               38
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 39 of 136 PageID #: 4963




   Section 3.6.1.2 recites:

          The Architect shall be responsible for the Architect's negligent acts or
          omissions, but shall not have control over or charge of, and shall not be
          responsible for, acts or omissions of the Construction Manager, or the
          Contractor or of any other persons or entities performing portions of the
          Work.166

          On January 12, 2012, DSU and W-T entered into a contract titled AIA®

   Document C132™ – 2009, Standard Form of Agreement Between Owner and

   Construction Manager as Adviser; AIA® Document A232™ – 2009, General

   Conditions of the Contract for Construction, Construction Manager as Adviser

   Edition; and Section 00730–SUPPLEMENTARY GENERAL CONDITIONS TO THE

   CONTRACT (“DSU-W-T Contract”).167 DSU asserts, as it does with respect to the

   DSU-R+B Contract, that the DSU-W-T contract obligated it to oversee the work of other

   contractors and to coordinate communications and services with those contractors and

   DSU as the Owner.168 According to DSU, W-T required all project communications flow

   through it as the Construction Manager.169

          Provisions of the DSU-W-T Contract relevant to the parties’ motions include the

   following:

          Section 3.3.19 of W-T’s contract provides:

          The Construction Manager shall promptly review all Shop Drawings,

          166
               Id., Stip. Ex. 47 § 3.6.1.2.
          167
               D.I. 195, Stip. Fact 12; D.I. 243-3, Stip. Ex. 94 (DSU-W-T contract); D.I. 243-
   1, Stip. Ex. 48 (General Conditions); D.I. 243-3, Stip. Ex. 140 (Section 00730).
           168
               D.I. 213 at 5.
           169
               Id. (citing D.I. 243-12 (George Dep.) at 157-58; D.I. 243-17 (Kennedy Dep.) at
   166-67 & 175-76; D.I. 243-11 (Thomas Dep.) at 243; D.I. 243-7 (Ashford Dep.) at 22;
   D.I. 243-13 (Bartlett Dep.)).


                                                39
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 40 of 136 PageID #: 4964




          Product Data, Samples and other submittals from the Multiple Prime
          Contractors for compliance with the submittal requirements of the
          Contract, coordinate submittals with information contained in related
          documents, and transmit to the Architect those that the Construction
          Manager recommends for approval.170

          Pursuant to § 3.3.9:

          The Construction Manager shall endeavor to obtain satisfactory
          performance from each of the Multiple Prime Contractors. The
          Construction Manager shall recommend courses of action to the Owner
          when requirements of a Contract are not being fulfilled.171

          As with R+B’s contract, § 3.3.14 of W-T’s contract required W-T to report defects

   and deficiencies in any of the Work to DSU, and any rejection of nonconforming work.

          The Construction Manager shall determine in general that the Work of
          each Contractor is being performed in accordance with the requirements
          of the Contract Documents and notify the Owner, Contractor and Architect
          of defects and deficiencies in the Work. The Construction Manager shall
          have the authority to reject Work that does not conform to the Contract
          Documents and shall notify the Architect about the rejection. 172

          Finally, W-T’s contract contains a parallel provisions to R+B’s contract requiring

   W-T to perform its work according to the applicable professional standard of care, and

   that W-T was responsible for its own breaches of that standard.

          170
              D.I. 243-3, Stip. Ex. 94 § 3.3.19; see also id., Stip. Ex. 94 § 3.2.5 (requiring
   W-T to “review design documents during their development and advise the Owner and
   Architect on proposed site use and improvements, selection of materials, and building
   systems and equipment. The Construction Manager shall also provide
   recommendations to the Owner and Architect on constructability . . . .”); id., Stip. Ex. 94
   § 3.2.8 (providing that “Construction Manager shall consult with the Owner and
   Architect and make recommendations whenever the Construction Manager determines
   that design details adversely affect constructability, cost or schedules.”); see also D.I.
   243-12 (George Dep.) at 90-91, 252-53 (acknowledging that W-T’s review of submittals
   was for the purpose of ensuring their conformance with the Contract Documents and
   design).
          171
              D.I. 243-3, Stip. Ex. 94 § 3.3.9.
          172
              Id., Stip. Ex. 94 § 3.3.14 (emphasis added).


                                               40
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 41 of 136 PageID #: 4965




          Section 2.2 provides:

          The Construction Manager shall perform its services consistent with the
          skill and care ordinarily provided by construction managers practicing in
          the same or similar locality under the same or similar circumstances.173

          Section 3.3.15 states:

          The Construction Manager shall be responsible for the Construction
          Manager's negligent acts or omissions, but shall not have control over or
          charge of, and shall not be responsible for, acts or omissions of the
          Contractor or Multiple Prime Contractors, Subcontractors, or their agents
          or employees, or any other persons or any other persons or entities
          performing portions of the Work.174

   II.    GOVERNING LAW–DSU, W-T, and R+B Cross-Motions for Summary
          Judgment on DSU’s Count I (Breach of Contract)

          To prove a breach of contract claim, the plaintiff must show: (1) the existence of

   a contract, (2) breach of the an obligation imposed by that contract, and (3) the

   resultant damage to the plaintiff.175

          Where professional negligence is the basis for a breach of contract claim, expert

   testimony is generally required to establish the standard of care applicable to that

   professional.176 In Seiler, the Delaware Supreme Court explained:

          As a general rule the standard of care applicable to a professional can
          only be established by way of expert testimony. See Christian, supra.
          However,

                “. . . if a layman is as competent as an expert to judge whether or
                not a particular design created an unusual risk, evidence by experts

          173
               Id., Stip. Ex. 94 § 2.2.
          174
               Id., Stip. Ex. 94 § 3.3.15.
           175
               VLIW Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 612 (Del. 2003)
   (citations omitted).
           176
               See Seiler v. Levitz Furniture Co. of Eastern Region, Inc., 367 A.2d 999, 1008
   (Del. 1976) (citation omitted).


                                                41
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 42 of 136 PageID #: 4966




                is inadmissible because their proof that the defendant followed
                standard practice would not necessarily show he was not
                negligent.” Comment, Architect Tort Liability In Preparation of
                Plans and Specifications, 55 Cal. L .Rev. 1361, 1364 (1967)
                (citations omitted).

          That exception is consistent with the law of this State. Larrimore v.
          Homeopathic Hospital Ass’n of Del., Del. Supr., 4 Storey 449, 54 Del. 449,
          181 A.2d 573 (1962). 177

   III.   POSITIONS OF THE PARTIES –DSU, W-T, and R+B Cross-Motions for
          Summary Judgment on DSU’s Count I (Breach of Contract)

          DSU contends the undisputed facts demonstrate R+B and W-T materially

   breached the clear and unambiguous terms of their respective contracts with DSU.178

   DSU argues it is entitled to summary judgment in its favor because:

          1. As the Architect of Record and Construction Manager, R+B and W-T, were
          each obligated by their respective contracts to notify DSU of material errors,
          omissions, inconsistencies and defects in any of the work.

          2. As the Architect of Record, R+B was contractually obligated to prepare
          Design Drawings and Specification 07435 for the Panel Wall System. In that
          capacity, R+B incorrectly approved PFF as a panel manufacturer without
          conducting any due diligence regarding whether the company or its product was

          177
               Id.; see also Brown v. Interbay Funding, LLC, 417 F. Supp. 2d 573, 579 (D.
   Del. 2006) (“To state a claim for professional negligence, . . . , the standard of care
   applicable to a professional can only be established through expert testimony.”)
   (citations omitted). “Common law has created a local standard of care for professionals
   in which the fact finder evaluates whether the actions of the professional conform to the
   profession’s standards of skill, care and competence, as adhered to by professionals
   who are in good standing in the community.” Norfleet v. Mid-Atlantic Realty Co., Inc.,
   No. Civ.A 95C-11-008WLW, 2001 WL 695547, at *5 (Del. Super. Apr. 20, 2001) (citing
   Seiler, 367 A.2d at 1007). “Delaware has recognized professional negligence causes of
   action [against] lawyers, doctors, accountants, architects, engineers, insurance agents,
   and massage therapists . . . .” Verition Partners Master Fund, Ltd. v. Cornell, C.A. No.
   19-377-CFC, 2020 WL 2917258, at *4 (D. Del. June 3, 2020) (listing cases). DSU does
   not appear to dispute the status of either W-T or R+B as “professionals” in the context
   of their contractual obligations.
           178
               D.I. 213 at 2.


                                                42
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 43 of 136 PageID #: 4967




         suitable for this application.

         3. Both R+B and W-T were on express notice that the PFF product was
         unsuitable for the specified application, but failed to either notify DSU of that fact
         or select another product.

         4. Both R+B and W-T repeatedly failed to notify DSU of material errors,
         omissions, inconsistencies and defects in the design, engineering, fabrication,
         and performance of the Panel Wall System. R+B and W-T’s failure to notify
         DSU constitutes a material breach of their respective contracts.179

         R+B’s opposition to DSU’s affirmative motion, and its own affirmative motion,

   states R+B has a specialized “industry” contract with DSU which requires DSU to

   provide an expert opinion on industry customs and standards to assist the court in

   interpreting its contract, and determining whether R+B met the relevant standard of

   care before any legal conclusions can be rendered. 180 Absent expert testimony, R+B

   maintains DSU cannot establish its prima facie case and, therefore, DSU’s motion must

   be denied, and R+B’s motion granted.181 R+B also argues there is no evidence of non-

   performance to support DSU’s breach of contract claim.182 R+B contends, however,

   that even if DSU could prove its contract required R+B to do something it did not do,

   there is no evidence that any such failure to perform a contractual requirement caused

   any of the alleged damages.183



         179
               Id.
         180
               D.I. 226 at 1-2; D.I. 204 at 9-15.
           181
               D.I. 226 at 2; D.I. 204 at 9-15. In its Counter-Statem ent of Facts opposing
   DSU’s affirmative motion, R+B emphasizes it is not asking the court to make findings of
   fact or accept R+B’s, or W-T’s, factual presentations as true; rather, R+B argues
   disputed facts are an additional reason that precludes sum mary judgment in DSU’s
   favor. D.I. 226 at 2 n.1.
           182
               D.I. 204 at 15-16.
           183
               Id. at 16.


                                               43
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 44 of 136 PageID #: 4968




          W-T similarly argues DSU’s motion must be denied for lack of expert testimony

   showing it breached the relevant standard of care, and/or because neither the facts nor

   its contract entitle DSU to judgment.184 W-T’s affirmative motion asserts it is entitled to

   summary judgment on DSU’s breach of contract clam because its contract contains

   specific disclaimers as to liability for actions of the architect (R+B) or the panel wall

   contractor (TCI), and reiterates that DSU’s expert is not qualified to opine as to W-T’s

   purported liability.185 Moreover, W-T contends evidence demonstrating it did perform its

   contractual obligations shows it is entitled to summary judgement.186 Separately, W-T

   argues that if DSU’s breach of contract claim moves forward, it is entitled to summary

   judgment that the damages DSU seeks are excessive and must be limited to the cost of

   replacing the buckled panels with the same type of panels that were originally

   installed.187

   IV.    DISCUSSION–DSU, W-T, and R+B Cross-Motions for Summary Judgment
          on DSU’s Count I (Breach of Contract)

          According to W-T, DSU’s corporate designee, J.D. Bartlett, testified that the

   following is a comprehensive list of its allegations pertaining to W-T:

          failed to perform its services consistent with the skill and care ordinarily
          provided by construction managers practicing in the same or similar
          locality in breach of § 2.2 of the Contract;

          failed to adequately review the design and construction documents or
          submittals and shop drawings, and advise DSU of the effectiveness and
          constructability of the panel wall system in breach of §§ 3.2.5, 3.2.8 and

          184
              D.I. 229 at 1.
          185
              D.I. 210 at 1.
          186
              Id. at 2.
          187
              Id. at 15-18.


                                                44
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 45 of 136 PageID #: 4969




          3.3.19 of the Contract;

          failed to notify DSU in a timely manner of these defects, as well as defects
          noted in the panels themselves such as buckling, folding, oil-canning and
          other material defects in the exterior surface of the panels;

          failed to provide adequate onsite administration of the Contract or to
          properly inspect the panel wall system installed for the Project, and failed
          to identify material defects in the panel wall, including but not necessarily
          limited to the installer’s failure to cut “V Channels” in the panels, which
          was not in compliance with the drawings, shop drawings, and/or
          specifications;

          failed to ensure that the panel wall system was fabricated and installed in
          a nondefective and workmanlike fashion such that it did not suffer the
          material defects identified in the Complaint;

          failed to properly monitor the performance of the parties fabricating and
          installing the panel wall system to ensure compliance with the Contract
          Documents, and failed to properly advise and consult with DSU in breach
          of §§ 3.3.3, 3.3.9, 3.3.14, 3.3.15, and 3.3.24; and

          failed to stop the Work in order to address these material defects and
          issues in a timely manner as it had the ability to do under the terms of the
          Contract Documents.188

          DSU and W-T each argue summary judgment should be granted and/or denied

   in their respective favors as to some, or all, of these allegations.

          R+B sets forth the following averments against it from the TAC:189



          188
                D.I. 210 at 2-3 (citing D.I. 243-13 (Bartlett Dep.) at 54:21-55:3; D.I. 243-3,
   Stip. Ex. 141, Ans. and Supp. Ans. 4 and 5; D.I. 180-2 ¶¶ 44-46, 55).
            189
                D.I. 204 at 2-3. With the exception of the title of R+B’s Contract, R+B
   provided the emphasized terms in the following quoted paragraphs which it contends
   pertain to its performance and subjective determinations as a licensed architect that
   must be determined according to the standard of care. D.I. 204 at 2 n.1. R+B stresses
   this is the point of its motion: to sustain the claims against R+B, expert opinion is
   required that identifies the standard of care, how R+B failed to meet it, and how that
   failure caused damages. Id. R+B asserts the claims cannot be sustained for lack of
   the required expert opinion. Id.


                                                45
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 46 of 136 PageID #: 4970




         a) On January 20, 2012, DSU and the architectural firm Richärd+Bauer
         entered into that certain AIA® Document B132™ -- 2009, Standard
         Form of Agreement Between Owner and Architect, Construction
         Manager as Advisor Edition (the “Design Management Agreement”) . . .;190

         b) The . . Agreement obligated R+B to provide construction plans and
         specifications . . .;191

         c) . . . further obligated R+B to provide “construction phase services,”
         including periodic inspections . . ., evaluation of the work performed
         during each phase and the provision of notice and information to DSU
         . . .;192

         d) . . . was contractually obligated to conduct at least thirty-six (36)
         separate inspections . . . for the express purpose of particularly
         familiarizing itself with the progress and quality of the work performed, and
         specifically determining that such work was performed in a manner
         consistent with the . . . its plans, specifications, product
         recommendations and approvals;193

         e) . . . obligated R+B to keep DSU reasonably informed regarding the
         quality of the work performed and to report any deviations from the
         contract documents or any defects or deficiencies observed in the
         performance of the work [(See § 3.6.1.2)]; 194

         f) . . . obligated R+B to review and approve all shop drawings and
         submittals for the purpose of determining their conformity or
         nonconformity with the plans and specifications . . .;195

         g) . . . obligated R+B to “perform its services with the professional skill
         and care ordinarily provided by architects practicing in the same or
         similar locality under the same or similar circumstances.” (§ 2.2, at p. 6)



         190
             D.I. 180-2 ¶ 16. R+B objects to the TAC’s use of the term “Design
   Management Agreement” because the contract is not so named and this term does not
   appear in the contract. D.I. 204 at 2 n.2.
         191
             D.I. 180-2 ¶ 17.
         192
             Id. ¶ 18.
         193
             Id. ¶ 19.
         194
             Id. ¶ 20.
         195
             Id. ¶ 21.


                                              46
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 47 of 136 PageID #: 4971




          [of Exh. 47]);196

          h) The defects are due . . . to flaws in the design and specifications
          prepared and approved by R+B for the Project. R+B failed to
          adequately research and specify panels that would not result in the
          defects experienced by the system as installed;197

          i) The defects are also due . . . to R+B’s failure to fulfill its . . . duties (a) to
          inspect and report on all design, specification, fabrication and installation
          defects as required; (b) to provide DSU with ongoing and appropriate
          information regarding the nonconforming work; and (c) to reject the
          nonconforming work;198

          j) . . . R+B also failed to review and properly approve or reject relevant
          shop drawings, product data, samples and other submittals . . . for
          compliance . . . and to report to DSU regarding any deficiencies . . .;199

          k) Defendants’ various defective performances, either individually or in
          conjunction with each other, directly and proximately caused a defective
          and nonconforming panel wall system to be installed at the OSCAR; 200
          and

          l) The panel wall system is failing and will cost DSU millions of dollars to
          remediate, and will cause damages to the existing structure and other
          property as a result of remediation.201

          DSU and R+B each argue summary judgment should be granted and/or denied

   in their respective favors as to some, or all, of these allegations.

          Before delving into the relevant facts cited in support of the parties’ respective

   positions on the merits, the court must address the threshold issue of whether expert

   testimony is required to support DSU’s breach of contract claims against R+B and W-T.


          196
              Id. ¶ 22.
          197
              Id. ¶ 36.
          198
              Id. ¶ 42.
          199
              Id. ¶ 43.
          200
              Id. ¶ 46.
          201
              Id. ¶ 47.


                                                   47
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 48 of 136 PageID #: 4972




          DSU alleges W-T and DSU breached distinct provisions of their respective

   contracts. In response to defendants’ affirmative motions, DSU accuses defendants of

   lumping all their alleged breaches into one amalgam to argue a professional negligence

   standard of care applies to all. 202 In opposition to that tactic, DSU asserts the standard

   of professional care applicable to claims founded on negligent conduct does not apply

   to commonplace breaches that are based on clear and unam biguous terms, i.e.,

   defendants’ obligation to report known errors, omissions, and defects in the work to

   DSU.203 Relatedly, DSU maintains even if a negligence standard was applicable to

   defendants’ alleged breaches of their reporting obligations, expert testimony is not

   required because those breaches are so clear and obvious they fall within the common

   knowledge of a lay juror.204 For this related argument, DSU contends the facts of Seiler

   are analogous to those here and demonstrate the common knowledge exception is

   applicable to defendants’ breaches.

          At issue in Seiler was an architect’s negligent design plans and specifications for

   a furniture store which failed to account for potential flooding.205 In defense to the

   plaintiff furniture store’s allegation of negligence, the architect argued, inter alia, that

   “expert testimony was required to establish the standard of care to which he was

   bound.”206 The Delaware Supreme Court rejected the argument and affirmed the trial



          202
              D.I. 231 at 5.
          203
              Id. at 5-8.
          204
              Id. at 8-15.
          205
              Seiler v. Levitz Furniture Co. of Eastern Region, Inc., 367 A.2d 999, 1001-02
   (Del. 1976).
          206
              Id. at 1006.


                                                 48
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 49 of 136 PageID #: 4973




   court’s finding against the architect: “the Trial Judge concluded that Seiler's mistake

   was so apparent that plaintiff was not obliged to produce expert testimony at trial to

   establish the bench mark by which his standard of care is measured. We agree.”207

   The Seiler court reasoned:

          In the final analysis Seiler, by his own testimony, admitted that an
          investigation as to the possibility of flooding was necessary; he went on to
          say that he had investigated that possibility. The crux of the Superior
          Court decision is that in such investigation Seiler was “put on notice” that
          flood waters had topped Naamans Road on previous occasions and that
          he failed to design the warehouse accordingly. Id. at 1008.

   Based on those facts, the Supreme Court held “[t]here is evidence to support the

   conclusion that Seiler knew or should have known of the flooding potential of the area

   and in accordance with settled law, we affirm it.”208

          DSU maintains that, to the extent a professional standard of care is applicable,

   the court’s reasoning in Seiler governs the determination of whether the common

   knowledge exception applies here. 209

          DSU also cites Jaeger v. Henningson, Duncan & Richardson, Inc. 210 for the

   proposition that, in addition to their fundamental failure to report known errors and

   omissions, Federal law equally provides that defendants’ failure to correct those errors




          207
              Id. at 1008.
          208
              Id. at 1009.
          209
              D.I. 231 at 9.
          210
              714 F.2d 773, 775 (8th Cir. 1983). In Jaeger, the Eighth Circuit applied South
   Dakota law on the issue of an architect’s liability. Id. (citations omitted). As did Seiler,
   the Eighth Circuit observed that issue generally requires expert testimony, but noted the
   existence of a “common knowledge” exception that “permits juries to pass on issues of
   negligence that do not require a knowledge of professional skills.” Id. (citation omitted).


                                                49
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 50 of 136 PageID #: 4974




   does not require expert testimony.211 There, plaintiffs alleged the project architect

   “negligently failed to detect and correct the shop drawings providing for a 14-gauge

   steel stairway landing pan” where the architect’s design drawings and specifications

   required a 10-gauge steel landing pan.212 The contract at issue required the architect to

   review and approve certain drawings and submissions for conformance with other

   documents;

          The Architect shall review and approve shop drawings, samples, and
          other submissions of the Contractor only for conformance with the design
          concept of the Project and for compliance with the information given in the
          Contract Documents.213

          Discussing the architect’s failure to detect and correct an incorrect gauge of steel

   on the shop drawings, the Jaeger court held:

          There is nothing so highly technical about the facts of this case which is
          not within the common experience or understanding of the average
          laymen. The specifications called for the landing pans to be made from
          10-gauge steel with angle stiffeners as required. The shop drawing,
          however, provided that the landing pan in question should be made from
          14-gauge steel without angle stiffeners or supports. Moreover, we
          observe that there was expert testimony supporting the view that had the
          pan been built with 10-gauge steel and angle stiffeners, it would not have
          collapsed under circumstances similar to those of the accident in this
          case.214

   The Eighth Circuit, therefore, concluded the action against the architectural firm was

   one for negligent failure to supervise the shop drawings, and because a jury of lay

   persons could determine whether failure to supervise an employee was negligent, the



          211
              D.I. 231 at 13.
          212
              Jaeger, 714 F.2d at 775.
          213
              Id. at 775.
          214
              Id. at 776.


                                               50
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 51 of 136 PageID #: 4975




   case did not require expert testimony on the appropriate standard of care.215

          DSU contends the provision in Jaeger is substantively the same as the review

   and approval requirements in R+B and W-T’s respective contracts.216 Like Jaeger,

   DSU maintains the gravamen of the complaint against W-T and R+B is that they failed

   to (i) review and approve submittals from TCI for conformance with the contract

   documents or (ii) supervise its work and shop drawings to ensure that they

   conformed.217 DSU asserts the submittals and the shop drawings failed to conform to

   the contract documents in two material respects admitted by both defendants: (1) no

   one provided the engineering of the panels for thermal loads required by R+B’s

   Specification; and (2) the shop drawings omitted the V-Channels required not only by

   the design drawings but also PFF’s Product Data. 218

          Lastly, DSU contends “as to the breaches that do involve the application of a

   professional standard of care, the expert opinion and testimony of Dannettel and his

   team are sufficient to present a genuine issue of material fact to the jury.”219 In that

   regard, and specifically in response to defendants’ cross-motions, DSU states there is a



          215
               Id. The court emphasized its previous distinction between actions against
   architects for negligence-in-preparing plans and actions for negligence-in-supervising
   plans, with only the former typically requiring expert testimony. Id. (citations omitted).
   Because it found the gravamen of the complaints was a failure to supervise the shop
   drawings pursuant to the contract and that negligence was the proximate cause of
   plaintiffs’ injuries, the court determined expert testimony on the appropriate standard of
   care was not required. Id.
           216
               D.I. 231 at 13 (citing D.I. 243-1, Stip. Ex. 47 (R+B Contract) § 3.6.4.2; D.I.
   243-3, Stip. Ex. 94 (W-T Contract) §§ 3.2.5 & 3.3.19).
           217
               D.I. 231 at 14-15.
           218
               D.I. 231 at 15.
           219
               Id. at 2 (emphasis added); id. at 15-24.


                                                51
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 52 of 136 PageID #: 4976




   dispute of fact as to whether the Specifications provided for a “delegated design” that

   absolves R+B of its obligations for the Panel Wall System.220 DSU asserts Dannettel’s

   expert opinion explains “the engineering and design standards required to properly

   account for the single most important issue resulting in the defects in these panels.”221

          As to the additional allegations subject to defendants’ motions that require expert

   testimony, DSU avers “[t]he report discusses ALL of the Defendants’ failures to address

   thermal loads, comprehensive engineering, sufficient validation and verification of

   issues, and several other duties, as well as the facts showing that Defendants’ deficient

   performance was the proximate cause of the resulting defects.”222 DSU specifically

   references the sections of Dannettel’s Report opining as to specific breaches by

   defendants of various standards of care and duties governing their performance,223 as

          220
               D.I. 231 at 2.
          221
               Id. (emphasis added). DSU emphasizes that separate from the question of
   whether the design was delegated to TCI or not, defendants’ failure to notify DSU that
   no one was engineering the panels is the basis for its summary judgment motion. Id. at
   32-33 (“Even assuming the responsibility to design these panels properly was on [TCI’s]
   shoulders, Defendants were on notice that [TCI] failed to fulfill that obligation.”).
           222
               Id. at 2.
           223
               Id. at 15-16 (citing D.I. 243-3, Stip. Ex. 147 §§ 4.0-4.3). DSU also singles out
   allegations that W-T lists in its opening brief as requiring expert testimony. Id. at 2
   (citing D.I. 210 at 13-14 (W-T arguing expert testimony was required on the following
   allegations but, even if the Motion to Strike was denied, the evidence shows that: (1)
   W-T was not contractually obligated to require R+B provide documentation to
   demonstrate the Panel Wall System’s suitability and fitness for use on the OSCAR
   Facility, because it had no design obligations; (2) W-T was not contractually obligated to
   identify the methods available to contract the exterior wall panel work, or to evaluate
   and determine whether the exterior wall panel work could effectively be executed as a
   delegated design contract; (3) W-T was not contractually obligated to prequalify the
   exterior wall panel contract bidders because DSU did not specif y that any bidders had
   to be qualified under Chapter 69 of Title 29 of the Delaware Code; (4) W-T fulfilled
   confirmed at the descope meeting, and through further consultation, that TCI: (a) was a
   responsive and responsible bidder qualified to perform the work; (b) bid to perform the


                                               52
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 53 of 136 PageID #: 4977




   well as Dannettel’s deposition testimony explaining his opinions.224

          The court addresses the last category first, i.e., the allegations DSU identifies as

   presenting questions of fact in light of Dannettel’s opinions expressed in his expert

   report. Because the court granted the Motion to Strike, no admissible evidence is

   available to create a question of fact it as to those allegations. Thus, summary

   judgment is granted in favor of R+B and W-T on those allegations.

          With respect to DSU’s allegation that R+B and W-T breached § 2.2 of their

   respective contracts, it is clear expert testimony is required to describe the relevant

   professional standards of care and how each defendant breached that standard.

   Section 2.2 provides that each defendant “shall perform its services with the

   professional skill and care ordinarily provided by [architects/construction manages]

   practicing in the same or similar locality under the same or similar circumstances.”225

   DSU’s corporate designee testified DSU intended to rely solely on its expert report to

   support its claim that W-T breached § 2.2 of its contract.226 In light of the court’s grant

   of the Motion to Strike, the court grants W-T’s motion for breach of contract with respect



   entire contract, including the work outlined in Specification 07435; and (c) reviewed and
   understood the technical requirements of the drawings and specifications; (5) W-T
   clearly indicated in TCI’s Scope of Work that TCI was responsible for all of the work and
   engineering delegated in the Specification; (6) W-T took the necessary steps to ensure
   TCI and its subcontractors provided Panel engineering for the specific engineering
   lapses identified by R+B, and despite TCI’s attempts to disclaim responsibility therefore;
   and, (7) W-T addressed the absence of V-Channels in TCI’s shop drawings before TCI
   began installing any panels on the project, and provided R+B with TCI’s response)).
          224
              D.I. 231 at 18-23.
          225
              See D.I. 243-1, Stip. Ex. 47 § 2.2; D.I. 243-3, Stip. Ex. 94 § 2.2 (emphasis
   added).
          226
              D.I. 243-13 (Bartlett Dep.) at 81:3-22.


                                                53
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 54 of 136 PageID #: 4978




   to § 2.2 and denies DSU’s motion on this section. For the same reason, R+B’s motion

   is granted, and DSU’s motion is denied, as to R+B’s alleged breach of § 2.2.227

           The court also addresses another specifically-alleged provision of R+B’s

   contract to illustrate the legal support for the court’s grant of summary judgment to R+B

   and W-T on each of the alleged breaches for which DSU relies on Dannettel’s Report

   and testimony for support. Section 3.6.2.1 of R+B’s Contract require it perform

   “construction phase services,” including periodic inspections of the work performed, to

   determine whether such work was performed in a manner consistent with the plans and

   specifications, and to keep DSU “reasonably informed” and report any deviations from

   the contract documents or any defects or deficiencies observed.228 R+B states there is

   no standard of care opinion on what its site visit inspections include, on what constitutes

   keeping DSU “reasonably” informed, and on what an architect would consider to be a

   deviation from the “performance specification” (delegated design) level plans and

   specifications.229

          DSU responds that § 3.6.2.1 is not the section upon w hich its summary judgment

   motion is based, and reiterates that its motion against R+B is based on § 3.1.2, which

   does not contain the “reasonably” informed caveat; § 3.1.2 mandates the “Architect

   shall provide prompt written notice to the Owner if the Architect becomes aware of any



          227
              See D.I. 180-2 ¶ 22 (“The Design Management Agreement obligated
   Richärd+Bauer to ‘perform its services with the professional skill and care ordinarily
   provided by architects practicing in the same or similar locality under the same or
   similar circumstances.’ (See [D.I. 243-1, Stip. Ex. 47] § 2.2[]).”).
          228
              D.I. 204 at 12 (citing D.I. 243-1, Stip. Ex. 47 § 3.6.2.1 (emphasis added)).
          229
              Id.


                                               54
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 55 of 136 PageID #: 4979




   error, omission or inconsistency in such services or information.”230 In opposition to

   R+B’s affirmative motion on § 3.6.2.1, DSU contends that keeping the owner

   “reasonably” informed regarding the work is not so highly technical and complex that it

   requires exert testimony.231

          R+B’s reliance on the Delaware Superior Court’s decision in Oliver v. Bancroft

   Const. Co.,232 applying Seiler, provides persuasive rebuttal to DSU’s argument. In

   Oliver, the plaintiff tripped over the side of a newly-constructed concrete ramp, and was

   injured.233 The parties opposing the relevant defendants’ motions for summary

   judgment argued:

          [N]umerous provisions in the relevant contracts demonstrate that the
          architectural firms assumed oversight duties for the project. Additionally,
          it was the responsibility of the architects to respond to the construction
          manager's design questions, to inspect the renovations, and to ensure
          that each phase of the construction process had been com pleted correctly
          as designed. Thus, they contend, if the ramp was not installed as
          originally designed, or if the ramp was negligently designed, the architects
          are liable. . . .234

          No expert opined that either architect breached the applicable standard of

   care.235 The court explained its finding that expert testimony was required to assist the

   fact finder interpret the relevant contract provisions as follows:

          Certain terms are beyond the comprehension of lay persons. For
          example, although the contracts may require the architect to inspect the
          project, only an expert can provide guidance as to how often inspections

          230
              D.I. 231 at 7.
          231
              Id. at 7-8.
          232
              C.A. No. 09C-05-174-MMJ, 2011 WL 5042389 (Del. Super. Oct. 21, 2011).
          233
              Id. at *1.
          234
              Id. (emphasis added).
          235
              Id. at *2.


                                                55
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 56 of 136 PageID #: 4980




         are to be made, as well as the nature and extent of any inspection .

         Even if plaintiff . . . can demonstrate that the architects had, or should
         have had, notice of the allegedly defective condition of the ramp, expert
         testimony is necessary to establish the professional standard of care. A
         lay person is unqualified to determine whether and when the architect
         should have been on notice, and what steps the architect may have been
         required to take to rectify the situation.

         Other issues in this case are whether the design was defective, or
         whether the construction was completed in accordance with the plans
         prepared by the architect. Again, these question require standard-of-care
         expert testimony. It is beyond the ability of an unassisted lay person to
         ascertain who is responsible for interpretation of design plans and how
         any construction professional should interpret the architect’s design.236

         Because no expert opined that either architect breached any professional

   architectural standard of care, or that any alleged breach caused the injury, the court

   granted the architects’ motion and dismissed the claims against them with prejudice.237

         Here, the Oliver decision leads to court to conclude expert testimony is

   necessary to show R+B breached its professional standard of care with respect to

   § 3.6.2.1 of R+B’s Contract.238 Because there is no admissible expert testimony to

   make that showing, R+B’s motion for summary judgment is granted. Section 4.2.3 of

   the Supplementary General Conditions to W-T’s Contract contains similar language

   requiring W-T to keep DSU “reasonably informed” of certain deviations, defect, and

   deficiencies.239 To the extent DSU’s breach of contract claim is based on that section, it

         236
             Id. (emphasis added).
         237
             Id. at *3.
         238
             The court notes DSU does not make any attempt to distinguish Oliver, or
   otherwise argue why its reasoning does not apply to the contracts at issue here.
         239
             D.I. 243-1, Stip. Ex. 48 § 4.2.3 (“The Construction Manager will determine in
   general if the Work observed is being performed in accordance with the Contract
   Documents will keep the Owner reasonably informed of the progress of the Work, and


                                              56
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 57 of 136 PageID #: 4981




   is also dismissed for lack of expert testimony showing W-T breached its professional

   standard of care with respect to that provision.

          Based on the above reasoning, and DSU’s position that Dannettel’s testimony

   and report raises questions of fact precluding a grant of R+B and W-T’s motions, the

   court grants summary judgment in favor of R+B and W-T on their alleged breaches of

   contract that DSU avers are shown through Dannettel’s now-stricken Report and

   testimony. Those allegations are specifically found in §§ 4.3.1 (R+B) and 4.3.3 (W -T)

   of the Thornton Tomasetti Report, and examples from Dannettel’s deposition testimony

   cited by DSU that purportedly demonstrate defendants’ negligent acts.240

          The court next turns to the category of breaches DSU contends does not require

   expert testimony, i.e., commonplace breaches of clear and unambiguous terms, or are

   within the common knowledge exception whereby a lay person would understand the

   alleged breach without the assistance of expert testimony.

          DSU asserts expert testimony regarding a negligent breach of a standard of care

   is not required for every commonplace breach of contract.241 As to those breaches of

   contract, DSU argues defendants cannot impose an additional professional negligence

   standard where negligence is not the basis of the claim or defendants’ liability.242 As an

   example of such breach, DSU posits that if a contractor fails to pay subcontractors, an



   will report to the Owner and Architect (I) known deviations from the Contract
   Documents and the most recent Project schedule and (2) defects and deficiencies
   observed in the Work.”) (emphasis added).
           240
               See D.I. 243-3, Stip. Ex. 147 §§ 4.3.1, 4.3.3; D.I. 231 at 15-16, 18-23.
           241
               D.I. 231 at 6.
           242
               Id. at 1.


                                               57
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 58 of 136 PageID #: 4982




   owner is not required to prove that it breached this straightforward obligation but also

   that it somehow breached a duty of care by doing so.243

          DSU places W-T and R+B’s alleged breaches of what it describes as the clear

   an unambiguous notice requirements in their contracts into the category not requiring

   additional proof that defendants “negligently” failed to provide any notice at all to DSU.

   DSU relies on the following specific sections from each defendants’ contract requiring

   that they report errors, omissions, defects, deficiencies, or inconsistencies in the

   submittals, information, or services provided to DSU for that argument:

          Richärd+Bauer Contract § 3.1.2: The Architect shall provide prompt
          written notice to the Owner if the Architect becomes aware of any error,
          omission or inconsistency in such services or information.244

          Whiting-Turner Contract § 3.3.14: The Construction Manager shall
          determine in general that the Work of each Contractor is being performed
          in accordance with the requirements of the Contract Documents and notify
          the Owner, Contractor and Architect of defects and deficiencies in the
          Work.245

          DSU states that, despite those requirements, each defendant repeatedly failed to

   notify DSU of material errors, omissions and defects in the submittals and performance

   regarding this Panel Wall System. DSU submits the facts concerning their failures to

   report to DSU are undisputed. 246

          At least with respect to R+B’s contract, the court agrees with DSU that the binary

          243
             Id. at 6. As another example, DSU contends if a contractor fails to perform
   work altogether, an owner is not subject to an additional burden to prove that the
   contractor was also negligent, but only that it was required to do the work and did not.
   Id.
         244
             D.I. 243-1, Stip. Ex. 47 § 3.1.2.
         245
             D.I. 243-3, Stip. Ex. 94 § 3.3.14.
         246
             D.I. 213 at 31.


                                               58
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 59 of 136 PageID #: 4983




   question of whether it provided the specified notice does not require expert testimony

   as to R+B’s professional standard of care. R+B’s Contract is explicit in requiring

   “prompt” “written notice” “to the Owner [DSU]” if it “becomes aware” of “any error,

   omission or inconsistency” of the relevant services or information. This is a different

   question than addressed in Oliver as to the timing and extent of inspections, or whether

   or when the architect was on notice, as well as what may have been required by the

   architect to rectify the situation. 247 There is no indication in Oliver that the architects’

   contracts included notice provisions that were allegedly breached. In contrast to Oliver,

   which was solely a professional negligence action, DSU alleges breach of contract

   claims, some aspects of which implicate professional negligence, but other aspects

   may not. Here, either R+B knew of “any error, omission or inconsistency” and it gave

   prompt written notice to DSU, or it did not. Such a straightforward question does not

   require expert testimony for its answer.

          The court arrives at a different conclusion with respect to the less explicit

   notification provision of W-T’s contract that DSU specifies was breached. W-T was

   required to “determine in general” whether each contractor’s Work was “being

   performed in accordance with” contract document requirements, and “notify the Owner,

   Contractor and Architect” “of defects and deficiencies” in the Work.248 Consistent with

   Oliver, expert testimony is required as to a CM as Advisor’s professional standard of

   care. A lay person is unqualified to determine how a CM as Advisor would “generally”



          247
                See Oliver, 2011 WL 5042389, at *2.
          248
                See D.I. 243-3, Stip. Ex. 94 § 3.3.14.


                                                  59
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 60 of 136 PageID #: 4984




   determine whether work was “in accordance” with contract document requirements, as

   well as, when, and how, W-T was to “notify” DSU, the Owner, Contractor, and Architect

   of (some, any, all?) “defects and deficiencies in the Work.” Are whatever notifications

   that are required to be in the made same way and have the same timing when made to

   each entity? Because there is no admissible expert evidence to assist the finder of fact

   in answering these questions, summary judgment is granted in favor of W-T and

   against DSU on the alleged breach of § 3.3.14 of its contract.249

         Because the court determines the entirely of DSU’s breach of contract

   allegations against W-T are beyond the common knowledge of a lay person and/or

         249
              To the extent they may, or may not, overlap with alleged breaches the court
   specified, above, as requiring dismissal for lack of expert testimony on W-T’s
   professional standard of care, the court comes to the same conclusion with regard to
   several other provisions of W-T’s contract that DSU references, see D.I. 213 at 5-6; D.I.
   231 at 13, and determines each are outside the common knowledge of a lay person as
   to whether a CM met the recited obligations. These provisions include W-T contract
   provisions recited in: § 3.3.19 (CM “shall promptly review all Shop Drawings, Product
   Data, Samples and other submittals from the Multiple Prime Contractors for compliance
   with the submittal requirements of the Contract, coordinate submittals with information
   contained in related documents, and transmit to the Architect those that the
   Construction Manager recommends for approval.”); § 3.2.5 (CM to expeditiously review
   the Architect’s review design documents for constructability and “provide
   recommendations to the Owner and Architect on constructability”); § 3.2.8 (CM to
   “consult with the Owner and Architect and make recommendations whenever the
   Construction Manager determines that design details adversely affect constructability”);
   § 3.3.9 (CM to “endeavor to obtain satisfactory performance from each of the Multiple
   Prime Contractors [and] recommend courses of action to the Owner when requirements
   of a Contract are not being fulfilled”): and § 3.3.15 (CM “shall be responsible for the
   Construction Manager’s negligent acts of omissions” in connection with its obligations).
   The same conclusion is reached with respect to provisions not specified in DSU’s
   briefing, but identified by its corporate designee as implicating W-T’s obligations, i.e.,
   § 3.3.3 (CM “shall provide on-site administration of the Contracts for Construction with
   the Architect as set forth below and in [the] . . . General Conditions of the Contract for
   Construction”), and § 3.2.24 (CM “shall assist the Architect in conducting inspections to
   determine whether the Work or designated portion thereof is substantially complete”).


                                              60
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 61 of 136 PageID #: 4985




   require expert testimony to support those allegations, W-T’s motion for summary

   judgment is granted, and DSU’s motion for summary judgment is denied. In light of this

   determination, the court need not address W -T’s separate argument seeking summary

   judgment limiting the amount of damages sought by DSU and it is denied as moot.

          The court returns now to the parties’ arguments as to R+B’s alleged breach of its

   notification obligations that either do not implicate a professional standard of care or do

   not require expert testimony because they fall in the under the “common knowledge”

   exception as discussed in Seiler and Jaeger.

          The court determines genuine issues of material fact preclude summary

   judgment in favor of either party. DSU alleges R+B’s complete failure to conduct any

   investigation of PFF’s product before approving it as a manufacturer in Specification

   07435, as opposed to the question of whether it conducted an “adequate” investigation,

   is not so “highly technical and complex” that a lay person could not understand a

   breach occurred.250 As supporting evidence of R+B’s alleged failure, DSU cites the

   deposition testimony of R+B corporate designee Stephen J. Kennedy.251 R+B disputes

   the alleged facts, explaining why Kennedy’s testimony does not unequivocally support

   DSU’s assertions, and citing emails purportedly documenting and supplementing that

   testimony that raises questions of fact on the issue. 252 DSU’s allegation that the

   subsequent bidding process confirmed the PFF product was unsuitable and was not




          250
              D.I. 213 at 7; D.I. 231 at 10.
          251
              D.I. 213 at 8-9 (citing D.I. 243-17 (Kennedy Dep.)).
          252
              D.I. 226 at 6-8.


                                               61
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 62 of 136 PageID #: 4986




   reported to DSU253 is likewise disputed by R+B’s proffered evidence and argument to

   the contrary.254 Similar factual disputes as to DSU’s allegation that R+B’s knew PF’s

   product was not suitable for the architectural application specified255 are shown by

   competing evidence and argument presented by R+B on that issue. 256 The court

   reaches the same conclusion with respect DSU’s allegations concerning R+B’s failure
                                                                                         257
   to notify it that no one engineered the panels as required by Specification 07435,

   and that R+B ignored the absence of V-Channels, or “thermal breaks,” purportedly

   required by the Design Drawings and PFF Product Data. 258

   V.     CONCLUSION–DSU, W-T, and R+B Cross-Motions for Summary Judgment
          on DSU’s Count I (Breach of Contract)

          For the reasons discussed above:

   1.     Delaware State University’s Motion for Partial Summary Judgment (D.I. 211) is
          DENIED;

   2.     Whiting-Turner Contracting, Co.’s Motion for Summary Judgment (D.I. 208) is
          GRANTED in part and DENIED in part as MOOT.; and

   3.     Richärd+Bauer, LLC’s Motion for Summary Judgment (D.I. 203) is GRANTED
          in part and DENIED in part.




          253
              D.I. 213 at 9-10.
          254
              See D.I. 226 at 8-11.
          255
              D.I. 213 at 12-19.
          256
              See D.I. 11-13.
          257
              D.I. 213 at 19-25.
          258
              Id. at 25-27. See D.I. 226 at 13-15 (R+B presenting evidence and argument
   raising genuine issues of material fact as to these issues). R+B’s alleged failure to
   report deficiencies in the work, specifically exterior panel buckling, D.I. 213 at 27-28, is
   addressed by R+B raising questions of fact, inter alia, as to whether the referenced
   buckling referred to a certain unrelated “wrinkle” in an interior side of one of the panels.
   See D.I. 226 at 16-17.


                                                62
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 63 of 136 PageID #: 4987




                      Czar Engineering, LLC’s Motion for Summary Judgment

                Thomas Company, Inc.’s Motion for Partial Summary Judgment

                       Richärd+Bauer, LLC’s Motion for Summary Judgment

          Czar moves for summary judgment in its favor as to all claims asserted against it

   by DSU, R+B, Liberty Mutual, PFF, and Ashford.259 Czar also moves for partial

   summary judgment as to the claims of TCI limiting any liability to TCI in accordance with

   its contract.260

          TCI moves for summary judgment that: (1) Czar’s limitation of liability clause is

   unenforceable; (2) the Panel Wall design was not delegated to TCI; (3) R+B’s Panel

   Wall System was not constructible; and (4) DSU’s proposed repairs constitute

   economic waste.261

          R+B moves for summary judgment in its favor and against all other parties on all

   claims against R+B.262 The court has ruled, above, on R+B’s motion for summary

   judgment as to DSU’s breach of contract claim against R+B. As relevant to this section

   of the opinion, the court considers R+B’s motion for summary judgment in its favor as to

          259
              D.I. 215 (Czar Engineering, LLC Motion for Summary Judgment). Briefing on
   the motion is found at D.I. 216 (Czar Opening Brief); D.I. 224 (TCI Answering Brief); D.I.
   225 (R+B Answering Brief); D.I. 231 (DSU Consolidated Answering Brief); and D.I. 241
   (Czar Reply Brief).
          260
              D.I. 215.
          261
              D.I. 217 (Thomas Company, Inc. Motion for Partial Summary Judgment).
   Briefing on the motion is found at D.I. 218 (TCI Opening Brief); D.I. 225 (R+B
   Answering Brief); D.I. 230 (Czar Answering Brief); D.I. 231 (DSU Consolidated
   Answering Brief); and D.I. 235 (TCI Reply Brief).
          262
              D.I. 203 (Richärd+Bauer, LLC Motion for Summary Judgment). Briefing on
   the motion is found at D.I. 204 (R+B Opening Brief); D.I. 227 (R+B Amendment to
   Opening Brief); D.I. 224 (TCI Answering Brief); D.I. 228 (W-T Answering Brief); and D.I.
   233 (R+B Reply Brief).


                                              63
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 64 of 136 PageID #: 4988




   the cross-claims against it by the other co-defendants.263

   I.     BACKGROUND–Czar, TCI, and R+B Motions for Summary Judgment

          The following facts relevant to the motions discussed in this section of the

   opinion are taken from the parties’ stipulated facts, exhibits, and deposition excerpts.

          As previously discussed, this case concerns Structural Insulated Panels or

   “SIPs” and their integration into the Panel Wall System that includes the SIPs, the

   design, construction and installation of the SIP connections to the building structure,

   and other related elements (such as connectors, sealants, and the like) installed as part

   of constructing the OSCAR Facility on DSU’s main campus in Dover.264 Relevant to

   Czar’s participation in the Project, this case also involves the structural design of the

   panel connections with the OSCAR Facility.265

          DSU entered into a contract with TCI on or about December 27, 2013 titled AIA®

   Document A132™–2009, Standard Form of Agreement Between Owner and

   Contractor, Construction Manager as Adviser Edition for the Wall System (the “DSU-

   TCI Contract”).266 The general terms and conditions governing the DSU-TCI Contract

   were the AIA232-2009 General Conditions of the Contract for Construction,

   Construction Manager as Adviser Edition,267 and all modifications thereto found in

   “Section 00730–Supplementary General Conditions to the Contract.” 268


          263
              D.I. 203; D.I. 204 at 16-19.
          264
              D.I. 195, Stip. Fact 1.
          265
              Id., Stip. Fact 2.
          266
              Id., Stip. Fact 14; D.I. 243-3, Stip. Ex. 139.
          267
              D.I. 243-1, Stip. Ex. 48.
          268
              D.I. 243-3, Stip. Ex. 140.


                                                 64
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 65 of 136 PageID #: 4989




         The General Conditions governing DSU and TCI’s relationship states:

         § 1.1.2 The Contract. [. . .] The Contract Documents shall not be
         construed to create a contractual relationship of any kind [. . .] (5) between
         the Owner and a Subcontractor [. . .], or (7) between any persons or
         entities other than the Owner and Contractor.[ . . .] 269

         On or about March 6, 2014, Czar issued a written subcontract proposal to TCI for

   engineering services in connection with the Panel Wall System, which TCI signed that

   day and returned along with a purchase order (“TCI-Czar PO”).270 Czar’s contract with

   TCI incorporates by reference, and physically includes, “CZAR ENGINEER, L.C.C.

   CONTRACT PROVISIONS” (“TCI-Czar Subcontract”) which provides:

         1. CONTRACT - These Contract Provisions and the accompanying
         Proposal and Fee Schedule constitute the entire Ag reement of the
         parties, and supersede all prior negotiations, agreements, and
         understandings with respect to the subject matter of this Agreement.
         These Contract Provisions shall take precedence over any inconsistency
         or contradictory provisions contained in any proposal, contract, purchase
         order, requisition, notice to proceed, or like document. The parties may
         only amend this Agreement by a written document duly executed by both
         parties.

         [. . .]

         13. LIABILITY - Czar Engineering, LLC and client each recognize the
         risks, rewards and benefits of the work that is the subject of this
         agreement. In recognition of this reality, consultant and client agree that,
         to the fullest extent permitted by law, the total liability, in the aggregate, of
         the consultant, and its agents, servants and employees, for all injuries,
         damages (including damage to the project itself), losses, expenses
         or claims whatsoever related to services provided by the consultant under
         this agreement, including but not limited to negligence, errors, omissions,
         Strict liability, breach of contractor any claim whatsoever, shall not exceed
         six times the total fees paid to the consultant under this agreem ent, or

         269
             D.I. 243-1, Stip. Ex. 48 § 1.1.2 (emphasis added).
         270
             D.I. 195, Stip. Fact 20; D.I. 243-1, Stip. Ex. 2; see also D.I. 243-11 (Thomas
   Dep.) at 81:9-21.


                                                65
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 66 of 136 PageID #: 4990




         S50,000, whichever is greater. Furthermore, consultant and client agree
         that the consultant's liability shall not exceed the available amount of the
         professional liability insurance coverage for the sub-consultant at the time
         that the claim is resolved either by settlement, arbitration award or final
         judgment. Any requests by client that the sub-consultant increase its
         limits of professional liability insurance coverage must be made in writing
         to consultant within fourteen (14) days of the date of this agreement.

         [. . .]

         15. INDEMNIFICATION - Czar Engineering, L.L.C. shall, subject to the
         limitation of liability contained in Section 13, indemnify the Client for any
         loss or damage caused solely by the professional negligence of Czar
         Engineering, L.L.C. in performance of the services under this
         Agreement.271

         The purchase order that TCI emailed back to Czar after signing the contract

   contains the language as follows:

         THIS ORDER IS COMPLETE WITH ALL THE ITEMS NECCESSARY
         [sic] AND INCIDENTAL THERE TO IN STRICT ACCORDANCE WITH
         THE ENTIRE CONTRACT DOCUMENTS PREPARED [sic] THE OWNER
         AND/OR THEIR CONSULTANT, INCLUDING WITHOUT LIMITATION:
         THE GENERAL, SPECIAL AND OTHER CONDITIONS, ALL
         SPECFICIATIONS, [sic], DRAWINGS, AND INVITATIONS FOR BIDS,
         BULLETINS, ADDENDA AND MODIFICATIONS THERETO. NO OTHER
         CHANGES WILL BE ACCEPTED EXCEPT THOSE STATED HEREIN
         AND AS PER THE CONTRACT DOCUMENTS. PROVIDE WRITTEN
         DOCUMENTATION INDICATING IMPACTS FOR CHANGES AND
         REVISIONS, WHEN REQUESTED.272

         TCI’s Corporate Designee, George J. Thomas, testified that, pursuant to the TCI-

   Czar Subcontract, Czar provided engineering calculations and design detailing for the

   connections which held the Panels to the exterior of the building.273 TCI also entered



         271
            D.I. 243-1, Stip. Ex. 2 at “CZAR ENGINEER, L.C.C. CONTRACT
   PROVISIONS” ¶¶ 1, 13, 15 (emphasis added).
        272
            D.I. 243-1, Stip. Ex. 2 (emphasis added).
        273
            D.I. 216 at 5 (citing D.I. 243-11 (Thomas Dep.) at 81:9-82:20, 260:17-262:4).


                                               66
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 67 of 136 PageID #: 4991




   into agreements with Ashford to provide computer aided design drafting services and

   separately with PFF to manufacture and supply the SIPs.274

          Czar had no other contract with any other party involved in the Project. 275

          In addition to its contract with TCI, DSU also entered into written agreements

   with R+B to provide overall design services, and W-T to provide construction

   management services for the Project.276

          The original cost of the SIPs was $749K.277 Sometime early in 2015, following

   installation of the SIPs but before full construction of the building was completed in the

   summer of 2015, some Panels began to exhibit deformations.278 The condition of the

   building façade has existed for over four years since the problems were noted, though

   the conditions have progressed.279 There were no personal injuries that resulted from

   the alleged defects. No water intrusion has been noted, but Bartlett testif ied he

   believed advanced study would be required to make a definitive determination.280 The

   building is occupied and being used for its intended purpose. 281 No equipment has

   been damaged because of the alleged defects.282 DSU’s corporate designee agreed

   that there have been no resulting effects from the panels’ present condition “other than




          274
              Id.
          275
              Id.
          276
              Id.
          277
              D.I. 243-3, Stip. Ex. 96.
          278
              D.I. 243-13 (Bartlett Dep.) at 98:4-18; D.I. 216 at 5.
          279
              Id. (Bartlett Dep.) at 98:19-99:7.
          280
              Id. (Bartlett Dep.) at 99:11-100:2.
          281
              Id. (Bartlett Dep.) at 100:3-14.
          282
              Id. (Bartlett Dep.) at 101:8-10.


                                                67
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 68 of 136 PageID #: 4992




   it doesn’t look good.”283

   II.    DISCUSSION–Czar, TCI, and R+B Motions for Summary Judgment

          A.     Positions of the Parties–Czar, TCI, and R+B Motions for Summary
                 Judgment

                 1.     Czar

          Czar argues it is entitled to summary judgment because:

          1. As to DSU’s Count I (Breach of Contract), there is no contract between DSU

   and Czar, and the General Conditions governing the Project expressly state that DSU is

   not a third-party beneficiary of the agreement between Czar and TCI;284

          2. As to DSU’s Count III (Negligence), the Economic Loss Doctrine precludes

   any tort claims, and no exception applies; 285

          3. As to DSU’s Count IV (Unjust Enrichment), DSU’s relationships with all co-

   defendants are governed by valid contracts;286

          4. As to all cross-claims for contribution, the co-defendants are not tort-feasors

   as there is no underlying tort–merely alleged breaches of contractual obligations;287 and

          5. As to all indemnification claims asserted by all defendants, with the exception

   of TCI, there are contracts between them.288

          6. Czar also argues it is entitled to partial summary judgment limiting its liability




          283
              Id. (Bartlett Dep.) at 102:13-19.
          284
              D.I. 216 at 2.
          285
              Id.
          286
              Id.
          287
              Id.
          288
              Id.


                                                  68
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 69 of 136 PageID #: 4993




   because the TCI-Czar Subcontract expressly limits Czar’s ultimate liability to $50,000. 289

                 2.      DSU

          DSU argues Czar’s motion should be denied because as DSU is an intended

   third-party beneficiary of its subcontracts with TCI.290

                 3.      TCI

          TCI argues that Czar’s motion for summary judgement seeking enforcement of

   its limitation of liability provision should be denied because the provision is void under

   6 Del. C. § 2704 which prohibits the enforcement of an agreement, relative to the

   construction of a building, “purporting” to indemnify or hold a contracting party

   harmless, as against public policy.291 TCI also affirmatively moves for summary

   judgment that Czar’s limitation of liability provision is void under § 2704 and/or that

   provision is ambiguous.292

          Additionally, TCI affirmatively moves for summary judgment in its favor that:

          1.     The Panel Wall System Design was not delegated to TCI;293

          2.     R+B’s Panel Wall System was not constructible; 294 and

          3.     DSU’s proposed repairs constitute economic waste.295

                 4.      R+B

          R+B opposes Czar’s motion asserting Czar’s purported limitation of liability is

          289
              Id.
          290
              D.I. 231 at 4.
          291
              D.I. 224 at 1.
          292
              D.I. 217; D.I. 218 at 1.
          293
              D.I. 218 at 2-5, 9-15.
          294
              Id. at 5-6, 16-17.
          295
              Id. at 7, 19-20.


                                                69
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 70 of 136 PageID #: 4994




   untenable–contractually, statutorily, under applicable precedent, and as a violation of

   public policy.296

          R+B also affirmatively moves for summary judgment in its favor on all cross-

   claims asserted against it.297 R+B argues no defendant can sustain a prima facie cross-

   claim against it because they are not supported by required expert opinion on the

   standard of care, the economic loss doctrine bars the cross-claims in tort, and R+B’s

   contract was with DSU such that there are no cognizable cross-claims sounding in

   contract.298 R+B’s Amended Opening Brief contends it is entitled to summary judgment

   on W-T’s cross-claim for Implied in Contract Indemnification because there is no

   relationship between R+B and W-T on which the cause of action is based. 299

          B.      Analysis–Czar, TCI, and R+B Motions for Summary Judgment

          The court first addresses Czar’s arguments for summary judgment in its favor on

   DSU’s breach of contract (Count I), negligence (Count III), and unjust enrichment

   claims (Count IV). Following resolution of DSU’s claims, Czar’s arguments for summary

   judgment in its favor on all contribution and indemnification cross-claims are addressed.

   Next the court resolves Czar and TCI’s cross-motions for summary judgment on Czar’s

   limitation of liability. Finally, as to Czar’s motion, the court resolves R+B’s arguments in



          296
              D.I. 225 at 2.
          297
              D.I. 203.
          298
              D.I. 204 at 2.
          299
              D.I. 227 at 1-3. With respect to W-T’s cross-claim for Implied Contract
   Indemnification, R+B originally argued there was no such cause of action. D.I. 204 at
   17-18. After filing its opening brief, W-T made R+B aware that Delaware courts have
   recognized that cause of action, and R+B filed an amended opening brief making its
   current argument. D.I. 227 at 1-3.


                                                70
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 71 of 136 PageID #: 4995




   its affirmative motion that it is entitled to summary judgment on Czar’s cross-claims

   asserted against R+B. The court concludes this section of the opinion by addressing

   the remaining issues in the affirmative motions of TCI and R+B, respectively.

          DSU’s breach of contract claim alleges it “was an intended third-party beneficiary

   of the agreements reached between Thomas and its subcontractors and suppliers . . .

   Czar Engineering . . . for the products, services and ongoing information they were

   obligated to provide specifically for the benefit of DSU[.]”300 and “[u]pon information and

   belief . . . Czar Engineering . . . was duly bound by the terms and conditions of [its] . . .

   agreement[], and such obligations extend to DSU as an intended third-party beneficiary

   of those agreements.”301 Czar asserts it is entitled to summary judgment on that claim

   because there is no contract between DSU and Czar, and the General Conditions

   governing the Project expressly state that DSU is not a third-party beneficiary of the

   agreement between Czar and TCI.302

          Whether a party is a third party beneficiary is a question of law for the court.303

   Because it is an issue of substance rather than procedure, it is governed by the state

   law of the forum.304 “‘It is well settled in Delaware that a third-party may recover on a

   contract made for his benefit. . . . But in order for there to be a third party beneficiary,

   the contracting parties must intend to confer the benefit.’”305 “The intent to confer a third

          300
             D.I. 180-2 ¶ 52.
          301
             Id. ¶ 53.
         302
             D.I. 216 at 2.
         303
             Pierce Associates, Inc. v. Nemours Found., 865 F.2d 530, 535 (3d Cir.1988).
         304
             Id.
         305
             Id. (quoting Ins. Co. of North America v. Waterhouse, 424 A.2d 675, 679 (Del.
   Super. 1980)); see also Hadley v. Shaffer, No. CIV.A. 99-144-JJF, 2003 W L 21960406,


                                                 71
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 72 of 136 PageID #: 4996




   party beneficiary benefit is to be determined from the language of the contract.”306 The

   party attempting to assert third-party beneficiary status bears the burden of

   demonstrating that status.307

          Thus, the intent to confer third-party beneficiary status on DSU must be

   determined from the language of the TCI-Czar Subcontract. As in Pierce, however,

   “[t]he language of a contract . . . cannot be divorced from the context in which it was

   written. Here, we are dealing with a general contract and a subcontract in the

   construction industry.”308

          The court determines that DSU is not an intended third-party beneficiary of the

   TCI-Czar Subcontract.

          DSU argues Czar entered into its subcontract with TCI knowing it was for the

   benefit of DSU.309 The reality that DSU would ultimately benefit from the TCI-Czar



   at *5 (D. Del. Aug. 12, 2003) (“Under Delaware law, the intention of the contracting
   parties is paramount in determining whether others have standing as third-party
   beneficiaries.” (citing See E.I. DuPont & Co. v. Rhone Poulenc Fiber & Resin
   Intermediates, S.A.S., 269 F.3d 187, 197 (3d Cir. 2001)).
          306
              Pierce, 865 F.2d at 535 (citing Oliver B. Cannon & Sons, Inc. v. Dorr-Oliver,
   Inc., 336 A.2d 211, 215 (Del.1975); Royal Indemnity Co. v. Alexander Indus., Inc., 211
   A.2d 919, 920 (1965)).
          307
              See Corrugated Paper Prods., Inc. v. Longview Fibre Co., 868 F.2d 908, 910
   (7th Cir. 1989) (applying New Jersey law, which, like Delaware law, “‘focuses on
   whether the parties to the contract intended others to benef it from the existence of the
   contract, or whether the benefit so derived arises merely as an unintended incident of
   the agreement’”) (quoting Broadway Maint. Corp. v. Rutgers, the State Univ., 447 A.2d
   906, 909 (N.J. 1982)); see also Beth Schiffer Fine Photographic Arts, Inc. v. Colex
   Imaging, Inc., C.A. No. 10-cv-5321 (MHW), 2014 WL 1908500, at *4 (D.N.J. May 13,
   2004) (“The party attempting to assert third party beneficiary status bears the burden.”
   (applying New Jersey Law) (citing Corrugated Paper Prods., 868 F.2d at 910)).
          308
              Pierce, 865 F.2d at 535.
          309
              D.I. 231 at 37.


                                               72
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 73 of 136 PageID #: 4997




   Subcontract does not establish that DSU was an intended third-party beneficiary of that

   contract. “In every construction subcontract the owner is the one which ultimately

   benefits from its performance. However, this does not create a third party beneficiary

   relationship.”310

          The Pierce court explained the usual industry practice in the construction field.

          Typically when major construction is involved an owner has neither the
          desire nor the ability to negotiate with and supervise the multitude of
          trades and skills required to complete a project. Consequently an owner
          will engage a general contractor. The general contractor will retain,
          coordinate and supervise subcontractors. The owner looks to the general
          contractor, not the subcontractors, both for performance of the total
          construction project and for any damages or other relief if there is a
          default in performance.

          […]

          Thus the typical owner is insulated from the subcontractors both during
          the course of construction and during the pursuit of remedies in the event
          of a default. Conversely, the subcontractors are insulated from the owner.
          The owner deals with and, if necessary, sues the general contractor, and
          the general contractor deals with and, if necessary, sues the
          subcontractors. These typical construction contract relationships have
          long been recognized.311

          Pierce and the Delaware Supreme Court in Oliver B. Cannon & Son, Inc. v.

   Dorr-Oliver, Inc., each noted this usual contractual relationship creates a “buf fer”




          310
               Pierce, 865 F.2d at 538 (emphasis added); see also Hadley v. Shaffer, No.
   CIV.A. 99-144-JJF, 2003 WL 21960406, at *5 (D. Del. Aug. 12, 2003) (“Thus, if it was
   not the promisee's intention to confer direct benefits upon a third party, but rather such
   third party happens to benefit from the performance of the promise either coincidentally
   or indirectly, then the third party will have no enforceable rights under the contract.”
   (citing Guardian Constr. Co. v. Tetra Tech Richardson, Inc., 583 A.2d 1378, 1386 (Del.
   Super. 1990)).
           311
               Pierce, 865 F.2d at 535-36.


                                                73
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 74 of 136 PageID #: 4998




   between the owner and subcontractors. 312

         Examining the DSU-TCI Contract and TCI-Czar Subcontract reveals no intent to

   create third-party beneficiary status on DSU with respect to Czar.

         TCI’s obligations to DSU are governed by the AIA ® Document A132™--2009,

   Standard Form of Agreement Between Owner and Contractor, Construction Manager

   as Adviser Edition for the Wall System, executed on or about December 27, 2013. 313

   Article 1 of that contract incorporates the general terms and conditions enumerated by

   the AIA232-2009 General Conditions of the Contract for Construction, Construction

   Manager as Adviser Edition (“DSU-TCI Contract”).314 The general conditions which

   govern the DSU-TCI relationship state:

         § 1.1.2 The Contract. [. . .] The Contract Documents shall not be
         construed to create a contractual relationship of any kind […] (5) between
         the Owner and a Subcontractor [. . .], or (7) between any persons or
         entities other than the Owner and Contractor.[. . .] 315

         Thus, the DSU-TCI Contract explicitly disclaims an intent to create third-party

   beneficiary status on DSU with respect to TCI’s subcontractors on the Project. As

   stated in Pierce, however, the court’s analysis “cannot be divorced from the context in

         312
              Id. at 536 (“In Cannon the Delaware Supreme Court referred to the ‘buffer
   zone’ which a general contract creates between the owner and a subcontractor. . . .”);
   Cannon, 336 A.2d at 216 (finding the “buffer zone” in that case extinguished where the
   subcontract evidence of intention to confer third-party beneficiary status on owner); see
   also Galvagna v. Marty Miller Constr., Inc., No. CIV. A. 96L-01-015, 1997 W L 720463,
   at *3 (Del. Super. Sept. 19, 1997) (“In construction m atters, the parties generally craft
   their contracts to insulate the owner from the subcontractor; the owner and general
   contractor deal with one another while the general contractor and subcontractor deal
   with one another.” (citing Pierce, 865 F.2d at 535-39)).
          313
              D.I. 195, Stip. Facts, ¶ 14; D.I. 243-3, Stip. Ex 139.
          314
              D.I. 243-2, Stip. Ex. 48.
          315
              D.I. 243-2, Stip. Ex. 48, § 1.1.2.


                                               74
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 75 of 136 PageID #: 4999




   which it was written. Here, we are dealing with a general contract and a subcontract in

   the construction industry.”316 After review of the TCI-Czar PO, the court concludes it

   also does not evidence an intent to bestow that third-party beneficiary status on DSU.

   The PO provides:

         THIS ORDER IS COMPLETE WITH ALL THE ITEMS NECCESSARY
         [sic] AND INCIDENTAL THERE TO IN STRICT ACCORDANCE WITH
         THE ENTIRE CONTRACT DOCUMENTS PREPARED [sic] THE OWNER
         AND/OR THEIR CONSULTANT, INCLUDING WITHOUT LIMITATION:
         THE GENERAL, SPECIAL AND OTHER CONDITIONS, ALL
         SPECFICIATIONS, [sic], DRAWINGS, AND INVITATIONS FOR BIDS,
         BULLETINS, ADDENDA AND MODIFICATIONS THERETO. NO OTHER
         CHANGES WILL BE ACCEPTED EXCEPT THOSE STATED HEREIN
         AND AS PER THE CONTRACT DOCUMENTS. PROVIDE WRITTEN
         DOCUMENTATION INDICATING IMPACTS FOR CHANGES AND
         REVISIONS, WHEN REQUESTED317

         DSU argues this language shows Czar is “subject to performing its work in strict

   compliance with the contract documents and General Conditions prepared by the

   Owner.”318 That argument is little more than saying the language provides DSU, as

   owner, will benefit from the TCI-Czar Subcontract; the expected result of every

   subcontract.

         DSU also argues the TCI-Czar Subcontract does not disclaim the creation of a

   third-party beneficiary relationship between the Owner and subcontractor. 319 This is

   precisely the wrong inquiry; the court must determine whether there was an intent to

   create third-party beneficiary status on the part of DSU, not whether such status exists



         316
             Pierce, 865 F.2d at 535.
         317
             D.I. 243-1, Stip. Ex. 2.
         318
             D.I. 231 at 38.
         319
             D.I. 231 at 38.


                                              75
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 76 of 136 PageID #: 5000




   absent disclaimer.320 The language quoted above evidences no such intent.

          Additionally, DSU does not point to any other evidence from the TCI-Czar

   Subcontract showing an intent that DSU would have enforceable rights thereunder

   against Czar. By way of comparison, such evidence of intent was found by the

   Delaware Supreme Court in Oliver B. Cannon & Son, Inc. v. Dorr-Oliver, Inc., where the

   court found the owner was a third-party beneficiary of a subcontract that contained

   indemnification and warranty provisions directly conveying benefits from the

   subcontractor to the owner.321 Here, in contrast, the liability and indemnification

   provisions in “CZAR ENGINEER, L.C.C. CONTRACT PROVISIONS,” which DSU does

   not dispute is incorporated by reference in Czar’s contract with TCI, speaks only to

   Czar’s obligations with respect to TCI.

          Consequently, because the court determines DSU is not an intended third-party

   beneficiary to the TCI-Czar Subcontract, Czar’s motion to for summary judgment on

   DSU’s breach of contract claim is granted.

          DSU’s Count III negligence claim alleges “Czar . . . provided . . . engineering and

   design information on an ongoing basis throughout the instant project, and answered

   questions posed in connection with that information. The engineering and design

   information and recommendations provided by [Czar] was not incidental to [its] overall

   engagement in this case” upon which DSU relied and was damaged, “including but not

          320
              Cf. William M. Young Co. v. Bacon, C.A. No. 89L-JA2, 1991 WL 89817, at *4
   (Del. Super. May 1, 1991) (“Young argues that Pierce holds that a third-party
   beneficiary status will exist unless the parties have negated same in the language of the
   contract. Young's position is incorrect.”).
          321
              See Cannon, 336 A.2d at 215-16.


                                                76
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 77 of 136 PageID #: 5001




   limited to damages to the building structure and property other than the panel wall

   itself.”322

            Czar contends DSU’s attempt to put forth a theory of recovery based on an

   independent negligence or negligent misrepresentation claim cannot be sustained

   because the economic loss doctrine bars any tort claim unless DSU can show facts

   sufficient to allow recovery under one of the exceptions allowed by Delaware case

   law.323 Czar asserts DSU cannot make that showing.324

            The economic loss doctrine prohibits a party who has suffered only economic

   loss from maintaining a tort claim: rather it must sue in contract. 325

            Czar contends DSU’s allegation it has suffered “damages to the building

   structure and property other than the panel wall system itself” is not supported by the

   evidence.326 According to Czar, DSU’s corporate designee testified he agrees there

   have been no resulting effects from the panels’ condition “other than it doesn’t look

   good.”327 Czar argues there are no allegations of personal injury, and, there is no



            322
               D.I. 180-2 ¶¶ 64-69.
            323
               D.I. 216 at 8.
           324
               Id.
           325
               Danforth v. Acorn Structures, Inc., 608 A.2d 1194 (Del. 1992) (“The economic
   loss doctrine is a judicially created doctrine that prohibits recovery in tort where a
   product has damaged only itself (i.e., has not caused personal injury or damage to
   other property) and, the only losses suffered are economic in nature.”) (footnote
   omitted); see also Noramco (Delaware), Inc. v. Carew Assoc., Inc., C.A. No. 85C-MY-
   54, 1990 WL 251572, at *3 (Del. Super. Nov. 29, 1990) (“When damages consist solely
   of a financial nature and there is no personal injury or other property damage, the
   economic loss doctrine will apply and a claim under a contract or warranty theory may
   lie as opposed to a claim of negligence, i.e., a tort liability claim.”).
           326
               D.I. 216 at 8 (quoting D.I. 180-2 ¶ 69).
           327
               Id. (quoting D.I. 243-13 at 102:13-19).


                                                77
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 78 of 136 PageID #: 5002




   evidence of “other” damage based on DSU’s corporate designee’s testimony that the

   building is being used for its intended purpose, no equipment has been damaged, and

   he was not aware of any water intrusion.328 Czar insists, therefore, the economic loss

   doctrine precludes all tort claims, absent an exception to that doctrine. 329

          “Delaware has recognized an exception to the economic loss doctrine with the

   adoption of § 552 of the Restatement (Second) of Torts.”330 The Restatement provides:

          (1) One who, in the course of his business, profession or employment, or
          in any other transaction in which he has a pecuniary interest, supplies
          false information for the guidance of others in their business transactions,
          is subject to liability for pecuniary loss caused to them by their justifiable
          reliance upon the information, if he fails to exercise reasonable care or
          competence in obtaining or communicating the information.

          (2) [t]he liability stated in Subsection (1) is limited to loss suffered

                 (a) by the person or one of a limited group of persons for whose
                 benefit and guidance he intends to supply it; and

                 (b) through reliance upon it in a transaction that he inten ds the
                 information to influence or knows that the recipient so intends or in
                 a substantially similar transaction.331

          “[F]or a plaintiff to maintain a claim under § 552 in Delaware, two elements must

   be present: (1) ‘the defendant supplied the information to the plaintiff for use in

   business transactions with third parties’ and that (2) ‘the defendant is in the business of




          328
             Id.
          329
             Id.
         330
             Delaware Art Museum v. Ann Beha Architects, C.A. No. 06-481-GMS, 2007
   WL 2601472, * 2 (D. Del. Sept. 11, 2007) (citing Guardian Constr. Co. v. Tetra Tech
   Richardson, Inc., 583 A.2d 1378, 1386 (Del. Super. 1990)).
         331
             Restatement (Second) of Torts § 552 (emphasis added).


                                                 78
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 79 of 136 PageID #: 5003




   supplying information.’”332

          Czar argues that because DSU does not allege other than economic damages,

   Czar would have to fall within the § 552 exception to the economic loss doctrine for it to

   be potentially liable, but DSU cannot show either element applies.333

          Czar contends the first exception does not apply because DSU does not allege,

   and cannot show, that the information Czar supplied by way of engineering and

   designing the connections was relied upon by DSU to pursue a business transaction

   with any other party.334 By the time Czar was engaged by TCI, in March 2014,335 DSU

   had already entered into its contracts with R+B, W-T, and TCI.336 Czar also states that

   prior to the TCI-Czar Subcontract, TCI had already entered into its agreements with

   PFF and Ashford.337 Czar was the last of the parties to be brought onto the project in

   March 2014, thus demonstrating this element is not met.338 As support, Czar cites Figg

   Bridge Engineers, Inc., where the court dismissed a similar § 552 claim by the



          332
              Delaware Art Museum, 2007 WL 2601472, at *2 (quoting Christiana Marine
   Servs. Corp. v. Texaco Fuel and Marine Mktg. Inc., C.A. No. 98C–02–217WCC, 2002
   WL 1335360, at *6 (Del. Super. June 13, 2002) and citing Millsboro Fire Co. v. Constr.
   Mgmt. Serv., C.A. No. 05C-06, 2006 WL1867705, at *2 (Del. Super. June 7, 2006));
   see also State Dep't of Transp. v. Figg Bridge Engineers, Inc. , C.A. No. S11C-01-031
   RFS, 2011 WL 5593163, at *5 (Del. Super. Nov. 9, 2011).
          333
              D.I. 216 at 9.
          334
              Id.
          335
              D.I. 195, Stip. Fact, ¶ 20.
          336
              Id., Stip. Facts, ¶ 7 (R+B, Jan. 20, 2012), ¶ 12 (W -T, Jan. 12, 2012), ¶ 14
   (TCI, Dec. 27, 2013).
          337
              D.I. 216 at 10; see D.I. 195, Stip. Facts, ¶ 16 (“On or about January 15, 2014,
   Thomas Co. made its initial submission of PFF’s Product Data to Whiting-Turner for
   review.” (See Stip. Ex. 33.)), ¶ 18 (“R+B reviewed the PFF Product Data and returned it
   to Whiting-Turner on January 23, 2014.” (See Stip. Ex. 34)).
          338
              D.I. 216 at 10.


                                               79
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 80 of 136 PageID #: 5004




   Delaware Department of Transportation (“DelDOT”) against an engineering firm for the

   same reason: “[i]t cannot be said that DelDOT relied on the reports to pursue a

   business transactions with [the general contractor] because the DelDOT[‘s contract with

   the general contractor] was executed long before [the engineering firm’s] reports were

   prepared.”339 Thus, Czar asserts DSU could not have relied on information it supplied

   in pursuit of business transactions with the other defendants because those

   transactions occurred prior to Czar providing the information at issue.340 Demonstration

   that the first § 552 element is not met, alone, is enough to grant Czar’s motion for

   summary judgment on the negligence claim.341

          Czar also contends the second element, being “in the business of supplying

   information,” is not met because, for Czar to fall within this exception, it must have been

   a “pure information provider.”342 Under Delaware law, architects and engineers who

   design particular components of a project are not pure information providers and,

   therefore, do not fall within the second element of the § 552 exception to the economic

   loss doctrine.343

          339
               D.I. 216 at 10 (quoting Figg Bridge Engineers, 2011 WL 5593163, at *5).
          340
               Id.
           341
               See Figg Bridge Engineers, 2011 WL 5593163, at *5 (finding the first element
   not met, “whether [the engineering firm] is a pure information provider is not reached”).
           342
               D.I. 216 at 10 (citing Delaware Art Museum, 2007 WL2601472, at *2; RLI Ins.
   Co. v. Indian River School Dist., 556 F. Supp. 2d 356, 361-2 (D. Del. 2008); Millsboro
   Fire Co., 2006 WL 1867705, at *2; Christiana Marine Servs. Corp., 2002 WL 1335360,
   at *5; Riverbend Cmty., LLC v. Green Stone Eng'g, LLC, C.A. No. N10C-07-042 MMJ,
   2012 WL 1409013 (Del. Super. Apr. 4, 2012) aff'd, 55 A.3d 330 (Del. 2012)).
           343
               See, e.g., Millsboro, 2006 WL 1867705, at *1 (finding defendant engineer,
   responsible for designing the “heating, ventilation and air conditioning (‘HVAC’), as well
   as the electrical and plumbing systems on the Project” to be outside of § 552);
   Delaware Art Museum, 2007 WL 2601472, at *4 (dismissing the plaintiff’s negligence


                                               80
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 81 of 136 PageID #: 5005




          Czar contends there is no dispute that it provided engineering and design for the

   connections of the Panel Wall System to the main building structure as part of the

   overall Project and that all parties have testified and will acknowledge at trial that Czar

   designed a component part of the Project.344

          Based on Czar’s role in the Project, and the authority it cites, Czar urges the

   court to determine the second § 552 element is not met because Czar is not a pure

   information provider and, therefore any potential tort claims against it by DSU are

   barred by the economic loss doctrine.345 The court agrees that Czar was not a pure

   information provider and is also entitled to summary judgment on DSU’s Count III

   negligence claim.

          Additionally, DSU did not respond to Czar’s arguments regarding its Count III

   negligence claim.

          “[W]here a party responds to a dispositive motion, but only addresses some

   subset of the arguments that are the subject of the motion, courts have consistently




   misrepresentation claim based on the engineer defendant’s design of parts of the
   project did not meet the § 552 information provider exception to the economic loss
   doctrine). This court’s opinion in Kuhn Const. Co. v. Ocean & Coastal Consultants,
   Inc. relied on Delaware state cases when it applied the economic loss doctrine and
   dismissed negligence/negligent misrepresentation claims by a builder against an
   engineer, stating “the current weight of authority suggests that the exception does not
   apply; the provision of plans and drawings in connection with a construction project is
   considered to be information that is incidental to the sale of a finished, tangible
   product.” 844 F. Supp. 2d 519, 529 (D. Del. 2012) (citing Christiana Marine, 2002 WL
   1335360, at *7 (adopting Tolan and Son, Inc. v. KLLM Architects, Inc., 719 N.E.2d 288,
   296 (Ill. 1999)); Millsboro, 2006 WL 1867705, at *3)).
           344
               D.I. 216 at 11.
           345
               Id.


                                                81
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 82 of 136 PageID #: 5006




   held that the claims that are not defended are deemed abandoned.” 346

          DSU was on notice of Czar’s arguments that there are no genuine issues of

   material fact precluding summary judgment in its favor on Count III. DSU chose to

   challenge only a subset of Czar’s arguments, its status as third-party beneficiary to the

   TCI-Czar Subcontract. Based on DSU’s failure to respond, and the evidence and

   argument Czar provides in support of its motion on DSU’s negligence claim, the court

   determines that claim is abandoned and Czar’s motion for summary judgment on Count

   III is granted.

          Lastly, DSU alleges separate claims of breach of contract and unjust enrichment

   against Czar.347 Czar argues that DSU’s unjust enrichment claim in Count IV fails

   because such a claim may not be asserted along with a contract claim.348

          In Wood v. Coastal States Gas Corp., the Delaware Supreme Court stated that

   “[b]ecause the contract is the measure of plaintiffs’ right, there can be no recovery

          346
              Baldonado v. Avrinmeritor, Inc., C.A. No. 13-833-SLR-CJB, 2014 W L
   2116112, at *7 (D. Del. May 20, 2014) (citing cases), report and recommendation
   adopted, C.A. No. 13-833-SLR/CJB, 2014 W L 2621119 (D. Del. June 10, 2014). The
   Baldonado court contrasted cases, as here, where a party responded to a dispositive
   motion and addressed only a subset of the movant’s arguments from cases where a
   party fails to respond in any way to a dispositive motion. Id. at *7 n.6 (citation omitted).
   The court reiterated that where a party responds to only a subset of the movant’s
   arguments, “the unaddressed claim is deemed abandoned.” id.; see also Blakeman v.
   Freedom Rides, Inc., C.A. No. 12-416-LPS-CJB, 2013 W L 3503165, at *13 (D. Del. July
   10, 2013) (same); Butorin v. Blount, C.A. No. 15-283-LPS, 2018 W L 4700217, at *1 n.1
   (D. Del. Sept. 30, 2018) (determining that by responding to arguments with respect to
   one claim in a motion to dismiss all claims, the plaintiff abandoned its other claims);
   Seals v. City of Lancaster, 553 F. Supp. 2d 427, 432 (E.D. Pa. 2008) (“Plaintif f's failure
   to mention these issues in her summary judgment response constitutes abandonment
   of those claims.”).
          347
              D.I. 180-2 (Counts I and IV).
          348
              D.I. 216 at 11.


                                               82
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 83 of 136 PageID #: 5007




   under an unjust enrichment theory independent of it.”349 Following Wood, the Delaware

   Court of Chancery explained in Kuroda v. SPJS Holdings, L.L.C.:

          Unjust enrichment is “the unjust retention of a benefit to the loss of
          another, or the retention of money or property of another against the
          fundamental principles of justice or equity and good conscience.” A claim
          for unjust enrichment is not available if there is a contract that governs the
          relationship between parties that gives rise to the unjust enrichment claim.
          In other words, if “the contract is the measure of [the plaintiff's] right, there
          can be no recovery under an unjust enrichment theory independent of it.”
          Thus, “[w]hen the complaint alleges an express, enforceable contract that
          controls the parties' relationship . . . a claim for unjust enrichment will be
          dismissed.”350

          DSU alleges, albeit unsuccessfully on a third-party beneficiary theory, the

   existence of a contract and seeks to enforce that contract through Count I.351 Czar

   maintains that even if DSU were to argue that the unjust enrichment claim should not

   be dismissed as to Czar because DSU is not party to the TCI-Czar Subcontract, or vice

   versa, that argument would fail “because unjust enrichment cannot be used to

   circumvent basic contract principles recognizing that a person not a party to a contract

   cannot be held liable to it.” 352

          DSU did not respond to Czar’s arguments regarding Count IV.

          As with Count III, DSU was on notice of Czar’s arguments that there are no

   genuine issues of material fact precluding summary judgment in its favor on its unjust

          349
              401 A.2d 932, 942 (Del. 1979).
          350
              971 A.2d 872, 891 (Del. Ch. 2009) (citations om itted); see also Doberstein v.
   G-P Indus., Inc., C.A. No. 9995-VCP, 2015 W L 6606484, at *6 (Del. Ch. Oct. 30, 2015)
   (dismissing the plaintiff’s unjust enrichment claim because she could not identify “any
   factual basis for her unjust enrichment claim independent of the allegations relating to
   her breach of contract claim”).
          351
              D.I. 216 at 12.
          352
              D.I. 216 at 12 (quoting Kuroda, 971 A.2d at 891-92 (citation omitted)).


                                                 83
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 84 of 136 PageID #: 5008




   enrichment claim. Based on Czar’s arguments supporting its motion on that claim, and

   DSU’s failure to respond, the court determines that claim is abandoned and Czar’s

   motion for summary judgment on Count IV is granted.353

          Czar next argues there can be no viable contribution claims where there is no

   underlying tort.354 Delaware’s Uniform Contribution Among Tortfeasors Law, 10 Del. C.

   § 6301 et seq. (“UCATL”) requires the establishment of joint tortfeasor status.355 As

   discussed above, the court has dismissed DSU’s tort claims against Czar. TCI and

   DSU have voluntarily dismissed all of the claims each asserted against each other. 356

   As discussed below, the court dismisses DSU’s tort claims against PFF. DSU does not

   assert tort claims against R+B or W-T. As a result, there are no remaining co-

   defendants that could establish joint tortfeasor status with Czar, and none have

          353
                In its opening brief, Czar argues that even if DSU is a third-party beneficiary of
   the TCI-CZAR Subcontract, DSU is subject to the same liability limitations in that
   contract. Id. at 7-8 (citing NAMA Holdings, LLC v. Related World Mkt. Ctr., LLC, 922
   A.2d 417, 431 (Del. Ch. 2007)). By not responding to that argument, Czar argued DSU
   conceded that point. D.I. 241 at 2. Because the court determ ines DSU is not a third-
   party beneficiary of the TCI-Czar Subcontract, the issue with respect to DSU is moot.
   The court discusses Czar’s limitation of liability arguments in connection with TCI, and
   R+B’s arguments on the issue, below.
            354
                D.I. 216 at 12.
            355
                See Builders & Managers, Inc. v. Dryvit Sys., Inc., No. Civ. A. 00C11111JEB,
   2004 WL 304357, at *2 (Del. Super. Feb. 13, 2004) (“T he right to contribution is
   triggered when it is appropriate for liability to be apportioned among codefendants. In
   Delaware, contribution is governed by the UCATL which provides the parameters for
   determining when contribution is appropriate and how it is to be decided. The inherent
   requirement is that the parties are joint tortfeasors who share a ‘common liability.’”).
   (citations omitted); New Zealand Kiwifruit Mktg. Bd. v. City of Wilmington, 825 F. Supp.
   1180, 1186 (D. Del. 1993) (“Indispensable to a joint tortf easor relationship is a ‘common
   liability’ either ‘joint’ or ‘several’ that two or more parties have to the person injured.
   Without this dual liability . . . no right of contribution can exist.”) (omission in original)
   (citation omitted).
            356
                See D.I. 257.


                                                 84
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 85 of 136 PageID #: 5009




   responded to its motion on the contribution cross-claims. Thus, Czar’s motion is

   granted as to contribution cross-claims asserted against it.

          Other than TCI, no defendant has pled the existence of a contract with Czar

   whereby Czar is obligated to indemnify any defendant. Czar’s opening brief states all

   claims for indemnification by all defendants, except TCI, fail because there is no

   contract or common law right of indemnification and, therefore, none can claim a right

   of contractual indemnity against Czar.357

          R+B, the remaining co-defendant generally alleging a cross-claim for

   indemnification against all other co-defendants,358 does not respond to Czar’s motion on

   that claim, and has not alleged a right of contractual indemnity against Czar. Thus,

   Czar’s motion is granted as to R+B’s indemnification cross-claim.

          Finally, Czar moves for summary judgment in its favor that Czar’s liability, if any,

   is limited to $ 50,000. 359 Czar contends its clear and unambiguous contractual

   obligation to indemnify TCI is entirely found in ¶ 15 of the TCI-Czar Subcontract, and is

   limited to the $50,000 cap specified in ¶ 13.360

          TCI’s response to Czar’s motion on this issue is limited to arguing that Czar’s

   limitation of liability provision is unenforceable under 6 Del. C. § 2704, which TCI states

   prohibits the enforcement of an agreement, relative to the construction of a building,

          357
              D.I. 216 at 14. After filing its opening brief, Czar advised the court that it
   erroneously stated that all defendants had filed cross claims for indemnification against
   Czar, but that PFF and W-T did not file such claims and it was withdrawing any
   arguments in that section as to PFF and W -T. D.I. 220 at 1.
          358
              See D.I. 77.
          359
              See D.I. 216 at 14-20.
          360
              Id. at 17.


                                               85
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 86 of 136 PageID #: 5010




   “purporting” to indemnify or hold a contracting party harmless, as against public

   policy.361 TCI also affirmatively moves for summary judgment in its favor restating its

   § 2704 argument, as well as arguing the limitation of liability clause is unenforceable

   because it is ambiguous.362 In R+B’s answering brief in opposition to the affirmative

   motions for summary of DSU, TCI, and Czar, R+B joined TCI’s opening-brief arguments

   on the limitation of liability issue.363 R+B’s brief does not substantively expand on TCI’s

   § 2704 unenforceability and ambiguity arguments.364 R+B additionally argues Czar’s

   limitation of liability clause is unenforceable because the possible damages flowing

   from the breach of the TCI-Czar Subcontract were easily known to Czar at the time of

   the contracting, and that the limitation prejudices DSU’s rights in contravention of the

   General Conditions of the DSU-TCI Contract.365 The court first addresses Czar and

   TCI’s cross-motions, followed by R+B’s two additional arguments against Czar’s motion

   on this issue.

          “The proper construction of any contract . . . is purely a question of law.”366

          TCI asserts Czar’s limitation of liability provision is unenforceable under 6 Del. C.

   § 2704,367 which provides, in relevant part:

          (a) A covenant, promise, agreement or understanding in, or in connection

          361
             See D.I. 224 at 1, 3-8.
          362
             See D.I. 217; D.I. 218 at 5-6, 17-19.
         363
             D.I. 225 at 10.
         364
             Id. at 11-12, 14. The court’s discussion of these points in the context of TCI’s
   arguments, therefore, also resolves R+B’s arguments.
         365
             D.I. 225 at 10-11, 14.
         366
             Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d 1192,
   1195 (Del. 1992) (citation omitted).
         367
             D.I. 218 at 17; D.I. 224 at 3.


                                                  86
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 87 of 136 PageID #: 5011




          with or collateral to, a contract or agreement . . . relative to the
          construction, alteration, repair or maintenance . . . of a . . . building . . .
          purporting to indemnify or hold harmless the promisee or indemnitee . . .
          for damages arising from liability for bodily injury or death to persons or
          damage to property caused partially or solely by, or resulting partially or
          solely from, or arising partially or solely out of the negligence of such
          promisee or indemnitee or others than the promisor or indemnitor, or its
          subcontractors, agents, servants or employees, is against public policy
          and is void and unenforceable, even where such covenant, promise,
          agreement or understanding is crystal clear and unambiguous in
          obligating the promisor or indemnitor to indemnify or hold harmless the
          promisee or indemnitee from liability resulting from such promisee's or
          indemnitee's own negligence.368

          In J.S. Alberici Construction Co. v. Mid-West Conveyor Company, Inc., the

   Delaware Supreme Court stated “[a]lthough section 2704(a) does not indicate the

   specific purpose underlying the policy expressed, it does express in broad terms the

   ‘promisee,’ ‘indemnitee’ and ‘others’ as a class prohibited from contracting away liability

   for their own negligence.”369 The court held “Section 2704(a) is clear on its face: a

   contractual provision requiring one party to indemnify another party for the second

   party's own negligence, whether sole or partial, ‘is against public policy and is void and

   unenforceable.’”370 Here, by contrast, the limitation of liability provision does not require

   TCI to indemnify Czar (the second party) from Czar’s (the second party’s) own liability:

   it places a ceiling on Czar’s liability to TCI for Czar’s liability, i.e., Czar is responsible for

          368
              6 Del. C. § 2704 (emphasis added). The statute recites three exceptions:
   any obligation owed to the Department of Transportation pursuant to a contract
   awarded under Title 17 or Chapter 69 of Title 29; policies of insurance issued by
   authorized insurance companies: and, indemnity obligations in a partnership agreement
   of a partnership (whether general or limited), limited liability company agreement, trust
   agreement, governing instrument of a trust, certificate of incorporation or bylaw. 6 Del.
   C. §§ 2704(a), (b), (c).
          369
              750 A.2d 518, 521 (Del. 2013).
          370
              Id.


                                                   87
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 88 of 136 PageID #: 5012




   its liability up to that ceiling.

           TCI contends Delaware State Legislature’s inclusion of the word “purporting”

   within § 2704 casts a broad net and is intended to encom pass all conceivable attempts

   to require one party to indemnify another within the context of a construction contract. 371

   The court does not view Czar’s limitation of liability clause as one of those attempts

   swept into the net of § 2704 unenforceability. Pursuant to § 2704, a provision

   “purporting to indemnify or hold harmless the promisee or indemnitee . . . for [certain]

   damages . . . is against public policy and is void and unenforceable.” At issue here, by

   contrast, is a limitation of liability clause, not a provision attempting to “indemnify or hold

   harmless” Czar for its actions.

           The distinction between the two types of clauses made by the Third Circuit in

   Valhal Corp. v. Sullivan Associates, Inc. 372 is instructive. In an action governed by

   Pennsylvania law the court explained, “there are differences between a contract which

   insulates a party from liability and one which merely places a limit on that liability. The

   difference between the two clauses ‘is . . . a real one.’” 373 There, the court

   held a limitation of liability clause in an architect’s contract was enforceable and not in

   violation of Pennsylvania’s Anti-Indemnity Act:

           The terms of the statute pertain only to indemnity and hold harmless
           provisions. We have already discussed the very real differences between
           such clauses and the one in the contract bef ore us. Those differences
           preclude an assumption that a statute expressing a prohibition against
           indemnity and hold harmless provisions announces a public policy against


           371
               D.I. 218 at 17.
           372
               44 F.3d 195, 203-07 (3d Cir. 1995).
           373
               Valhal, 44 F.3d at 202 (citations omitted).


                                                 88
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 89 of 136 PageID #: 5013




          something as distinct and accepted as limitation of liability clauses.374

          The Pennsylvania statute, 68 Pa. Stat. Ann. § 491 (Purdons 1994), as q uoted in

   Valhal, provides:

          Every covenant, agreement or understanding . . . in connection with any
          contract or agreement made and entered into by owners, contractors,
          subcontractors or suppliers whereby an architect . . . or his[/her] agents
          . . . shall be indemnified or held harmless for damages . . . arising out of:
          (1) the preparation or approval by an architect . . . or his[/her] agents . . .
          of . . . opinions, reports, . . . or specifications, or (2) the giving or the
          failure to give directions or instructions by the architect . . . Or his[/her]
          agents . . . Shall be void as against public policy and wholly
          unenforceable.375

          TCI states, but does not explain how, the Pennsylvania “statute’s scope is much

   narrower than § 2704’s” in dismissing the relevance of Valhal as it relates to this court’s

   analysis.376 The emphasis added by the Valhal court demonstrates that court’s analysis

   was focused on the distinction between indemnification or hold harmless provisions

   versus limitation of liability provisions, a distinction the court considers applicable to

   6 Del. C. § 2704, as both the Delaware and Pennsylvania statutes prohibit agreement

   to indemnify or holding harmless.377

          In Daimlerchrysler Corp. v. Pennsylvania Nat. Mut. Cas. Ins. Co., the Superior



          374
              Id. at 205.
          375
              Id. at 204 (emphasis added by Valhal court).
          376
              D.I. 224 at 6.
          377
              Compare the Delaware Supreme Court’s decision in J.S. Alberici. There, a
   subcontracting agreement contained a clause to “indemnify, hold harmless and defend”
   and a Kansas choice of law provision, where the clause would be enforced. The court
   refused to enforce the choice of law agreement because enforcement of an indemnity
   agreement completely shielding the party from liability for its own negligent actions
   pursuant to Kansas law “would be clearly repugnant to the public policy of Delaware.”
   J.S. Alberici, 750 A.2d at 521.


                                                 89
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 90 of 136 PageID #: 5014




   Court of Delaware recognized the public policy purpose behind the Act as prohibiting

   “agreement[s] purporting to hold an owner or general contractor free from liability for its

   own negligence” because they “undermine[] the strong public policy of placing and

   keeping responsibility for maintaining a safe workplace on those parties

   [responsible].”378

          In RHA Construction, Inc. v. Scott Engineering, Inc., the Superior Court of

   Delaware considered a contract for engineering services and construction drawings

   regarding property RHA intended to develop.379 After the project did not go forward,

   RHA filed suit and defendants moved for summary judgment that, inter alia, any award

   of damages arising from the litigation should be limited to fees paid in accordance with

   a limitation of liability clause in defendants’ contract. 380 Although § 2704 was not at

   issue in that case, the RHA court noted “[l]imitation of liability clauses that relieve a

   party of liability for its own negligence are generally disfavored under Delaware law,” but

   held, based on the facts of that case, limiting the plaintiff’s recovery to fees paid would

   not be unconscionable. 381

          Although neither Daimlerchrysler nor RHA directly address the current issue, the

   court concludes that § 2704 does not prohibit enf orcement of a limitation of liability



          378
              No. CIV.A. 01C-04-036, 2003 W L 1903766, at *2-3 (Del. Super. Mar. 17,
   2003) (emphasis added) (discussing the contrast between a contractual obligation to
   procure insurance with the indemnification prohibition of § 2704 in determining whether
   there was an enforceable action on an insurance policy in face of the statutory
   prohibition).
          379
              C.A. N11C-03-013 JRJ CCLD, 2013 WL 3884937 (Del. Super. July 24, 2013).
          380
              Id. at *7.
          381
              Id. at *8 (citations omitted).


                                                 90
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 91 of 136 PageID #: 5015




   clause. This conclusion is based on the distinction between indemnity and hold

   harmless clauses versus limitation of liability clauses, the prior enforcement of a similar

   limitation of liability clause in Delaware, and the purpose of the § 2704 prohibition of

   indemnity and hold harmless provisions to promote work place safety by incentivizing

   the parties to perform their work safely.

          The court also rejects TCI’s argument that effect of enforcing Czar’s limitation of

   liability clause results in TCI indemnifying Czar for amounts owed in excess of the

   limitation in contravention of § 2704's indemnification prohibition. 382 Here, setting a

   ceiling to Czar’s potential liability is not equivalent to TCI indemnifying Czar.383

   Although the amount of Czar’s liability is capped, it is still potentially liable for

   substantial damages for its actions.384

          382
               D.I. 235 at 2-3.
          383
               See, e.g., Posttape Assocs. v. Eastman Kodak Co., 537 F.2d 751, 755 (3d
   Cir. 1976) (“Though it is possible that an agreement setting damages at a nominal level
   may have the practical effect of avoiding almost all culpability for wrongful action, the
   difference between the two concepts is nevertheless a real one.”) (applying
   Pennsylvania law) (citation omitted); Thrash Commercial Contractors, Inc. v. Terracon
   Consultants, Inc., 889 F. Supp. 2d 868, 575-76 (S.D. Miss. 2012) (“Courts considering
   the issue have consistently held that a limitation of liability will be found unenforceable if
   it establishes a limitation of liability that “is so minimal compared to [a party's] expected
   compensation as to negate or drastically minimize [such party's] concern for the
   consequences of a breach of its contractual obligations.” (alteration in original) (quoting
   Valhal, 44 F.3d at 204)).
           384
               TCI suggests a holding that § 2704 does not bar enforcement of Czar’s
   limitation of liability will impermissibly amend, change, expand, or alter § 2704 by
   adding an exception to its application beyond the three specifically set forth in the
   statute. D.I. 224 at 7-8. An exception is not created by the court’s determination: the
   statute simply does not bar enforcement of a valid limitation of liability clause. TCI cites
   City of Dillingham v. CH2M Hill Northwest, Inc., 873 P.2d 1271 (Ak. 1994), where the
   Alaska Supreme Court considered the enforceability of a $50,000 limitation of liability
   provision in a contract between the city and an engineering firm. The engineer was
   required to design a facility for the EPA in connection with a sewage treatment system.


                                                  91
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 92 of 136 PageID #: 5016




            Thus the court denies TCI’s motion for summary judgment that Czar’s limitation

   of liability clause is unenforceable under § 2704, and grants Czar summary on that

   issue.

            TCI also argues Czar’s limitation of liability clause is unenforceable because it is

   ambiguous.385

            “Clear and unambiguous [contract] language . . . should be given its ordinary and

   usual meaning. Absent some ambiguity, Delaware courts will not destroy or twist policy

   language under the guise of construing it.”386 “[A] contract is ambiguous only when the

   provisions in controversy are reasonably or fairly susceptible of different interpretations

   or may have two or more different meanings.”387 “If a contract is ambiguous, we will

   apply the doctrine of contra proferentem against the drafting party and interpret the

   contract in favor of the non-drafting party. . . . The determination of ambiguity lies




   Id. at 1273-1274. The Dillingham court examined Alaska’s ant-indemnification statute’s
   legislative history, and concluded the legislature would have included an exception
   permitting the enforcement of a limitation of liability provision had it so desired and
   found the provision void. Id. at 1276-78. Czar points out the Supreme Court of Arizona
   rejected the same public policy argument in 1800 Ocotillo, LLC v. WLB Grp., Inc., 196
   P.3d 222, 226 (2008) where it stated the Dillingham decision “was largely premised
   upon the Alaska legislature's express rejection of a proposal to exempt liability-limitation
   provisions when it enacted its anti-indemnification statute.” (citing Dillingham, 873 P.2d
   at 1276–78) (emphasis added). This court believes, as did the Arizona court, that
   “[r]ather than presume that our legislature implicitly intended to proscribe
   liability-limitation provisions, we instead believe the legislature specified those
   contractual terms it meant to declare unenforceable.” 1800 Ocotillo, LLC, 196 P.3d at
   226.
            385
                D.I. 218 at 18-19; D.I. 235 at 3-4.
            386
                Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d 1192,
   1195 (Del. 1992) (citations omitted).
            387
                Rhone-Poulenc, 616 A.2d at 1192, 1196 (Del. 1992) (citations omitted).


                                                 92
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 93 of 136 PageID #: 5017




   within the sole province of the court.”388 “[W]here reasonable minds could differ as to

   the contract's meaning, a factual dispute results and the fact-finder must consider

   admissible extrinsic evidence. In those cases, summary judgment is improper.”389

          TCI contends the terms of Czar’s limitation appear in two paragraphs, with

   unrelated intervening clauses which, when read together, are internally inconsistent,

   irreconcilable, and subject to more than one reasonable interpretation. 390 Paragraph 4

   of Czar’s proposal letter states:

          Czar Engineering's work will be limited to work as described herein only.
          No other structure will be reviewed and we defer to the building contract
          documents for all other design information. If the Client, Owner,
          Contractor, or other interested party are aware of deficiencies in the
          balance of the structure, it is incumbent upon them to notify Czar
          Engineering, in writing, and additional services would follow under
          separate contract. Otherwise, Czar Engineering and/or Lamont H. Czar,
          P.E. cannot and will not accept liability for deficiencies in the balance of
          the structure.391

   TCI contends this paragraph would permit Czar’s liability to TCI to be terminated by the

   failure of nonparties to notify Czar of deficiencies “in the balance of the structure.” TCI

   states it is unclear whether Czar’s liability would be limited to $50,000 or otherwise

   altogether excused if notice was not given to Czar, and that the words “balance of the

   structure” being undefined only adds to the confusion.392

          Czar argues the italicized first sentence of paragraph 4, omitted from TCI’s brief,

          388
               Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1160 (Del. 2010).
          389
               GMG Capital Investments, LLC v. Athenian Venture Partners I, L.P. , 36 A.3d
   776, 783 (Del. 2012) (citations and footnotes omitted).
           390
               D.I. 218 at 18.
           391
               D.I. 243-1, Stip. Ex. 2, March 6, 2014 Czar letter submitting proposal to TCI at
   3, ¶ 4 (emphasis added). TCI did not include the italicized first sentence in its brief.
           392
               D.I. 218 at 18.


                                               93
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 94 of 136 PageID #: 5018




   elucidates the intent of the paragraph.393 According to Czar, it was contracted by TCI

   to design connections only for the exterior SIP panels, and a different engineering firm

   was separately contracted by DSU to engineer every other aspect of the building.394

   Czar maintains that paragraph indicates it will rely on the work performed by DSU’s

   other engineers and is not liable for errors made by that other engineer in the rest of the

   building, which it contends is merely stating the obvious.395 Czar acknowledges,

   however, that “[w]hat may not be obvious . . . is CZAR’s statement here that if these

   errors become known to anyone along the way, CZAR will seek additional service fees

   if its work is impacted.”396 Czar insists this provision is not a limitation of liability clause:

   it is a statement that there is a division of liability between parties to a construction

   project, where each is responsible for their own conduct.397

          The court finds reasonable minds could differ as to the meaning of this language.

   Czar acknowledges the lack of obviousness in the language, and the statement that

   Czar “will not accept liability for deficiencies in the balance of the structure” makes it

   uncertain whether this provision relates to, or impacts, its limitation of liability provision

   in paragraph 13 of its contract with TCI. These questions must be answered by the

   finder-of fact. Thus, summary judgment is denied.

          Paragraph 13 of Czar’s broadly states its liability to TCI for loss caused by Czar’s

   conduct:

          393
              D.I. 230 at 4.
          394
              Id. at 9.
          395
              Id.
          396
              Id. (emphasis added).
          397
              Id.


                                                  94
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 95 of 136 PageID #: 5019




          shall not exceed six times the total fees paid to the consultant . . . , or
          $50,000, whichever is greater. Furthermore, consultant and client agree
          that the consultant’s liability shall not exceed the available amount of the
          professional liability insurance coverage for the sub-consultant at the tim e
          that the claim is resolved. . . .398

          TCI maintains the italicized language makes this paragraph ambiguous because

   it suggests the possibility that “the available amount of professional liability insurance”

   may decrease, or render null, its previously stated $50,000 of insurance coverage.399

          Czar argues paragraph 13 is not ambiguous because that language only creates

   a window for the limits, i.e., (1) the greater of 6X fees paid or $50,000.00; and (2) the

   available amount of the professional liability insurance coverage at the time that the

   claim is resolved.400 Czar then states, without citation to the record, the purported

   amounts of its applicable insurance policy and speculates that its coverage would not

   be exhausted by its legal fees and potential liability, which could be attested to if

   necessary.401

          The court again finds that reasonable minds could differ as to the impact of

   Czar’s available amount of insurance coverage, and Czar’s arguments based on

   extrinsic evidence, and/or attestation thereto, does not allow the court to resolve the

   ambiguity on summary judgment.402

          398
               D.I. 243-1, Stip. Ex. 2, ¶ 13 (emphasis added).
          399
               D.I. 218 at 19; D.I. 235 at 3-4.
           400
               D.I. 230 at 9.
           401
               Id. at 9-10.
           402
               See, e.g., Eagle Indus., Inc. v. DeVilbiss Health Care, Inc., 702 A.2d 1228,
   1229, 1232-33 (Del. 1997) (reversing a grant of summary judgment where the court
   held an indemnification provision to be ambiguous, thus raising factual issues requiring
   consideration of extrinsic evidence to determine the intended meaning of the provision
   in light of the expectations of the contracting parties).


                                                95
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 96 of 136 PageID #: 5020




          Thus, the court denies TCI’s motion for summary judgment that Czar’s limitation

   of liability provision is void under § 2703, grants Czar’s motion on the § 2704 issue, and

   denies Czar’s motion for summary judgment that the its limitation of liability in the TCI-

   Czar Subcontract is unambiguous. Because that issue must be resolved by the finder

   of fact, the court denies TCI’s motion for summary judgment that Czar’s limitation of

   liability under the contract is void, or unenforceable.

          R+B’s additional arguments against Czar’s limitation of liability are also

   unavailing. Delaware courts have evaluated the enforceability of liability limitation

   clauses using the same criteria for assessing enforceability of a liquidated damages

   clause.403 Under this analysis, a limitation clause “will not be enforced if possible

   damages are easy to ascertain or if the terms of the contract are found to be

   unreasonable.” 404

          Here, R+B argues the "possible damages" were easily known at the time of

   contracting based on TCI’s original contract price of $749K.405 However, R+B then

   hypothetically contends if Czar's error were discovered at or shortly after the panels

   were installed, it was easily foreseeable that the cost to remove, replace and reinstall

   the panels plus any additional remedial actions would have exceeded TCI's original




          403
             See, e.g., Donegal Mut. Ins. Co. v. Tri-Plex Sec. Alarm Sys., 622 A.2d 1086,
   1089 (Del. Super. 1992); Rob-Win, Inc. v. Lydia Sec. Monitoring Inc., No. 04C-11-276,
   2007 WL 3360036, at *5 (Del. Super. Apr. 30, 2007) (citing Donegal, 622 A.2d at 1089).
         404
             RHA Constr., Inc. v. Scott Eng’g, Inc., C.A. N11C-03-013 JRJ CCLD, 2013
   Del. Super. LEXIS 301 at *28 (Del. Super. July 24, 2013) (citing Rob-Win, 2017 WL
   3360036, at *6).
         405
             D.I. 225 at 11 (citing D.I. 243-3, Stip. Ex. 139).


                                                96
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 97 of 136 PageID #: 5021




   contract price to acquire and install the panels. 406 Thus, R+B asserts the limitation of

   $50,000 was unreasonable when made and, therefore, the purported limitation of

   liability is unenforceable.407

          The court disagrees on both points. R+B’s own hypothetical admits the possible

   damages are not “easy to ascertain.” Damages could be some unknown amount in

   excess of TCI’s contract if Czar was somehow entirely liable for all damages because

   no damages could be attributed to the actions of any other party. That is an extremely

   speculative outcome given the multitude of claims against all defendants by DSU, and

   among defendants themselves.408

          Separately, R+B’s declaration that the $50,000 limitation of liability is

   unreasonable is made without any analysis or support. Per the TCI-Czar PO, the total

   fees to be paid Czar were $6,500. 409 The $50,000 liability cap is more than seven times

   the contemplated payment for Czar’s services. Because R+B makes no showing that

   Czar’s limitation of liability was unreasonable at the time TCI and Czar agreed to the

   terms of their contract, the court declines to hold, as a m atter of law, it is

   unreasonable. 410

          406
              Id.
          407
              Id.
          408
              In the case cited by R+B, RHA, the court found it “untenable to assert the
   parties would have been able to easily ascertain damages as a result of any alleged
   breach at the time of contracting” where, inter alia, the project “involved three
   construction or holding companies, real estate agents, lawyers, engineers, [and] the
   County government . . . .” RHA, 2013 Del. Super. LEXIS 301, at *28-29.
          409
              See D.I. 243-1, Stip. Ex. 2.
          410
              The court notes R+B’s answering brief in opposition to Czar’s motion
   concludes with the statement that “Czar’s arguments with regard to limitation of liability
   are untenable and should be rejected” and “requests summary judgment on [this]


                                                 97
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 98 of 136 PageID #: 5022




          Next, R+B urges the court to find Czar’s limitation of liability clause

   unenforceable because it somehow prejudices DSU’s rights under DSU’s contract with

   TCI,411 an argument not advanced by either DSU or TCI themselves.

          R+B cites the requirement in § 5.3 (Subcontractual Relations) of the General

   Conditions of the Contract for Construction between DSU and TCI to preserve all such

   rights in the subcontracts and not to prejudice the Owner’s rights.412 R+B’s theory is

   that § 5.3 governs TCI’s subcontracting with Czar, Czar’ limitation of liability prejudices

   DSU’s rights because DSU did not contract for a limitation of liability on the services

   TCI was required to provide, and, therefore, there should be no limitation of liability for

   TCI’s subcontractors, i.e., Czar.413

          The General Terms and Conditions of the DSU-TCI Contract were not

   incorporated in the TCI-Czar Subcontract, a contract to which the court has determined

   DSU is not a third-party beneficiary. The provision R+B cites is an obligation of TCI to

   DSU, a breach of which creates a potential claim by DSU against TCI, not against Czar.

   R+B’s argument is rejected.



   issue[].” D.I. 225 at 15. R+B’s affirmative motion for summary judgment (D.I. 203)
   seeks judgment in its favor on Czar’s cross-claims against R+B. See D.I. 204 at 4, 16-
   17 (addressing Czar’s cross-claims for indemnity and contribution). R+B did not move
   for summary judgment on the disputed limitation of liability clause in the TCI-Czar
   Subcontract.
           411
                D.I. 225 at 13.
           412
                Id. (citing D.I. 243- Stip. Ex. 48, General Conditions, § 5.3 (“. . . Each
   subcontract agreement shall preserve and protect the rights of the Owner, Construction
   Manager and Architect under the Contract Documents with respect to the Work to be
   performed by the Subcontractor so that subcontracting thereof will not prejudice such
   rights . . . .”)).
           413
                Id.


                                                98
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 99 of 136 PageID #: 5023




          The remaining issues from TCI’s affirmative motion is whether the design of the

   Panel Wall System was delegated to TCI, and whether the Panel System was

   constructible.

          TCI asserts the panel design was not delegated to TCI. TCI contends whether it

   was responsible for the panel design depends upon whether the court determines

   Specification 07435 pertaining to the Wall Panels, is a “performance” specification or a

   “design” specification.414

          R+B argues TCI’s position that the Panel Design was not delegated to TCI is

   based on the erroneous, and disputed, prem ise that the Specification is not a

   Performance Specification that delegated design to TCI.415

          R+B prepared Specification 07435 - INSULATED METAL WALL PANELS

   (Addendum 3, 11/14/2013) for the Panel Wall System.416 R+B used Permatherm as its

   basis of design for the panels, and the Specifications listed both Permatherm and PFF

   as acceptable panel manufacturers.417 The Specification provided in part at Part I:

          General: Construct panel system to provide for expansion and
          contraction of component materials without causing buckling, failure of
          joint seals, undue stress on fasteners, other detrimental effects to the
          panel system or adjacent building systems, or warping of faces of panel
          system.418

   It further provided in part at Part 1.5, Submittals:


          414
              D.I. 218 at 9 (citing D.I. 243-1, Stip. Ex. 3). TCI explains the term the term
   “performance specification” is synonymous with “delegated design. Id. at 9 n.14.
          415
              D.I. 225 at 6.
          416
              D.I. 243-1, Stip. Ex. 3; D.I. 195, Stip. Fact 9 (identifying this as the
   “Specifications”).
          417
              D.I. 195, Stip. Fact. 10.
          418
              D.I. 243-1, Stip. Ex. 3 at DSU 006176.


                                                 99
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 100 of 136 PageID #:
                                    5024



        D. Engineered Drawings and Calculations: For installed products
        indicated to comply with certain design loadings, include structural
        analysis data and design prepared by an independent third party signed
        and sealed by the qualified professional engineer responsible for their
        preparation.

                1. Panel engineering to be prepared by the following, or another
                qualified engineer submitted and approved in accordance with prior
                approval process.

                       a. Paul D. Hatch, PE, PC, [xxxx xxxxxx xxxxx xxxx], Ellijay,
                       GA 30540. Phone: [xxx-xxx-xxxx]; E-mail:
                       [xxxxxxxx]@bellsouth.net. 419

        On December 27, 2019, DSU entered into a contract with TCI entitled AIA®

 Document A132™ – 2009, Standard Form of Agreement Between Owner and

 Contractor, Construction Manager as Adviser Edition for the Wall System.420 On

 January 17, 2014, TCI advised W-T it had selected PFF as its manufacturer of record

 on the Project. 421

        TCI and R+B each submit evidence suggesting disagreements as to what the

 Specifications require of TCI with respect to its contested Panel W all System design

 responsibilities,422 TCI acknowledges “Courts have confronted [the] issue [of whether a

 contract provides a performance specification or a design specification], with varying

 results as the inquiry is largely fact driven.”423 The court finds this to be a case where

 the competing arguments and facts preclude the court holding, as a matter of law, that

 the TCI was not delegated design responsibility. Thus, TCI’s motion for summary

        419
            Id., Stip. Ex. 3 at DSU 00617.
        420
            D.I. 243-3, Stip. Ex. 139; D.I. 195, Stip. Fact 14.
        421
            D.I. 243-1, Stip. Ex. 33.
        422
            See D.I. 218 at 2-5; D.I. 225 2-4.
        423
            D.I. 218 at 10 (emphasis added).


                                              100
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 101 of 136 PageID #:
                                    5025



 judgment is denied on this issue.

        TCI’s also seeks summary judgment that R+B’s Panel Wall System was not

 constructible.424 In its opening brief, TCI cites the testimony of DSU’s expert, Dannettel,

 for support.425 R+B asserts, to the extent TCI relies on DSU’s expert testimony, TCI

 asks the court to weigh and accept expert opinion to resolve the constructability.426

 R+B argues that because the court is not permitted to weigh evidence at the summary

 judgment stage, TCI’s motion must be denied. 427 In its reply brief, TCI does not directly

 counter R+B’s argument; instead it incorporates DSU’s consolidated-answering-brief

 argument that expert testimony is not required to establish R+B’s negligence.428 In the

 end, TCI’s apparent reversal in first arguing DSU’s expert testimony entitles it to

 summary judgment, and then promoting DSU’s argument that the same testimony is

 not required to establish R+B’s negligence, does not affect the outcome of its motion.

 Because court has determined, above, the constructability issue is one of several that

 require expert testimony, and by granting the Motion to Strike that testimony is absent,

 TCI’s motion for summary judgment that the Panel Wall System was not constructible is

 denied.

        TCI moves for summary judgment that DSU’s proposed repairs constitute

 economic waste. TCI and DSU dismissed all claims against each other, 429 therefore,



        424
            D.I. 218 at 5-6.
        425
            Id.
        426
            D.I. 225 at 9.
        427
            Id.
        428
            D.I. 235 at 5.
        429
            See D.I. 257.


                                            101
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 102 of 136 PageID #:
                                    5026



 TCI’s motion is denied as moot.

        The court concludes this portion of the opinion by addressing the remaining

 issues from R+B’s motion for summary judgment, i.e., whether it is entitled to summary

 judgment on the cross-claims against it by Czar, TCI, and W-T. R+B argues the

 negligence cross-claims must be supported by expert opinion on the standard of

 care.430 TCI and W-T do not proffer any expert opinion, and Czar’s expert opinions are

 offered only to defend Czar, not fault R+B.431

        Czar did not respond to R+B’s motion. Czar’s cross-claims, however, are

 premised on it being found liable to DSU, which threat has been removed by the court’s

 grant of summary judgment in Czar’s favor on DSU’s claims against it. Moreover, the

 court found that there are no joint tortfeasors among Czar and any of its co-defendants.

 Therefore, R+B’s motion is granted as to Czar’s negligence claim against R+B.

        TCI argues no expert testimony is required to establish R+B’s negligence, citing

 the “common knowledge” exception to the general rule that expert testimony is required

 to establish the applicable standard of care for professionals.432 The court has already

 determined, in its discussion of DSU and R+B’s cross-motions for summary judgment

 on DSU’s breach of contract claim, that expert testimony is required maintain a

 negligence claim with respect to R+B’s professional obligations here.433 Because TCI


        430
            D.I. 204 at 16.
        431
            D.I. 204 at 17 (citing D.I. 243-4, Stip. Ex. 175 (Czar expert report by Michael
 Johannes Paul, P.E., of Larsen & Landis)).
        432
            D.I. 224 at 8 (citing Seiler v. Levitz Furniture Co., 367 A.2d 999, 1008 (Del.
 1976).
        433
            The case cited by TCI, Dailey v. Purse, C.A. No. 06C-04-015 RFS, 2008 W L
 4824075 (Del. Super. Oct. 15, 2008), to suggest the common knowledge exception


                                            102
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 103 of 136 PageID #:
                                    5027



 proffers no expert opinion on R+B’s professional standard of care, and how that was

 breached, R+B’s motion is granted as to TCI’s negligence claim against R+B.434

 The court also notes, TCI’s cross-claims against R+B are premised its liability to

 DSU.435 Because TCI and DSU have dismissed all of their claims against each other,

 the premise of TCI’s cross-claims cannot occur. Thus, this is an additional reason to

 grant R+B’s motion as to TCI’s cross-claims.

        W-T alleges cross-claims for contribution, implied in law indemnification, and

 implied in contract indemnification. W-T’s cross-claim for contribution fails because

 there are no joint tortfeasors from whom W-T could receive contribution. Each of cross-

 claims is premised on W-T’s liability to DSU.436 The court has dismissed DSU’s only

 claim against W-T, breach of contract; thus, DSU is not entitled to recover damages

 from W-T. Consequently, R+B’s motion for summary judgment on W-T’s cross claims

 is granted.

 III.   CONCLUSION–Czar, TCI, and R+B Motions for Summary Judgment

        For the reasons discussed above:

 I.     Czar Engineering, LLC’s Motion for Summary Judgment (D.I. 215) is


 applies is not persuasive. The plaintiff there was injured when he fell from scaffolding,
 allegedly erected negligently by defendant. Id. at *1. The scaffold’s wheels should
 have been held in place by pins, which were absent. Id. While moving the scaffolding,
 a wheel fell off causing the plaintiff injury from a resulting fall. Id. The court held that
 because the alleged negligence in not putting the pins in place was within a layman’s
 common knowledge, no expert testimony was required. Id. This is in no way similar to
 R+B’s allegedly negligent design of the Panel Wall System, which the court has
 determined is not something within the common knowledge of a lay person.
        434
            TCI
        435
            See D.I. 103 (Cross-Claims).
        436
            See D.I. 97 (Cross-Claims).


                                             103
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 104 of 136 PageID #:
                                    5028



          GRANTED in Part and DENIED in part:

          A.    GRANTED as to DSU’s Count I (Breach of Contract), Count III
                (Negligence), and Count IV (Unjust Enrichment);

          B.    GRANTED as to all co-defendants’ contribution cross-claims;

          C.    GRANTED as to R+B’s indemnity cross-claim; and

          D.    DENIED as to its limitation of liability.

 II.      Thomas Company, Inc.’s Motion for Partial Summary Judgment (D.I. 217) is:

          A.    DENIED as to the enforceability of Czar’s limitation of liability provision;

          B.    DENIED as to the whether the only engineering required by TCI was the
                connections back to the building;

          C.    DENIED as to the constructability of R+B’s Panel Wall System; and

          D.    DENIED as MOOT as to whether DSU’s proposed repairs constitute
                economic waste.

 III.     Richärd+Bauer, LLC’s motion for summary judgment (D.I. 215) is:

          A.    GRANTED as to the negligence, contribution, and indemnity cross-claims
                by TCI, W-T, and Czar.

        Precision Foam Fabricators, Inc.’s Motion for Summary Judgement against
                   Delaware State University and Thomas Company, Inc.

  Thomas Company, Inc.’s Motion for Partial Summary Judgment against Precision
                             Foam Fabricators, Inc.

          PFF moves for summary judgment in its favor on DSU’s Counts I (Breach of

 Contract), III (Negligence), and IV (Unjust Enrichment) against PFF in the TAC (D.I.

 180-2); and TCI’s claims for Breach of Contract, Unjust Enrichment, Breach of

 Warranty, Common Law Indemnification and Contribution, and Contractual

 Indemnification of TCI’s Counterclaim in its Answer to Answer, Affirmative Defenses


                                               104
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 105 of 136 PageID #:
                                    5029



 and Counterclaim to [PFF’s] Complaint in TCI’s Answer to Plaintiff Delaware State

 University’s Second Amended Complaint, Counterclaim, Cross-Claims and Denial of All

 Cross-Claims and Future Cross-Claims.437 TCI moves for summary judgment in its

 favor on its Breach of Contract claim against PFF.438

       The court first addresses PFF’s motion for summary judgment in its favor on

 DSU’s Counts I, III, and IV in the TAC. Next, the court analyzes PFF and TCI’s cross-

 motions for summary judgment on TCI’s claim against PFF for breach of contract.

 Lastly, the court discusses PFF’s motion for summary judgment in its favor on TCI’s

 remaining claims against PFF for Unjust Enrichment, Breach of Warranty, Common

 Law Indemnification & Contribution, and Contractual Indemnification alleged in its

 counterclaims.

 I.    DISCUSSION–PFF and TCI Motions for Summary Judgment

       A.     DSU’S Claims against PFF

       Beginning with PFF’s motion for summary judgment on DSU’s claims against it,

 DSU’s breach of contract claim alleges it “was an intended third-party beneficiary of the

 agreements reached between Thomas and its subcontractors and suppliers . . . PFF

 . . . for the products, services and ongoing information they were obligated to provide



       437
            D.I. 205 (Precision Foam Fabricators, Inc. Motion for Summary Judgement
 against Delaware State University and Thomas Company, Inc.). Briefing on the motion
 is found at D.I. 206 (PFF Opening Brief); D.I. 222 (TCI Answering Brief); D.I. 231 (DSU
 Consolidated Answering Brief); D.I. 234 (PFF Reply Brief to TCI); and D.I. 238 (PFF
 Reply Brief to DSU).
        438
            D.I. 207 (Thomas Company, Inc. Motion for Partial Summary Judgment
 against Precision Foam Fabricators, Inc.). Briefing on the motion is found at D.I. 209
 (TCI Opening Brief); D.I. 223 (PFF Answering Brief); and D.I. 232 (TCI Reply Brief).


                                            105
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 106 of 136 PageID #:
                                    5030



 specifically for the benefit of DSU[,]”439 and “[u]pon information and belief . . . PFF . . .

 was duly bound by the terms and conditions of their respective agreements, and such

 obligations extend to DSU as an intended third-party beneficiary of those

 agreements.”440

        PFF contends it is entitled to summary judgment on DSU’s breach of contract

 because DSU is not a third-party beneficiary of PFF’s contract with TCI.441

        With respect to DSU’s status as a third-party beneficiary to the TCI-PFF contract,

 PFF’s arguments, DSU’s response, and the court’s analysis are substantially identical

 to those on the issue discussed with respect to Czar’s motion for summary judgment.

 Therefore, the court incorporates its analysis of that issue from Czar’s motion and

 briefly summarizes PFF and DSU’s respective arguments here.

        PFF argues DSU’s third-party beneficiary theory fails because the TCI-PFF PO is

 an express contract, lacking any warranty or indemnity obligations, and not even

 referring to, or making, DSU a third-party beneficiary.442 PFF states its obligation under

 that PO was simply to manufacture and deliver panels to the Project as specified, which

 obligations it met.443

        PFF points to the same provisions of the contract between DSU and TCI, AIA®

 Document B132™–2009, Standard Form of Agreement Between Owner and Architect,




        439
            D.I. 180-2 ¶ 52.
        440
            Id. ¶ 53.
        441
            D.I. 206 at 9-10.
        442
            Id. at 2.
        443
            Id.


                                              106
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 107 of 136 PageID #:
                                    5031



 Construction Manager as Advisor Edition, which govern TCI’s obligations to DSU444 as

 Czar highlighted. Section 1.1.2 of the General Conditions 445 governing DSU and TCI’s

 relationship explicitly disclaims an intent to create third-party beneficiary status on DSU

 with respect to TCI’s subcontractors on the Project.

        The court thus reviews the TCI-PFF contract which provides in nearly identical

 language as the TCI-Czar contract:

        THIS ORDER IS COMPLETE WITH ALL THE ITEMS NECCESSARY
        [sic] AND INCIDENTAL THERE TO IN STRICT ACCORDANCE WITH
        THE ENTIRE CONTRACT DOCUMENTS PREPARED [sic] THE OWNER
        AND/OR THEIR CONSULTANT, INCLUDING WITHOUT LIMITATION:
        THE GENERAL, SPECIAL AND OTHER CONDITIONS, ALL
        SPECFICIATIONS, [sic], DRAWINGS, AND INVITATIONS FOR BIDS,
        BULLETINS, ADDENDA AND MODIFICATIONS THERETO. NO OTHER
        CHANGES WILL BE ACCEPTED EXCEPT THOSE STATED HEREIN
        AND AS PER THE CONTRACT DOCUMENTS. PROVIDE WRITTEN
        DOCUMENTATION INDICATING IMPACTS FOR CHANGES AND
        REVISIONS, WHEN REQUESTED.446

        DSU’s argument with respect to this language in the TCI-PFF PO is substantially

 identical to its argument with respect to the TCI-Czar PO, i.e., that it shows PFF is

 “subject to performing its work in strict compliance with the contract documents and

 General Conditions prepared by the Owner.”447 The court again finds that argument to

 be little more than saying the language provides DSU as owner will benefit from the

 TCI-Czar contract, the expected result of every subcontract. The court also reiterates

 that DSU’s parallel statement it made in connection with Czar’s motion, i.e., that PFF’s



        444
            D.I. 195, Stip. Fact 14; D.I. 243-3, Stip. Ex 139; D.I. 206 at 10.
        445
            D.I. 243-1, Stip. Ex. 48 § 1.1.2 (emphasis added); D.I. 238 at 3.
        446
            Id., Stip. Ex. 8.
        447
            D.I. 231 at 38.


                                             107
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 108 of 136 PageID #:
                                    5032



 subcontract does not disclaim the creation of a third-party beneficiary relationship

 between the Owner and subcontractor, 448 is not the proper inquiry. The proper inquiry is

 whether there was an intent to create third-party beneficiary status on the part of DSU,

 not whether such status exists absent disclaimer.449 The language in the TCI-PFF PO

 evidences no such intent and DSU offers no other evidence showing otherwise. The

 court agrees with PFF that its contract with TCI “does not contain terms and conditions,

 or anything approaching the detail of the prime contract between DSU and TCI.”450

         Consequently, because the court determines DSU is not an intended third-party

 beneficiary to the TCI-PFF PO, PFF’s motion to for summary judgment on DSU’s Count

 I breach of contract claim is granted.

         DSU’s Count III negligence claim alleges “PFF manufactured and provided the

 defective panels for the Project” upon which DSU relied and was damaged, “including

 but not limited to damages to the building structure and property other than the panel

 wall itself.”451

         PFF argues it is entitled to summary judgment on DSU’s claim of negligence

 design because DSU identifies no standard of care or duty owed by PFF, or PFF’s

 breach of that duty, and that the negligence claim is barred by the economic loss




         448
            Id.
         449
            Cf. William M. Young Co. v. Bacon, C.A. No. 89L-JA2, 1991 WL 89817, at *4
 (Del. Super. May 1, 1991) (“Young argues that Pierce holds that a third-party
 beneficiary status will exist unless the parties have negated same in the language of the
 contract. Young's position is incorrect.”).
        450
            D.I. 206 at 10.
        451
            D.I. 180-2 ¶¶ 63, 66-69.


                                            108
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 109 of 136 PageID #:
                                    5033



 doctrine.452

        In its analysis of Czar’s motion on DSU’s Count III, the court determined that the

 economic loss doctrine bars DSU’s negligence claim against Czar because no

 exception to that doctrine allows recovery. PFF’s arguments on the application of the

 doctrine are substantially similar to Czar’s. The same analysis applies to that claim as

 alleged against PFF. Therefore, the court incorporates its analysis of that issue from

 Czar’s motion and briefly summarizes PFF’s arguments.453

        PFF cites the Third Circuit’s Pierce decision for the proposition that under

 Delaware law, absent privity of contract, a party may not maintain a cause of action

 sounding in negligence to recover for purely economic loss.454 PFF notes the Superior

 Court of Delaware’s opinions in Guardian, adopting of § 552 of the Restatement

 (Second) of Torts, and Millsboro, recognizing that adoption. 455

        PFF argues the exceptions do not apply, asserting no party in the present case

 disputes that: (1) DSU and PFF are not in privity of contract or its equivalent; and (2)



        452
             D.I. 206 at 10-14.
        453
             Thus, the court need not address PFF’s arguments regarding DSU’s failure to
 identify the standard of care or duty owed by PFF. The court notes, however, that
 elsewhere in this opinion the court grants W-T and PFF’s Motion to Strike the Thornton
 Tomasetti Report because, inter alia, Dannettel is not qualified to offer the opinions
 contained therein. The court also notes DSU does not directly address PFF’s
 arguments for summary judgment based on the standard of care/duty issue in its
 consolidated answering brief. DSU limits its to arguments to the assertion that it is a
 third party beneficiary to the TCI-PFF contract. See D.I. 231 at 37-39.
         454
             D.I. 206 at 12 (citing Pierce Assocs., Inc. v. Nemours Found., 865 F.2d 530,
 539 (3d Cir. 1988)).
         455
             Id. (citing Guardian Const. Co. v. Tetra Tech Richardson, Inc., 583 A.2d 1378,
 1386 (Del. Super. 1990) and Millsboro Fire Co. v. Constr. Mgmt. Serv., C.A. No. 05C-
 06, 2006 WL1867705, at *2 (Del. Super. June 7, 2006)).


                                            109
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 110 of 136 PageID #:
                                    5034



 DSU’s alleged losses are purely economic and do not involve property damage or

 personal injury.456 Analogizing its position to Pierce, PFF maintains DSU cannot

 recover against PFF for negligence where its damages are purely economic and there

 is no privity of contract.457 PFF also contends there are no allegations of negligent

 misrepresentation to allow the court to disregard the privity requirements.458

        DSU did not respond to PFF’s arguments regarding Count III.

        Despite being on notice of PFF’s arguments that there are no genuine issues of

 material fact precluding summary judgment in its favor on its unjust negligence claim,

 DSU responded only to the breach of contract subset of arguments advanced by PFF in

 its briefing. Thus, based on the evidence and argument PFF provides in support of its

 motion, and DSU’s failure to respond, the court determines that claim is abandoned.

 There is no genuine issue of material in dispute, and PFF’s motion for summary

 judgment on Count III is granted.459

        DSU’s Count IV unjust enrichment claim alleges “Defendant[] . . . PFF . . . [was]

 directly and unjustly enriched by [its] actions to DSU’s impoverishment and

 detriment[,]”460 and “[a]s a result of [PFF’s] defective and deficient work, [its] enrichment



        456
             Id.
        457
             Id. (citing Pierce, supra, at 865 F.2d 539-41 (under Delaware law, owner had
 neither a third party beneficiary claim nor a negligence claim against a subcontractor)).
         458
             Id. at 13.
         459
             See Baldonado v. Avrinmeritor, Inc., C.A. No. 13-833-SLR-CJB, 2014 W L
 2116112, at *7 (D. Del. May 20, 2014) (responding to only a subset of arguments
 subject to a dispositive motion is deemed abandonment of the un-responded to claims)
 (citing cases), report and recommendation adopted, C.A. No. 13-833-SLR/CJB, 2014
 WL 2621119 (D. Del. June 10, 2014).
         460
             D.I. 180-2 ¶ 71.


                                             110
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 111 of 136 PageID #:
                                    5035



 was unjustified, and there is no remedy available to DSU.”461

        PFF contends it is entitled to summary judgment in its favor on DSU’s Count IV

 unjust enrichment claim because DSU’s contracts with TCI and other parties provide full

 relief.462 PFF makes substantially similar arguments as Czar which were addressed in

 the court’s analysis of Czar’s motion. Here again, DSU’s claim fails.

        In summary, DSU alleges separate breach of contract and unjust enrichment

 claims against PFF.463 PFF argues quasi-contractual relief against a third party is not

 appropriate where a contract exists and provides for full relief.464 PFF argues DSU

 possess multiple direct contracts upon which it seeks relief.465 The prime contracts

 DSU entered regarding the design, engineering, drawings, oversight, furnishing, and

 installation of the Panels at issue purportedly provide for complete relief in the event of



        461
            Id. ¶ 72.
        462
            D.I. 206 at 13.
        463
            D.I. 180-2 (Counts I and IV).
        464
            D.I. 206 at 13 (citing Kuroda v. SPJS Holdings, L.L.C., 971 A.2d 872, 891
 (Del. Ch. 2009); Chrysler Corp. v. Airtemp Corp., 426 A.2d 845, 855 (Del. Super. 1980)
 (“‘The mere fact that a person benefits another is not itself sufficient to require the other
 to make restitution.’ Ibid, comment c. In order to warrant restitution, the retention of the
 benefit must be unjust. Ibid.” (citing Restatement of Restitution, Section 1). Absent a
 showing that the plaintiff was unable to gain contractual relief, it was not entitled to
 pursue its claims for quantum meruit, implied contract, or restitution against a third party
 not in privity of contract.).
        465
            Id. at 13-14. PFF notes DSU contracted with TCI for the design, engineering,
 drawings, furnishing and installation of the Wall System, which provides for relief in the
 event of a contract breach. D.I. 195, Stip. Fact 14. T hose obligations were assured by
 Liberty Mutual under the performance bond issued on TCI’s behalf and in favor of DSU.
 D.I. 195, Stip. Fact 15. DSU contracted with R+B for the design, Drawings and
 Specifications for, inter alia, the façade, which likewise provides relief for design or
 defects. D.I. 195, Stip. Fact 7. DSU contracted with W-T for Construction Manager as
 Advisor services, which also provides for relief for W-T’s breaches. D.I. 195, Stip.
 Fact 12.


                                             111
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 112 of 136 PageID #:
                                    5036



 a breach.466 PFF asserts DSU’s failure to show a lack of basis for recovery under these

 contracts that might otherwise justify quasi-contractual relief against PFF demonstrates

 the unjust enrichment claim against PFF should be dismissed.467

        DSU did not respond to PFF’s arguments regarding Count IV.

        DSU’s Count I alleges a breach of contract claim against PFF; a claim it argues

 in its opposition brief is supported under a third-party beneficiary argument.468 Despite

 being on notice of PFF’s arguments that there are no genuine issues of material fact

 precluding summary judgment in its favor on its unjust enrichment claim, DSU

 responded only to the breach of contract subset of arguments PFF advanced in briefing

 on its motion. Thus, based on the evidence and argument PFF provides in support of

 its motion, and DSU’s failure to respond, the court determines that claim is abandoned,

 there is no genuine issue of material in dispute, and PFF’s motion for summary

 judgment on Count IV is granted.469

        Thus, PFF’s motion for summary judgment on all claims asserted against it by

 DSU is granted in its entirety.

        B.     PFF and TCI’s Cross-Motions on TCI’s Breach of Contract Claim
               against PFF

        The court next proceeds to PFF and TCI’s cross-motions for summary judgment

 on TCI’s breach of contract claims against PFF, followed by PFF’s motion for summary

 judgment on TCI’s claims against PFF for unjust enrichment, breach of warranty,

        466
            D.I. 206 at 14.
        467
            Id.
        468
            See D.I. 231 at 37-38.
        469
            See Baldonado, 2014 WL 2116112, at *7.


                                            112
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 113 of 136 PageID #:
                                    5037



 common law indemnification and contribution, and contractual Indem nification.

        The following procedural background is relevant to TCI’s breach of contract claim

 against PFF.

        On November 13, 2015, PFF initiated this litigation by filing suit against TCI in

 New Castle County Superior Court.470 PFF asserted it had not been paid in full for the

 metal panels it supplied on the Project, and asserted a claim against TCI for breach of

 contract and a payment bond claim against TCI’s surety, Liberty Mutual.471 Thereafter,

 the matter was removed to this court on the basis of diversity jurisdiction.472

        TCI asserted counterclaims against PFF and joined DSU as a third-party

 defendant.473 On December 18, 2015, TCI filed its Answer, Affirmative Defenses and

 Counterclaim to [, PFF’s,] Complaint, alleging Breach of Contract (Count I), Unjust

 Enrichment (Count II), Breach of Warranty (Count III), Common Law Indemnification

 and Contribution (Count IV), and Contractual Indem nification (Count V) against PFF.474

 On January 4, 2016, TCI filed a Third Party Complaint against DSU, alleging Breach of

 Contract (Count I), Unjust Enrichment (Count II), and Violation of 29 Del. C. § 6516(f)

 (Count III).475 Ultimately, the other parties were joined and the court granted a joint

 motion to realign the parties with DSU as the plaintiff.476 On July 13, 2018, after

        470
            See D.I. 1-1 (PFF Complaint).
        471
            Id.
        472
            See D.I. 1 (Notice of Removal).
        473
            See D.I. 7 (TCI Answer and Counterclaim); D.I. 8. (TCI Third Party
 Complaint).
        474
            D.I. 7.
        475
            D.I. 8.
        476
            See D.I. 73 (Joint Motion to Realign Parties). The court ordered the
 realignment of the parties on May 1, 2018. See Docket Entry, May 1, 2018 (SO


                                             113
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 114 of 136 PageID #:
                                    5038



 realignment of the parties, TCI filed its Answer to Plaintiff Delaware State University’s

 Second Amended Complaint, Counterclaim, Cross-Claims and Denial of All Cross-

 Claims and Future Cross-Claims.477 TCI’s July 13, 2018 filing reiterated its original

 claims against PFF, but under different Count numbers.478

        TCI’s breach of contract claim alleges it “entered a contract with [PFF] to

 purchase certain metal panels and related material for use on the Project[,] that

 “required PFF to deliver materials ‘in strict accordance’ with the ‘general, special and

 other conditions, all specifications, drawings, initiations for bids, bulletins, addenda and

 modifications thereto’ issued for Project.”479 “PFF failed to timely deliver its materials to

 the Project, resulting in delay and additional costs to [TCI,]” and “when PFF did deliver

 its materials, they were deemed defective by DSU and/or its representatives, causing

 [TCI] to incur additional costs to investigate, mitigate, remove and reinstall the

 materials.”480



 ORDERED D.I. 73 Joint MOTION Re-align parties filed by Delaware State University).
         477
             D.I. 103.
         478
             TCI’s original complaint includes these claims against PFF. See D.I. 7. After
 additional parties entered the litigation, and the court’s realignment making DSU the
 plaintiff, TCI’s July 13, 2018 filing reiterated its claims against DSU made in D.I. 8,
 added a cross-claim for indemnification against R+B, Czar, PFF, W-T, and Ashford (D.I.
 103, Cross-Claim Count I), and reiterated its breach of contract, unjust enrichment, and
 breach of warranty claims against PFF. Id. (Cross-Claims II, III, and IV, respectively).
 Although TCI references the claims recited in D.I. 103 at the beginning of its opening
 brief in support of its affirmative motion for summary judgment, and in its opposition
 brief to PFF’s affirmative motion, (see D.I. 209 at 1; D.I. 222 at 1, respectively), TCI and
 PFF each refer to the Count numbers from D.I. 7 in their respective briefs. To avoid
 confusion, the court refers to the basis of the claim being discussed rather than count
 number, e.g., “breach of contract,” rather than “Count x.”
         479
             D.I. 103 at 13-14, ¶¶ 3-4.
         480
             Id. at 14, ¶ 6.


                                             114
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 115 of 136 PageID #:
                                    5039



        To prevail on a breach of contract under Delaware law, a party must show: (1)

 the existence of a contract; (2) breach of an obligation imposed by the contract; and (3)

 damages resulting from said breach.481 PFF asserts TCI cannot demonstrate facts

 essential to elements 2 and 3 and it is entitled to summary judgment.482

        Specifically, PFF argues no party has established that PFF is the cause of the

 Panel deformations.483 PFF asserts there is no evidence that it is the cause of the

 deformations, which all parties agree are caused by differential temperature between

 the outside and interior panel skins. 484 PFF maintains it met its contractual obligation to

 TCI manufacture and deliver panels to the Project as specified.485

        TCI argues the evidence shows that PFF breached its contract with TCI related

 to the first set of panels PFF supplied on the Project because those panels did not m eet

 the requirements of the Project Specifications and did not match the approved panel

 sample PFF supplied.486 As a result of that alleged breach, TCI maintains it is entitled

 to partial summary judgment related to damages it suffered due to delays resulting from

 PFF’s breach.487

        It is important to reiterate that TCI’s breach of contract claim against PFF only

        481
              Markow v. Synageva Biopharma Corp., C.A. No. C.A. No. N15C–06–152
 WCC CCLD, 2016 WL 1613419, at *4 (Del. Super. Mar. 3, 2016). PFF acknow ledges
 “there is no dispute that TCI and PFF entered into a valid PO,” but assets “that PO was
 strictly limited only to PFF’s manufacture and delivery of the Panels per the
 specifications TCI provided PFF. . . .” D.I. 234 at 6.
          482
              D.I. 206 at 15.
          483
              Id. at 1-2.
          484
              Id. at 2.
          485
              Id.
          486
              Id.
          487
              Id.


                                             115
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 116 of 136 PageID #:
                                    5040



 concerns the first set of panels PFF supplied, and the damages, if any, TCI suffered as

 a result of the purported breach. The following are relevant contracts, requirements,

 time lines, and events relevant to PFF and TCI’s cross-motions.

        On January 12, 2012, DSU and W-T entered into a contract titled AIA®

 Document C132™ – 2009, Standard Form of Agreement Between Owner and

 Construction Manager as Adviser; AIA® Document A232™ – 2009, General

 Conditions of the Contract for Construction, Construction Manager as Adviser

 Edition; and Section 00730–SUPPLEMENTARY GENERAL CONDITIONS TO THE

 CONTRACT.488

        On January 20, 2012, DSU retained R+B as the Architect of Record for the

 OSCAR Facility pursuant to an AIA® Document B132™--2009, Standard Form of

 Agreement Between Owner and Architect, Construction Manager as Adviser

 Edition.489

        On December 27, 2013, DSU entered a contract with DSU entered a contract

 with TCI entitled AIA® Document A132™--2009, Standard Form of Agreement

 Between Owner and Contractor, Construction Manager as Adviser Edition for the

 Wall System in connection with the Project.490 On January 20, 2014, TCI entered into a

 valid and binding purchase order contract with PFF to purchase insulated panels for the



        488
             D.I. 195, Stip. Fact 12; D.I. 243-2, Stip. Ex. 94 (DSU-W-T contract); D.I. 243-
 2, Stip. Ex. 48 (General Conditions); & D.I. 243-3, Stip. Ex. 140 (Section 00730),
 respectively.
         489
             D.I. 243-1, Stip. Ex. 47.
         490
             D.I. 195, Stip. Fact 14; D.I. 143-3, Stip. Ex. 139.


                                             116
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 117 of 136 PageID #:
                                    5041


 benefit of the Project and Owner,491 which states:

        THIS ORDER IS COMPLETE WITH ALL THE ITEMS NECCESSARY
        [sic] AND INCIDENTAL THERE TO IN STRICT ACCORDANCE WITH
        THE ENTIRE CONTRACT DOCUMENTS PREPARED [sic] THE OWNER
        AND/OR THEIR CONSULTANT, INCLUDING WITHOUT LIMITATION:
        THE GENERAL, SPECIAL AND OTHER CONDITIONS, ALL
        SPECFICIATIONS, [sic], DRAWINGS, AND INVITATIONS FOR BIDS,
        BULLETINS, ADDENDA AND MODIFICATIONS THERETO. NO OTHER
        CHANGES WILL BE ACCEPTED EXCEPT THOSE STATED HEREIN
        AND AS PER THE CONTRACT DOCUMENTS. PROVIDE WRITTEN
        DOCUMENTATION INDICATING IMPACTS FOR CHANGES AND
        REVISIONS, WHEN REQUESTED.492

        Section 3.12.3 of the Project’s General Conditions requires the Contractor to

 recites “Samples are physical examples that illustrate materials, equipment or

 workmanship and establish standards by which the Work will be judged.493

        W-T had “the authority to reject work that does not conform to the Contract

 Documents.”494

        On May 14, 2014, the Project architect, R&B, approved a sample of the metal

 panels supplied by PFF.495

        The Specifications required the PFF supplied panels to have a mirrored finish,496




        491
             D.I. 1-1 (Precision Foam Fabricators, Inc. v. Thomas Co., Inc., C.A. No.
 N15C-11-115 CLS (Del. Super. Nov. 13, 2015), ¶¶ 9, 17; D.I. 243-1, Stip. Ex. 8.
         492
             D.I. 243-1, Stip. Ex. 8.
         493
             Id., Ex. 48 (General Conditions) § 3.12.3.
         494
             Id., Stip. Ex. 48 (General Conditions) § 4.2.8; see also D.I. 243-3, Stip. Ex. 94
 (DSU-W-T Contract) § 3.3.14.
         495
             D.I. 207-2, Ex. A (May 14, 2014 Approval) at Thomas0044 (“The sample
 submitted is acceptable . . . .”).
         496
             D.I. 243-1, Stip. Ex. 3 (Specifications, Nov. 14, 2013, Addendum 3) at
 § 2.3.B.2 (“Exterior face . . . to be polished stainless with . . . with [ ] polished mirror
 finish”).


                                             117
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 118 of 136 PageID #:
                                    5042


 which PFF acknowledges was provided the Specifications.497

        The first set of PFF panels was timely delivered to the Project on September 30,

 2014.498 The Project schedule issued by W-T in effect at the time required panel

 installation be completed by October 27, 2014. 499 Installation began on October 6,

 2014.500 When installation began, W-T advised TCI that the finish on the installed

 panels “does not match the samples.”501 Specifically, the delivered panels had a “dull,”

 “hazy” or “cloudy” look rather than the mirrored appearance of the samples.502

        On October 8, 2014, DSU formally notified TCI that there was a “discrepancy

 between the exterior finish of the insulated panels that have been supplied and the

 sample that was reviewed and approved by the Architect” and requested an immediate

 meeting with TCI, PFF, W-T and R&B to address the issue. 503

        PFF participated in an October 9, 2014, telephonic conf erence and an October



        497
             D.I. 223 at 1; D.I. 234 at 6.
        498
             D.I. 195, Stip. Fact 25; see also D.I. 2007-2, Ex. B (Oct. 13, 2014 DSU email)
 at Thomas005.
        499
             D.I. 207-2, Ex. C (Sept. 1, 2014 Project Schedule Update) at T homas009.
 PFF states the PO made no reference to any schedule and no schedule–or any of the
 other alleged contract documents–accompanied the PO. D.I. 223 at 1 (Disputed Fact
 2).
        500
             D.I. 243-3 Stip. Ex. 124 (Oct. 30, 2014 Project Minutes), at DSU0003821; D.I.
 243-12 (George Dep.) at 309:9-23 (confirming minutes are accurate).
        501
             D.I. 243-3, Stip. Ex. 125 (Oct. 6, 2014 email).
        502
             D.I. 207-2, Ex. D (Oct. 8, 2014 email) at Thomas014-017 (describing panels
 as “‘dull’ not mirror like samples”); id., Ex. B (Oct. 13, 2014 DSU email) at Thomas005
 (describing panels as “cloudy”); D.I. 243-16 (Mefferd Dep., PFF corporate designee) at
 176:25-177:20 (describing panels as “cloudy” and not “shiny”); D.I. 243-12 (George
 Dep., W-T corporate designee) at 309:24-310:7 (“[W]e . . . started looking at the finish,
 it was a little blurry, it wasn’t that mirror finish that the sample was original provided
 was.”), 176:13-19 (“the first panels were rejected because the finish was not correct”).
        503
             D.I. 243-1, Stip. Ex. 21 (Oct. 8, 2014 Letter).


                                            118
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 119 of 136 PageID #:
                                    5043


 10, 2014 in-person meeting to address the issue. 504 At the time, all parties present,

 including PFF, “agreed that the metal finish on the first batch of panels that was

 fabricated does not all align with what was represented by the product sample that was

 submitted and approved.”505 Thereafter, DSU formally rejected the PFF panels,

 confirming the rejection in a formal notice subsequently issued on October 21, 2014. 506

       At deposition, PFF’s corporate designee, Ricky Mefferd, testified that the first set

 of Panels were rejected due to their appearance.

       Q. . . . Ultimately, the first batch of panels that were delivered to the
       site were rejected, were they not?

       A. They were rejected based on the appearance or esthetics of the
       panel.

       Q. Okay.

       A. That is correct.

       Q. And what is your understanding the problems or issues with the
       appearance and the esthetics of the panels that were delivered?

       A. My understanding is that the owner did not believe that it matched or
       appeared–it was a different shade than what his–what he had agreed
       upon, I'll call it.

       Q. A different shade?

       A. A different–not a shade–appearance, I guess, not shade, but . . .



       504
            D.I. 243-3, Stip. Ex. 127 (Minutes of Oct. 9, 2014 Telephonic Conference);
 D.I. 207-2, Ex. B (October 13, 2014 DSU Email) at Thomas005 (summarizing Oct. 10,
 2014 meeting).
        505
            D.I. 207-2, Ex. B (Oct. 13, 2014 DSU email) at Thomas005 (summarizing Oct.
 10, 2014 meeting).
        506
            See D.I. 243-3, Stip. Ex. 104 (Oct. 21, 2014 Letter); D.I. 243-12 (George
 Dep.) at 176:18-19 (“the first panels were rejected because the finish was not correct”).


                                            119
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 120 of 136 PageID #:
                                    5044


        Q. It was cloudy?

        A. It was cloudy.

        Q. It wasn't shiny?

        A. Right.507

        As a result of the aesthetic defect, Mefferd testified PFF manufactured, and paid

 for, new panels.

        A. What, if anything, did [PFF] do to correct—did you manufacture new
        panels?

        A. We did.

        Q: Who paid for that?

        A. PFF.

        Q. Okay. So PFF paid for it acknowledging that the ones delivered
        were unacceptable?

        A. Based on the finish, correct, yes.508

        Mefferd testified PFF acknowledged, and accepted responsibility for, the

 rejection.

        Q. You acknowledge that the panels were rejected?

        A. I do.

        Q. And you accepted responsibility for the rejection, correct?

        [Objection]

        A. We did.



        507
              D.I. 243-16 (Mefferd Dep.) at 176:25-177:20 (emphasis added).
        508
              Id. (Mefferd Dep.) at 178:17-24 (emphasis added).


                                             120
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 121 of 136 PageID #:
                                    5045


        Q. And you agreed to provide replacement panels that met the
        specifications, correct?

        A. Yes.509

        The court finds the evidence shows, with respect to the first panels delivered,

 that PFF breached its contract with TCI. PFF admits “there is no dispute that TCI and

 PFF entered into a valid PO, that PO was strictly limited only to PFF’s manufacture and

 delivery of the Panels per the [S]pecifications TCI provided PFF . . . .”510 PFF states the

 panels were only rejected “on aesthetic grounds.511 That, however, is the point. The

 Specifications required the PFF supplied panels to have a mirrored finish.512

 Correspondence, contemporaneous documentation, and Mefferd’s testimony confirm

 the first set of panels PFF delivered did not meet that requirement.

        In an attempt to negate the impact of Mefferd’s testimony, PFF submits the

 affidavit of former PFF employee Daniel Garner attached to its brief opposing TCI’s

 motion,513 and challenges TCI’s arguments for:

        TCI blindly rel[ying] on PFF’s corporate designee, who testified that (a)
        PFF’s assets were sold in 2016; (b) he only had knowledge that PFF had
        a contract and was not involved in the Project; and (c) disputed much of
        what TCI now relies upon. Mr. Garner . . . was the better person to testify
        to these items. Mr. Garner retired in 2016 and no party subpoenaed him
        for deposition testimony.514



        509
            Id. (Mefferd Dep.) at 211:22-212:6 (emphasis added).
        510
            D.I. 234 at 6.
        511
            D.I. 206 at 2; D.I. 234 at 1.
        512
            D.I. 243-1, Stip. Ex. 3 (Specifications, Nov. 14, 2013, Addendum 3) § 2.3.B.2
 (“Exterior face . . . to be polished stainless with . . . with [ ] polished mirror finish”).
        513
            D.I. 223-1 (Garner Aff.).
        514
            D.I. 223 at 4 n.7 (citing D.I. 243-16 (Mefferd Dep.) at 11:1-8, 19:9-16;
 19:21-20:3); D.I. 234 at 4 n.4 (same).


                                             121
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 122 of 136 PageID #:
                                    5046


 The court finds PFF’s criticism is unwarranted.

        A “Rule 30(b)(6) designee presents the corporation's, rather than his personal,

 ‘position’ on a topic and, in addition to testif ying about facts within the corporation's

 knowledge, testifies about the corporation's subjective beliefs and opinions, and its

 interpretation of documents and events.”515 “A corporation has an affirmative duty to

 produce a representative who can answer questions that are within the scope of the

 matters described in the notice.” 516 “The duty of preparation goes beyond the

 designee's personal knowledge and matters in which the designee was personally

 involved. If necessary, the deponent must use documents, past employees, or other

 resources to obtain responsive information.”517

        Generally, “[a] party may not retract prior 30(b)(6) testimony with a later affidavit,

 and then use that affidavit to preclude summary judgment.”518 As the Daubert Court

 explained:

        Where the nonmovant in a motion for summary judgment submits an
        affidavit that directly contradicts an earlier Rule 30(b)(6) deposition and
        the movant relied upon and based its motion on the prior deposition,
        several courts have disregarded the later affidavit. However, where the
        affidavit is ‘accompanied by a reasonable explanation’ of why it was not
        offered earlier, courts have allowed a contradictory or inconsistent affidavit
        to nonetheless be admitted to supplement the earlier submitted Rule
        30(b)(6) testimony.519


        515
             Ethypharm S.A. France v. Abbott Labs., 271 F.R.D. 82, 93 (D. Del. 2010).
        516
             Crawford v. George & Lynch, Inc., 19 F. Supp. 3d 546, 554 (D. Del. 2013).
         517
             Id. (internal citations omitted) (emphasis added).
         518
             Daubert v. NRA Grp., LLC, 189 F. Supp. 3d 442, 458–59 (M.D. Pa. 2016),
 aff'd in relevant part, 861 F.3d 382 (3d Cir. 2017). W hether to disregard an affidavit
 under the sham-affidavit doctrine is up to the court’s discretion. See Daubert, 861 F.3d
 at 389.
         519
             Id. at 258 (citations omitted).


                                              122
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 123 of 136 PageID #:
                                    5047


        As TCI contends, Mefferd’s testimony was undoubtedly within the scope of the

 topics about which he was to testify.520 Here, PFF provides no explanation why the

 information Garner provides was not offered earlier, or why that information was

 unavailable to Mefferd prior to his deposition. Mefferd testified Garner was the most

 knowledgeable individual about the subject matter of the litigation and would have

 “extremely” important information.521 He was sure PFF had Garner’s contact

 information, but he did not attempt to speak to Garner in preparation for his Rule

 30(b)(6) deposition. 522

        Thus, the court grants TCI’s motion, and denies PFF’s motion, to the extent each

 seek summary judgment on TCI’s breach of contract claim against PFF.523 The court

 must now determine whether summary judgment is appropriate on TCI’s claim for

 damages as a result of that breach.

        TCI argues it should be granted judgment in its favor and against PFF in the


        520
             D.I. 232 at 5 (citing D.I. 243-1, Stip. Ex. 4 (Rule30(b)(6) Notice of Deposition
 to PFF); id., Stip. Ex. 24 (Supplemental Rule 30(b)(6) Notice to PFF); D.I. 234-16
 (Mefferd Dep.) at 11:22-24, 201:5-8 (confirming designee was prepared to testify as to
 all topics in the notices)).
         521
             D.I. 234-16 (Mefferd Dep.) at 136:23-137:17; 201:18-24.
         522
             Id. In response to PFF’s criticism that no other party subpoenaed Garner, TCI
 states that once PFF’s 30(b)(6) witness acknowledged the finish defect in the first set of
 panels, it relied on that testimony and had no need to subpoena Garner. Separately ,
 PFF’s argument that Mefferd’s testimony “only confirms PFF’s present general
 understanding of why the Owner rejected the Panels by an individual who had no
 involvement in the Project contemporaneously . . . not that it agreed with any rejection
 or the existence of any alleged aesthetic defects[,]” D.I. 234 at 4, is similarly
 unpersuasive. Mefferd was PFF’s 30(b)(6) witness, his contemporaneous involvement
 in the Project was not necessary for him to testify in that role.
         523
             Because the court determines the first set of panels breached the contract for
 lack of compliance with the specification, it need not address the parties’ argument that
 a breach is also shown because the first set of panels did not match the sample panels.


                                             123
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 124 of 136 PageID #:
                                    5048


 amount of $163,622.68 plus prejudgment interest of $46,398.80 through the date of its

 motion (and accruing at $25.78 per day thereafter) related to the first set of defective

 panels PFF supplied on the Project. 524

        PFF argues its motion should be granted on TCI’s claim for damages because

 TCI did not provide any expert report or testimony that PFF delayed the Project or

 caused TCI field inefficiency or additional costs.525 PFF argues TCI’s failure to provide

 expert testimony that PFF breached any duty or caused delay to the Project precludes

 recovery for claimed delay damages, particularly, where, as here, TCI has sought

 recovery for delays from the Owner, not PFF.526 Similarly, PFF argues TCI’s motion

 should be denied because TCI has not met its burden of showing the rejection of the

 first set of panels actually delayed and impacted TCI or that TCI’s damages resulted

 from PFF’s breach and not for other causes, including TCI’s own failures to mitigate.527

        The following evidence is relevant to the damages issue.

        The first set of PFF panels was timely delivered to the Project on September 30,

 2014.528 Installation began on October 6, 2014 529 despite finish issues being noted and

 TCI notifying PFF of the issue that day.530 On October 8, 2014, DSU issued a letter




        524
           D.I. 209 at 2.
        525
           D.I. 206 at 6.
       526
           Id. at 2.
       527
           D.I. 223 at 1.
       528
           D.I. 195, Stip. Fact 25; see also D.I. 2007-2, Ex. B (Oct. 13, 2014 DSU email)
 at Thomas005.
       529
           D.I. 243-3 Stip. Ex. 124 (Oct. 30, 2014 Project Minutes), at DSU0003821; D.I.
 243-12 (George Dep.) at 309:9-23 (confirming minutes are accurate).
       530
           See D.I. 207-2, Ex. B (Oct. 13, 2014 email) at Thomas005.


                                            124
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 125 of 136 PageID #:
                                    5049


 identifying the concern and TCI ceased panel installation that day.531

        On October 10, 2014, the parties met to discuss a path forward.532 At that

 meeting, the parties agreed that the overall project schedule it did not appear the

 overall project schedule would be impacted by the panel replacement issue.533 PFF

 agreed to manufacture replacement panels at its cost. 534 DSU and W-T approved

 PFF’s proposed replacement panels on October 29, 2014. 535 The replacement panels

 were delivered to the Project on October 31, 2014 and were confirmed to have the

 appropriate mirrored finish.536

        After the first set of panels was rejected, W-T advised TCI that the rejection

 cased a delay to the Project and that TCI would have to establish a recovery schedule

 to avoid impact to the overall schedule.537 W-T also advised TCI it would not be paid for

 any work on the Project until the replacement panels were delivered.538 W-T further

 instructed TCI to provide a “make-up once the panels are onsite due to the f inish delay”

 and that it was expecting 10-hour days 5 days per week and an additional 8-hour shift




        531
             Id.
        532
             Id.
         533
             Id. at Thomas006. W-T’s designee stated it was able to mitigate the affect of
 TCI’s delay relating to panel replacement on other trades involved in the Project. D.I.
 243-12 (George Dep.) at 208:1-4.
         534
             See D.I. 243-16 (Mefferd Dep.) at 178:17-24.
         535
             See D.I. 207-2, Ex. G (Oct. 29, 2014 Email) at Thomas022.
         536
             See D.I. 207-2, Ex. H (Nov. 4, 2014 Email) at Thomas023-024. At the time of
 rejection, Thomas had already installed 12 panels. See D.I. 243-3, Stip. Ex. 127
 (Minutes of Oct. 9, 2014 Telephonic Conference).
         537
             See D.I. 243-3, Stip. Ex. 104 (Oct. 21, 2014 Letter).
         538
             See D.I. 207-2, Ex. F (Oct. 13, 2014 Email) at Thomas019.


                                            125
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 126 of 136 PageID #:
                                    5050


 on Saturdays.539

        Mefferd’s testimony acknowledged there was a cost to remove the rejected

 panels that had been installed, and that som e period of time necessarily elapsed after

 the first set of panels was rejected until it delivered replacement panels to be

 installed.540 Although he assumed TCI had a schedule it was required to keep with

 respect to the Project, he was not privy to that schedule. 541 The TCI-PFF PO did not

 reference any schedule and there is no evidence TCI provided PFF any other

 documents, except for the Specifications, when TCI issued the PO to PFF. 542

        TCI submits a lengthy summary of its damages from October 5, 2014 through

 July 23, 2015 in support of the amount of damages it seek from PFF.543 Based on the


        539
             See, e.g., Id., Ex. I (Oct. 22, 2014 email) at Thomas025; id., Ex. J (Oct. 29,
 2014 email) at Thomas026 (confirming Thomas would work “10-hour days plus
 Saturdays to get back on schedule.”); D.I. 243-12 (George Dep.) at 297:9-17(testifying
 that W-T advised TCI of the need to continue working overtime to make up for time lost
 because of the rejected PFF panels).
         540
             D.I. 243-16 (Mefferd Dep.) at 203:13-17, 205:13-17, 211:2-6.
         541
             Id. (Mefferd Dep.) at 203:7-12. He testified that PFF “do[esn’t] get production
 schedules on a normal basis for all of our customers.” Id. (Mefferd Dep.) at 207:18-
 208:1.
         542
             Mefferd testified PFF did not receive other relevant documents until the issues
 with the first set of panels arose. See id. (MefferdvDep.) at 24:14-23, 51:14-19, 56:6-
 13; 207:18-208:1.
         543
             D.I. 207-2, Ex. K (Audited Damages Calculation and Project Payroll and
 Expense Records). Expenses TCI attributes to the delay caused by the rejection of the
 first set of PFF panels are: $53,345 in direct labor costs to erect the orig inal defective
 panels, id., Ex. K at Thomas052 (calculation of direct labor costs to erect panels) and
 Thomas044-200 (audited payroll and Project expense records); $54,074.65 in direct
 labor costs to remove the erected defective panels, id., Ex. K at Thomas033
 (calculation of direct labor costs to remove panels) and Thomas044-200 (audited
 payroll and Project expense records); $32,758.94 in overtime costs as a result of
 accelerating work to mitigate the delay caused by the original defective panels. id., Ex.
 K at Thomas034 (calculation of overtime costs incurred related to first set of defective
 panels) and Thomas044-200 (audited payroll and Project expense records). TCI


                                            126
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 127 of 136 PageID #:
                                    5051


 expenses set forth therein, and the amount it attributes to PFF, TCI calculates its

 damages resulting from PFF’s breach of contract are $163,622.68. 544 It calculates

 statutory interest on $163,622.68, from the date of breach, September 30, 2014, to the

 date of this motion totals $46,398.80. 545

        The court denies TCI’s motion with respect to damages. Compensation for injury

 due to a breach of a contract should “place [the injured party] in the same position that

 he would have been in if the contract had been performed. The measure of damages

 is the loss actually sustained as a result of the breach of the contract.”546 However, “[a]

 court must . . . reduce the calculated damages by the amount of loss ‘that [the plaintiff]

 could have avoided by reasonable efforts.’”547

        [O]n a motion for summary judgment the evidence and inferences drawn
        from it are viewed in the light most favorable to the non-moving party . . . .
        It is axiomatic that a plaintiff, in order to recover damages from a
        defendant for breach of contract, must demonstrate with reasonable
        certainty that defendant's breach caused the loss. Reasonable certainty
        is not equivalent to absolute certainty; rather, the requirement that plaintiff


 asserts that, overall, it was delayed 10 months in the completion of the Project, resulting
 in additional field/general conditions costs of $193,340.875 (for supervision, equipment
 rentals, job trailer, etc.) and additional home office overhead of $41,092.20. id., Ex. K at
 Thomas039 (calculating delay and additional field/general conditions costs). TCI
 attributes one month of that delay (Sept. 30, 2014-Oct. 31, 2014), or 10%, to PFF,
 resulting in additional field/general condition costs of $19,334.09 in costs and additional
 home office overhead costs of $4,109. See D.I. 195, Stip. Facts 25 (showing initial
 panels delivered Sept. 30, 2014); D.I. 243-3, Stip. Ex. 124 and D.I. 207-2, Ex. H (Nov.
 4, 2014 email) at Thomas023 (showing replacement panels delivered Oct. 31, 2014).
         544
             See D.I. 207-2, Ex. K (Audited Damages Calculation and Payroll Records) at
 Thomas027-200.
         545
             D.I. 207-2, Declaration of George Thomas, at Thomas004-005 ¶ 4 (calculating
 prejudgment simple interest of 5.75% per annum with daily interest of $25.78).
         546
             J.J. White, Inc. v. Metro. Merch. Mart, 107 A.2d 892, 894 (Del. Super. 1954).
         547
             Vici Racing, LLC v. T-Mobile USA, Inc., 763 F.3d 273, 294-95; 299 (3rd Cir.
 2014) (alteration in original) (internal quotation marks and citations omitted).


                                              127
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 128 of 136 PageID #:
                                    5052


        show defendant's breach to be the cause of his injury with “reasonable
        certainty” merely means that the fact of damages must be taken out of the
        area of speculation.548

        TCI argues its actual costs in correcting PFF’s defective performance is the

 correct measure of damages here, and the only method of demonstrating that cost is

 through TCI’s financial records.549

        With respect to TCI’s motion for damages, the focus is the damages TCI

 allegedly suffered due to the delay resulting from PFF’s rejected first set of panels, and

 the extent those damages are attributable to PFF with reasonable certainty. PFF

 asserts TCI fails to meet its burden to prove its resulting damages.550

        PFF states the delay in the installation of the replacement panels did not impact

 the overall Project schedule. 551 The overall Project schedule is not the precise issue,

 however, the issue is what damages TCI specifically suffered as a result of the delay

 from the rejection of the first set of panels.

        TCI requests summary judgment as to a specific amount of damages, but PFF

 presents arguments raising a reasonable doubt as to the amount of damages to which

 TCI may be entitled. First, PFF raises the issue of whether TCI attempted mitigation

 with respect to TCI’s extra expenses, noting TCI continued to install additional panels

 from the first set delivered after being apprised of the finish issue, and now seeks



        548
            Tanner v. Exxon Corp., No. 79C-JA-5, 1981 WL 191389, at *1 (Del. Super.
 1981) (citations omitted); see also Vici Racing, 763 F.3d at 294 (stating damages may
 not be speculative).
        549
            D.I. 232 at 9-10.
        550
            D.I. 223 at 9.
        551
            Id.


                                              128
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 129 of 136 PageID #:
                                    5053


 damages for the installation and removal of those additional panels. 552

        PFF also contends TCI’s support for its claims to recover direct and indirect

 costs from PFF for the installation and removal of rejected panels, and alleged

 acceleration and delay costs, is dubious and speculative.553 Despite TCI’s

 representation its damages are based on an audited financial statements reflecting

 actual payroll costs and expenses incurred as a result of PFF’s breach,554 that exhibit

 includes the following statement from the accounting firm that compiled the report:

        We have not audited or reviewed the accompanying summary, nor were
        we required to perform any procedures to verify the accuracy or
        completeness of the information contained in the summary, which was
        prepared by management, and, accordingly, we do not express an
        opinion, a conclusion, nor provide any assurance about whether the
        summary is in accordance with the contractual basis of accounting that is
        a basis of accounting the entity uses to comply with terms of a contract
        with third-parties.555

 PFF argues, therefore, that the amounts on which TCI requests summary judgment are

 nothing more than TCI’s self-allocation of costs allegedly attributable to PFF, with no

 corresponding analysis or rationale justifying those costs.556 PFF also argues TCI

 makes no effort to trace or substantiate these claimed costs against the materials

 allegedly provided in support thereof, and that it is not possible to reverse engineer or

 back into these numbers using the information TCI provided.557



        552
            TCI states it mitigated the delay to the overall Project by its acceleration of
 work, see, e.g., D.I. 222 at 11, at great costs that it now seeks to recover from PFF.
        553
            D.I. 234 at 8.
        554
            See, e.g., D.I. 209 at 9 (citing D.I. 207-2, Ex. K); D.I. 222 at 13 (same).
        555
            D.I. 207-2, Ex. K at Thomas029
        556
            D.I. 223 at 5, 9.
        557
            Id.


                                              129
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 130 of 136 PageID #:
                                    5054


        TCI responds that PFF provides no effective defense to its calculations and cites

 no evidence to dispute the veracity of the damages calculations.558 It also suggests

 PFF could have challenged TCI about the legitimacy of its damages claim or

 questioned the underlying data at the 30(b)(6) deposition of TCI.559

        TCI does not convincingly respond to either PFF’s questioning of its effort to

 mitigate its own damages, as opposed to avoiding delay of the overall Project, or the

 veracity of the unaudited calculation of expenses. It is TCI’s burden to establish the

 damages for which it seeks summary judgment. PFF has raised reasonable questions

 creating a genuine issue of material fact as to the appropriate amount of damages.

        Therefore, although PFF’s breach is established, TCI has not proven its

 entitlement to the amount of damages it seeks and its motion for summary judgment as

 to that amount is denied.

        Because the court granted TCI’s breach of contract claim against PFF, the court

 need not examine the parties’ arguments as to whether to sever trial on the issue of the

 first set of panels. The court determines that the sole determination at trial of TCI’s

 damages as a result of that breach does not warrant severance of that discrete issue.

 Thus, the court denies TCI’s request for severance and/or a separate trial on its breach

 of contract claim against PFF.

        C.        TCI’s Remaining Claims Against PFF

        TCI’s breach of warranty claim alleges that PFF “expressly and impliedly



        558
              D.I. 232 at 9.
        559
              Id.


                                             130
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 131 of 136 PageID #:
                                    5055


 warranted the fitness of its materials for use on the Project, but PFF has breached that

 warranty.”560 TCI contends the TCI-PFF contract contains an express warranty and the

 evidence in the record supports a claim for breach of implied warranty.561

        PFF maintains TCI offers no evidence to establish that PFF breached any such

 warranties.562 It states there are no express warranty provisions in the TCI-PFF PO

 and, although the PO generically references some documents, none provide an

 express or affirmative warranty by PFF; and, except the for the Specifications, none of

 the documents mentioned in the final paragraph of the PO were provided to PFF until

 after the PFF’s work was done.563 PFF maintains that absent any language in the PO

 expressly stating that PFF warrants the panels or any specific provision, there is no

 express warranty and, therefore, nothing upon which TCI can rely to show that PFF

 breached an express warranty.564

        TCI does dispute PFF’s assertion it did not receive certain documents. It argues,

 however, whether PFF reviewed the incorporated documents before it entered into the

 TCI-Czar Contract is irrelevant because PFF is bound by their terms.565 TCI also

 maintains the document PFF admits to reviewing, the Specifications, contains the




        560
            D.I. 103 at 15, ¶ 11.
        561
            D.I. 222 at 2.
        562
            D.I. 206 at 16.
        563
            Id. (citing D.I. 231-1, Stip. Ex. 8 (TCI-PFF PO); D.I. 243-16 (Mefferd Dep.) at
 24:14-23; 51:14-20; 56:6-13; 207:18-208:1; D.I. 243-1, Stip. Ex . 11 (Feb. 16, 2015
 email from Dan Garner of PFF to George Thomas of TCI) (PFF received specification
 (only) on 11-18-13)).
        564
            D.I. 206 at 16-17.
        565
            D.I. 222 at 14.


                                            131
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 132 of 136 PageID #:
                                    5056


 warranty provision.566

        The court finds the evidence does not support TCI’s claim for breach, or

 existence of, an express warranty. First, in response to PFF’s motion, TCI provides

 scant legal support for its statement that whether PFF reviewed the purportedly

 incorporated documents prior to entering its contract with TCI is irrelevant.567 PFF,

 however, notes that Delaware courts have held “[a] contract may be created by

 reference to the terms of another instrument if a reading of all documents together

 gives evidence of the parties’ intention and the other terms are clearly identified.”568

 However, “[a] mere reference in one agreement to another agreement, without more,

 does not incorporate the latter agreement into the former by reference.”569 Read

 together, the Specifications PFF acknowledges receiving, and other documents




        566
            D.I. 234 at 9 (citing D.I. 243-1, Stip. Ex. 3 § 1.9 (requiring provision of a one
 year warranty that “panels are free from defects in materials and workmanship” and to
 replace or repair any defective panels during that timeframe).
        567
            TCI cites a footnote several pages earlier in its brief raising the issue of an
 affidavit negating concessions in previous deposition testimony about rejection of PFF’s
 panels. D.I. 222 at 14 (citing id. at 5 n.5). Neither the affidavit nor deposition testimony
 addressed a warranty. The extent of its legal citation on the topic in TCI’s opening brief
 in support of its motion is that a party “is presumed to have read the [] agreement and,
 by signing it, agreed to be bound by the terms set forth in the agreement and those
 incorporated by reference[,]” Rose Heart, Inc.v. Ramesh C. Batta Assocs., P.A., C.A.,
 1994 WL 164581, at *4 (Del. Super. Apr. 12, 1994), and that a “Def endant is presumed
 with knowledge of the terms of the contract it executed, including those terms
 incorporated by reference.” Healy v. Silverhill Const. Co., 2007 WL 2769799, at *3 (Del.
 Com. Pl. Sept. 19, 2007). D.I. 209 at 12 n.6. T CI’s attempted reliance on the Garner
 affidavit has been discussed above.
        568
            Realty Growth Investors v. Council of Unit Owners of Pilot Point
 Condominium, 453 A.2d 450, 454 (Del. 1982).
        569
            Wolfston v. Supermarkets General Holdings Corp., C.A. No. 17047, 2001 W L
 85679, at *5 (Del. Ch. Jan. 23, 2001).


                                             132
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 133 of 136 PageID #:
                                    5057


 identified by TCI,570 do not show that intent. The express warranty provisions in each of

 those document concern TCI’s obligations to DSU, not PFF’s obligations to TCI. The

 court has determined elsewhere in this opinion that DSU does not have third-party

 beneficiary status with respect to the subcontracts of any defendants with which it has

 direct contracts for the Project. Thus, the court grants PFF’s motion for summary

 judgment on TCI’s express warranty claim.

        PFF also argues TCI fails to demonstrate how it breached an implied warranty of

 fitness. Under Delaware law, a plaintiff claiming breach of the implied warranty of

 fitness for a particular purpose, must prove that: (1) plaintiff had a special purpose for

 the goods; (2) defendant knew or had reason to know of that purpose; (3) defendant

 knew or had reason to know that the plaintiff/buyer was relying on the seller’s superior

 skill to select goods that fulfilled that purpose; and (4) the plaintiff in fact relied on

 defendant’s superior skill.571

        PFF does not challenge the first two elements under consideration: TCI had a

 special purpose for the panels, and PFF knew or had reason to know of that purpose.

 PFF argues no evidence supports TCI’s contention that it relied on PFF’s superior skill

 to select the panels, or that PFF had reason to know of such alleged reliance.572 The


        570
            D.I. 222 at 14 (citing D.I. 243-1, Stip. Ex. 48 (General Conditions) § 3.5 (“The
 Contractor warrants to the Owner, Construction Manager, and Architect that materials
 and equipment furnished under the Contract will be of good quality and new . . . [and]
 that the Work will conform with the requirements of the Contract Documents . . . .); D.I.
 243-3, Stip. Ex. 140 (Supplemental General Conditions) § 3.5 (reciting additional one
 year warranty requirements).
        571
            Atamian v. Ryan, C.A. No. 03C-12-038(RBY), 2006 WL 1816936, *4 (Del.
 Super. June 9, 2006) (citation omitted).
        572
            D.I. 206 at 2 (¶ 1), 4, (¶¶ 8-11), 18.


                                               133
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 134 of 136 PageID #:
                                    5058


 court determines that questions of fact on these issues precludes summary judgment

 on TCI’s breach of implied warranty claim against PFF.

         PFF does not dispute that it was one of only two acceptable manufacturers of

 the panels,573 thus at least leading to a reasonable question as to whether PFF had

 reason to know that TCI was relying on PFF’s superior skill to provide panels that

 fulfilled their purpose in the Project. W hether TCI relied on that skill is at issue with, for

 instance, PFF’s recommendation, or not, to make V-Channels in the panels, a decision

 implicated in the panel deformations. PFF argues the evidence shows its product data

 made TCI aware that making V-Channels in the panels was recommended to relieve

 stress when they are subjected to a temperature differential that could cause warping of

 the panels.574 For its part, TCI submits deposition testimony which states it relied on

 that PFF advised against making V-Channels in the panels. 575

         The court, therefore, denies PFF’s motion for summary judgment on TCI’s

 implied breach of warranty claim.

         TCI contends PFF’s motion for summary judgment on its common law

 indemnification and contribution claim should survive summary judgment because DSU

 asserted a negligence claim against both TCI and PFF, and those claims have yet to be

 adjudicated.576 TCI also argues that, while no adjudication has been made, and

 therefore no payments made by TCI, that does not bar TCI from pursuing contribution


         573
             See D.I. 195, Stip. Fact ¶ 10.
         574
             D.I. 206 at 18.
         575
             D.I. 222 at 14 (citing D.I. 243-1 (Thomas Dep.) at 93:9-94:3; 104:22; 234:16-
 25.).
         576
               Id. at 15.


                                              134
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 135 of 136 PageID #:
                                    5059


 from PFF under Delaware’s Uniform Contribution Among Tortfeasors Law, 10 Del. C.

 § 6301 et seq. (“UCATL”). 577

        TCI and DSU have recently dismissed their respective claims against each

 other.578 The court has granted summary judgment in favor of PFF and Czar, on DSU’s

 tort claims against each. Those claims are now adjudicated. Section 6301 requires the

 establishment of joint tortfeasor status.579 Dismissal of DSU’s tort claims against PFF

 and Czar, and DSU’s dismissal of its claims against TCI, means no joint tortfeasor

 status can be established.

        Thus, PFF’s motion for summary judgment on TCI’s common law indemnification

 and contribution claim is granted.

        TCI concedes to summary judgment in favor of PFF on its Unjust Enrichment

 and Contractual Indemnification claims against PFF.580 Thus, the court grants PFF’s

 motion for summary judgment on those claims by TCI against PFF.



        577
              Id.
        578
              D.I. 257.
          579
              See Builders & Managers, Inc. v. Dryvit Sys., Inc., 2004 WL 304357, at *2
 (Del. Super. Feb. 13, 2004) (“The right to contribution is triggered when it is appropriate
 for liability to be apportioned among codefendants. In Delaware, contribution is
 governed by the UCATL which provides the parameters for determining when
 contribution is appropriate and how it is to be decided. The inherent requirement is that
 the parties are joint tortfeasors who share a “common liability.”) (citations omitted); New
 Zealand Kiwifruit Mktg. Bd. v. City of Wilmington, 825 F. Supp. 1180, 1186 (D. Del.
 1993) (“Indispensable to a joint tortfeasor relationship is a ‘common liability’ either ‘joint’
 or ‘several’ that two or more parties have to the person injured. Without this dual liability
 . . . no right of contribution can exist.”) (omission in original) (citation omitted).
          580
              See D.I. 222 at 15 n.7 (“As it is now undisputed that Thomas and PFF are
 parties to express contract, Thomas does not object to the dismissal of its unjust
 enrichment claim. Thomas likewise recognizes that proscriptions contained in 6 Del. C.
 § 2704 apply to the contractual indemnification provisions at issue in this case.”).


                                              135
Case 1:15-cv-01144-LPS-MPT Document 258 Filed 11/19/20 Page 136 of 136 PageID #:
                                    5060


 II.   CONCLUSION–PFF and TCI Motions for Summary Judgment

       For the reasons discussed above:

 I.    Precision Foam Fabricator’s Motion for Summary Judgment against Delaware

       State University and Thomas Company, Inc. (D.I. 205) is:

       A.     GRANTED as to DSU’s Count I (Breach of Contract); Count III

              (Negligence); and Count IV (Unjust Enrichment);

       B.     DENIED as to TCI’s Breach of Contract claim against PFF.

       C.     GRANTED as to TCI’s claims for Unjust Enrichment; Common Law
              Indemnification and Contribution; and Breach of Express Warranty; and

       D.     DENIED as to TCI’s Breach of Implied Warranty.

 II.   Thomas Company, Inc.’s Motion for Partial Summary Judgment against

       Precision Foam Fabricators, Inc. (D.I. 207) is:

       A.     GRANTED on its Breach of Contract claim against PFF.

       B.     DENIED on its request to sever its Breach of Contract claim.

       C.     DENIED as to the specific amount of damages TCI seeks against PFF.

       An appropriate order shall issue.

 November 19, 2020                                     /s/ Mary Pat Thynge
                                                    Chief U.S. Magistrate Judge




                                           136
